      Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 1 of 111




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JACOVETTI LAW, P.C., et al.
     PLAINTIFFS,
                                                 CIVIL ACTION NO.: 2:20-cv-00163-JDW
              V.
                                                                    Civil Action
JAMES EVERETT SHELTON, et al.
     DEFENDANTS.


  CERTIFICATION OF JOSHUA L. THOMAS IN OPPOSITION OF MOTION TO
                           DISQUALIFY

  1. In order to comply with the order dated March 27, 2020, I had taken all of the following

     steps as elaborated in the certification on May 4, 2020.

  2. All the required documents we sent to all addresses that were found to comply as fully as

     possible, and while some could be confirmed with a phone call, others could not due to

     the ongoing pandemic.

  3. Acknowledging some of the packages may have been sent unintentionally to an improper

     address, they were resent to the following addresses:

         a. Office of Attorney Ethics, P.O. Box 963, Trenton, NJ 08625. (See Exhibit A); and

         b. Disciplinary Board of the Supreme Court of Pennsylvania at Pennsylvania

             Judicial Center, 601 Commonwealth Ave., Ste. 5600, P.O. Box 62625,

             Harrisburg, PA 17106. (See Exhibit B).

  4. Again, the packages were sent to the addresses that were believed to be accurate, and

     there was no bad faith attempt in sending them to any other address, and that has since

     been cured, as sending to an improper addresses was unintentional, in fact they were sent

     as quickly as possible, in accordance with the court order.
            Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 2 of 111




       5. Further, opposing counsel makes substantial material misrepresentations regarding the

           documents sent to my clients.

       6. They did in fact receive all required documents prior to a lengthy discussion regarding

           the case, where they ultimately chose to have me stay on as counsel at this time. (See

           Exhibit C).1

       7. Further, all documents referenced in that email are now attached for the court’s review as

           well, to see they were all submitted:

               a. See Exhibit D – “new order JLT.pdf”

               b. See Exhibit E – “jacovetti order.pdf”

               c. See Exhibit F – “jacovetti mem.pdf”

               d. See Exhibit G – “new order 2 JLT.pdf”

               e. See Exhibit H – “JACOVETTI V SHELTON, ET AL FINAL PDF FULL.pdf”

       8. It was after these documents were sent that a length discussion was had with my clients

           regarding my proceeding as their counsel.

       9. As such, there is no reason to continue with opposing counsel’s meritless arguments any

           further, and we ask this motion be denied and that the case proceed, on its merits and I

           continue to represent my clients until a time they see fit to hire new counsel, if such a

           time comes.


           I hereby certify the aforementioned facts and statements are true. I am aware that these
       statements are subjects to the rules relating to perjury.

           /s/ Joshua L. Thomas
           Joshua L. Thomas


                             IN THE UNITED STATES DISTRICT COURT

1
    Their email addresses are redacted for privacy reasons, but their names are left to show who received the email.
        Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 3 of 111




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JACOVETTI LAW, P.C., et al.
      PLAINTIFFS,
                                                    CIVIL ACTION NO.: 2:20-cv-00163-JDW
                V.
                                                                         Civil Action
 JAMES EVERETT SHELTON, et al.
      DEFENDANTS.


                                  CERTIFICATE OF SERVICE

       I hereby certify that on this date, I caused to be filed, via e-filing and/or USPS regular

mail, the attached documents to all interested parties. I certify that the foregoing statements made

by me are true. I am aware that if any of the foregoing statements made by me are willfully false,

I am subject to punishment.

                                                            /s/ Joshua Thomas
                                                         Joshua Thomas
                                                         Joshua L. Thomas, Esq.
                                                         Joshua L. Thomas & Associates
                                                         225 Wilmington-West Chester Pike
                                                         Ste 200
                                                         Chadds Ford, PA 19317
                                                         Phone: 215-806-1733
                                                         Fax: 888-314-8910
                                                         Email: JoshuaLThomas@gmail.com
Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 4 of 111




                        EXHIBIT A
Gmail - Your parcel has been delivered                                      https://mail.google.com/mail/u/0?ik=6bf348a44c&view=pt&search=all...
                          Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 5 of 111


                                                                                        Josh Thomas <joshualthomas@gmail.com>



          Your parcel has been delivered
          1 message

          iShip_Services@iship.com <iShip_Services@iship.com>                                               Sun, May 17, 2020 at 1:23 AM
          To: "JOSHUALTHOMAS@GMAIL.COM" <JOSHUALTHOMAS@gmail.com>


                                                         Your parcel has been delivered

                                         Join our email program to receive exclusive offers and resources




                        The parcel to OFFICE OF ATTORNEY ETHICS has been delivered.




                        Who sent it...                                      Carrier detail...
                        JOSHUA L. THOMAS                                    USPS First Class Package
                                                                            Service
                        (Sender's street address omitted
                        intentionally from this email)                      Tracking details...
                        Chadds Ford, PA 19317                               Tracking No.:
                                                                            9400111899562009717139
                        Who will receive it...                              Shipment ID: MMWZN4CPFD14V
                        OFFICE OF ATTORNEY ETHICS                           Order / Item #: 5/14/20 MEM
                                                                            Reference #: ATTY ETHICS
                        (Recipient's street address omitted
                        intentionally from this email)                      Ship date
                        TRENTON, NJ 08625-0945 US                           Thursday, May 14, 2020
                        Fri 15 May 2020 06:35 AM
                                                                            Delivery date...
                        Who is carrying it...                               Fri 15 May 2020 06:35 AM
                        The UPS Store #6539
                        610-358-1465




1 of 2                                                                                                                        5/18/2020, 12:36 PM
Gmail - Your parcel has been delivered                                     https://mail.google.com/mail/u/0?ik=6bf348a44c&view=pt&search=all...
                          Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 6 of 111




                        To get complete tracking information, click the following link:

                        https://iship.com/trackit/track.aspx?t=1&Track=MMWZN4CPFD14V&src=_e




                        For any queries about this shipment, please contact USPS directly at
                        1-800-ASK-USPS (1-800-275-8777), and have your tracking
                        number ready.




                        At The UPS Store®, we do all we can to help our customers stay one step
                        ahead. Join our email program today and we'll regularly send great offers
                        and resources direct to your inbox - so you can make more of your time
                        and money.



                                                             Sign up now




                                              DO NOT REPLY DIRECTLY TO THIS EMAIL

                                                                 The UPS Store

                             On-Line manifesting and tracking technologies powered by iShip(r). Shipping Insight.(r)

                                            Saturday, May 16, 2020 10:23 PM Pacific Daylight Time




2 of 2                                                                                                                     5/18/2020, 12:36 PM
Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 7 of 111




                         EXHIBIT B
Gmail - Your parcel has been delivered                                      https://mail.google.com/mail/u/0?ik=6bf348a44c&view=pt&search=all...
                          Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 8 of 111


                                                                                        Josh Thomas <joshualthomas@gmail.com>



          Your parcel has been delivered
          iShip_Services@iship.com <iShip_Services@iship.com>                                               Fri, May 15, 2020 at 10:45 AM
          To: "JOSHUALTHOMAS@GMAIL.COM" <JOSHUALTHOMAS@gmail.com>


                                                         Your parcel has been delivered

                                         Join our email program to receive exclusive offers and resources




                       The parcel to PA SUPREME COURT has been delivered.




                        Who sent it...                                      Carrier detail...
                        JOSHUA L. THOMAS                                    UPS Ground

                        (Sender's street address omitted                    Tracking details...
                        intentionally from this email)                      Tracking No.:
                        Chadds Ford, PA 19317                               1Z4460R30394077110
                                                                            Shipment ID:
                        Who will receive it...                              MMWZN4C03H8TH
                        PA SUPREME COURT                                    Order / Item #: 5/14/20 MEM
                                                                            Reference #: PA SUPREME
                        (Recipient's street address omitted                 COURT
                        intentionally from this email)
                        HARRISBURG, PA 17120-0902 US                        Ship date
                        Fri 15 May 2020 09:18 AM                            Thursday, May 14, 2020

                        Who is carrying it...                               Delivery date...
                        The UPS Store #6539                                 Fri 15 May 2020 09:18 AM
                        610-358-1465




1 of 2                                                                                                                         5/18/2020, 12:37 PM
Gmail - Your parcel has been delivered                                     https://mail.google.com/mail/u/0?ik=6bf348a44c&view=pt&search=all...
                          Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 9 of 111



                        To get complete tracking information, click the following link:

                        https://iship.com/trackit/track.aspx?t=1&Track=MMWZN4C03H8TH&src=_e




                        For any queries about this shipment, please contact UPS directly at 1-800-
                        PICK-UPS (1-800-742-5877), and have your tracking number ready.




                        At The UPS Store®, we do all we can to help our customers stay one step
                        ahead. Join our email program today and we'll regularly send great offers
                        and resources direct to your inbox - so you can make more of your time
                        and money.



                                                             Sign up now




                                              DO NOT REPLY DIRECTLY TO THIS EMAIL

                                                                 The UPS Store

                             On-Line manifesting and tracking technologies powered by iShip(r). Shipping Insight.(r)

                                              Friday, May 15, 2020 07:45 AM Pacific Daylight Time




2 of 2                                                                                                                     5/18/2020, 12:37 PM
Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 10 of 111




                         EXHIBIT C
    Gmail - Shelton matter information                          https://mail.google.com/mail/u/0?ik=6bf348a44c&view=pt&search=all...
                         Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 11 of 111


                                                                                Josh Thomas <joshualthomas@gmail.com>



         Shelton matter information
         Josh Thomas <joshualthomas@gmail.com>                                                 Wed, Apr 22, 2020 at 1:23 PM
         To: Barry Shargel <BShargel@gmail.com>, Robert Jacovetti <rcjesq@optonline.net>, Emil Yashayev
         <eyashayev@gmail.com>
           Please see the attached documents regarding your case.

           Joshua Thomas, Esq.

           CONFIDENTIALITY NOTICE: UNAUTHORIZED INTERCEPTION IS PROHIBITED BY
           FEDERAL LAW [Electronic
           Communication Privacy Act of 1986, 18 U. S. C. 2701(a) and 2702(a)]

            5 attachments
                 new order JLT.pdf
                 36K
                 jacovetti order.pdf
                 36K
                 jacovetti mem.pdf
                 107K
                 new order 2 JLT.pdf
                 31K
                 JACOVETTI V SHELTON, ET AL FINAL PDF FULL.pdf
                 778K




1 of 1
Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 12 of 111




                         EXHIBIT D
       Case
        Case
         Case
            2:20-cv-00163-JDW
              2:20-cv-00163-JDW
               2:20-mc-00049-UJDocument
                                Document431
                                          29Filed
                                            Filed
                                              Filed
                                                  05/18/20
                                                  04/01/20
                                                    03/27/20Page
                                                            Page
                                                             Page13
                                                                 11of
                                                                    of
                                                                    of2111
                                                                       2




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JACOVETTI LAW, P.C., et al.,                      Case No. 2:20-cv-00163-JDW

                Plaintiffs,

        v.

 JAMES EVERETT SHELTON, et al.,

                Defendants.


                                            ORDER

       AND NOW, this 27th day of March, 2020, for the reasons stated in the accompanying

Memorandum, it is ORDERED that, pursuant to this Court’s inherent powers, and for good cause

shown, Joshua Lewis Thomas, Esq., is SANCTIONED as follows:

       1.      Within 14 days of the date of this Order, Thomas shall pay into the Court’s registry

a sanction of $50 per day for each day that Thomas failed to comply with this Court’s Order to

submit disclosure statements pursuant to Fed. R. Civ. P. 7.1 (February 2, 2020, through March 6,

2020), a total of $1,600;

       2.      Within two days of the date of this Order, Thomas shall order the transcript of the

hearing that took place in this case on March 12, 2020;

       3.      Within seven days of receiving the transcript, Thomas shall provide a copy of this

Order, the accompanying Memorandum, and the transcript to the disciplinary committee of every

state bar and federal court in which he is licensed or admitted to practice. Thomas shall then

submit to this Court a statement, made under oath, that he has complied and attach proof of

delivery;
       Case
        Case
         Case
            2:20-cv-00163-JDW
              2:20-cv-00163-JDW
               2:20-mc-00049-UJDocument
                                Document431
                                          29Filed
                                            Filed
                                              Filed
                                                  05/18/20
                                                  04/01/20
                                                    03/27/20Page
                                                            Page
                                                             Page14
                                                                 22of
                                                                    of
                                                                    of2111
                                                                       2




       4.      Within seven days of receiving the transcript, Thomas shall provide a copy of this

Order, the accompanying Memorandum, and the transcript to the Court in Edwards v. Wells Fargo

Bank National Association et al., Civ. No. 19-14409 (D.N.J.), for its consideration as it decides

whether to refer Thomas for discipline, and Thomas shall provide to this Court a sworn statement

of compliance and proof of delivery;

       5.      Within seven days of receiving the transcript, Thomas shall provide a copy of this

Order, the accompanying Memorandum, and the transcript to all of his clients in this matter and

then submit to the Court a statement under oath that he has done so. To the extent Thomas intends

to continue as counsel in this case, he must first submit to the Court a statement in writing signed

by each client that intends to continue to employ him as counsel, stating that the client has received

a copy of this Order, the accompanying Memorandum, and the transcript, has discussed them with

Thomas, and wants to continue to employ Thomas as counsel in this case; and

       6.      In light of Mr. Thomas’s consistent failure to comply with this Court’s deadlines

and Orders, and more generally for his failure to comply with the Court’s expectations for

professionalism by lawyers before it, Mr. Thomas is FORMALLY REPRIMANDED.

                                                      BY THE COURT:


                                                      /s/ Joshua D. Wolson
                                                      JOSHUA D. WOLSON, J.
Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 15 of 111




                         EXHIBIT E
       Case
        Case2:20-cv-00163-JDW
              2:20-cv-00163-JDWDocument
                                Document4329Filed
                                              Filed
                                                  05/18/20
                                                    03/27/20Page
                                                             Page161of
                                                                    of111
                                                                       2




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JACOVETTI LAW, P.C., et al.,                      Case No. 2:20-cv-00163-JDW

                Plaintiffs,

        v.

 JAMES EVERETT SHELTON, et al.,

                Defendants.


                                            ORDER

       AND NOW, this 27th day of March, 2020, for the reasons stated in the accompanying

Memorandum, it is ORDERED that, pursuant to this Court’s inherent powers, and for good cause

shown, Joshua Lewis Thomas, Esq., is SANCTIONED as follows:

       1.      Within 14 days of the date of this Order, Thomas shall pay into the Court’s registry

a sanction of $50 per day for each day that Thomas failed to comply with this Court’s Order to

submit disclosure statements pursuant to Fed. R. Civ. P. 7.1 (February 2, 2020, through March 6,

2020), a total of $1,600;

       2.      Within two days of the date of this Order, Thomas shall order the transcript of the

hearing that took place in this case on March 12, 2020;

       3.      Within seven days of receiving the transcript, Thomas shall provide a copy of this

Order, the accompanying Memorandum, and the transcript to the disciplinary committee of every

state bar and federal court in which he is licensed or admitted to practice. Thomas shall then

submit to this Court a statement, made under oath, that he has complied and attach proof of

delivery;
       Case
        Case2:20-cv-00163-JDW
              2:20-cv-00163-JDWDocument
                                Document4329Filed
                                              Filed
                                                  05/18/20
                                                    03/27/20Page
                                                             Page172of
                                                                    of111
                                                                       2




       4.      Within seven days of receiving the transcript, Thomas shall provide a copy of this

Order, the accompanying Memorandum, and the transcript to the Court in Edwards v. Wells Fargo

Bank National Association et al., Civ. No. 19-14409 (D.N.J.), for its consideration as it decides

whether to refer Thomas for discipline, and Thomas shall provide to this Court a sworn statement

of compliance and proof of delivery;

       5.      Within seven days of receiving the transcript, Thomas shall provide a copy of this

Order, the accompanying Memorandum, and the transcript to all of his clients in this matter and

then submit to the Court a statement under oath that he has done so. To the extent Thomas intends

to continue as counsel in this case, he must first submit to the Court a statement in writing signed

by each client that intends to continue to employ him as counsel, stating that the client has received

a copy of this Order, the accompanying Memorandum, and the transcript, has discussed them with

Thomas, and wants to continue to employ Thomas as counsel in this case; and

       6.      In light of Mr. Thomas’s consistent failure to comply with this Court’s deadlines

and Orders, and more generally for his failure to comply with the Court’s expectations for

professionalism by lawyers before it, Mr. Thomas is FORMALLY REPRIMANDED.

                                                      BY THE COURT:


                                                      /s/ Joshua D. Wolson
                                                      JOSHUA D. WOLSON, J.
Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 18 of 111




                         EXHIBIT F
       Case
        Case2:20-cv-00163-JDW
             2:20-cv-00163-JDW Document
                                Document43
                                         28 Filed
                                             Filed05/18/20
                                                   03/27/20 Page
                                                             Page19
                                                                  1 of 14
                                                                       111




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JACOVETTI LAW, P.C., et al.,                     Case No. 2:20-cv-00163-JDW

                Plaintiffs,

        v.

 JAMES EVERETT SHELTON, et al.,

                Defendants.


                                        MEMORANDUM

       Day-to-day, this Court sees lawyers of many different stripes. They have different

specialties, they come from different places, and they have different backgrounds. In

general, they conduct themselves with professionalism. They advocate for their clients while

respecting the Court and the judicial system. In so doing, they justify the faith that our

founders had in an adversarial system—a faith that the Court shares. Indeed, as a rule, the

Court is honored to share a profession with the lawyers who appear before it.

       Then there is Joshua Thomas. Thomas has appeared before the Court twice, in this

case and in a predecessor. Throughout those cases, he has disregarded the rules and

deadlines that ensure cases move in an orderly way. Even worse, he has ignored this Court’s

Orders. In light of all of that, the Court has now issued two Orders to Show Cause why the

Court should not sanction Thomas. At a hearing to address the first Order, Thomas was not

contrite. To the contrary, he lied to the Court about the reason for his actions, on the record

and under oath. Following that hearing, the Court afforded him the opportunity to respond to

the proposed sanctions in writing. Thomas finally showed a little bit of contrition, but given

his history, the Court does not believe it. Accordingly, the Court will sanction Mr. Thomas.
       Case
        Case2:20-cv-00163-JDW
             2:20-cv-00163-JDW Document
                                Document43
                                         28 Filed
                                             Filed05/18/20
                                                   03/27/20 Page
                                                             Page20
                                                                  2 of 14
                                                                       111




The Court’s sanctions here are harsh because less severe sanctions do not seem to get

through to Thomas. However, the Court will reduce the monetary sanction that it proposed,

in recognition of the arguments that Thomas makes in his written response.

                                         BACKGROUND

       A.      Thomas’s History Before The Court

               1.     The TCPA case

       Thomas has been counsel in two, related cases before the Court. In Shelton v. FCS

Capital LLC, et al., No. 2:18-cv-3723 (the “TCPA Case”), Thomas represented FCS Capital

LLC, Jacovetti Law P.C., Emil Yashayev, Barry Shargel, and Robert Jacovetti in a case in

which the plaintiff alleged that the defendants violated the Telephone Consumer Protection

Act. Thomas did not file a timely answer in that case, and a default was entered against his

clients. He argued that he was confused about his deadline to answer, and the Court

therefore vacated the default. (TCPA Case ECF No. 16). After the Court set a schedule for

that case, Mr. Thomas did not respond to any of the discovery that Shelton served on his

clients, including requests for admission. As a result, pursuant to Fed. R. Civ. P. 35, all of the

requests were deemed admitted.

       On September 17, 2019, Shelton moved for summary judgment in the TCPA Case.

Under the Court’s local rules, the deadline to respond was October 1, 2010. Thomas missed

that deadline. On October 8, 2019, Thomas filed a motion asking for two more weeks to

respond, until October 22, 2019. Thomas’s filing did not offer a meaningful explanation

about why he needed more time. But it did say, “There will be no further extension needs

after that.” (TCPA Case ECF No. 39.)

       That same day, the Court struck Shelton’s summary judgment motion because it did

not include a separate statement of undisputed material facts, as the Court’s policies and
       Case
        Case2:20-cv-00163-JDW
             2:20-cv-00163-JDW Document
                                Document43
                                         28 Filed
                                             Filed05/18/20
                                                   03/27/20 Page
                                                             Page21
                                                                  3 of 14
                                                                       111




procedures require. Shelton re-filed his motion the same day. The renewed motion was

identical as the one that he filed before, but it added a separate statement of facts.

Thomas’s deadline to file a response to the renewed motion was October 22, 2019, the

date that he had requested for a deadline.

       When the time came, though, Thomas was not ready to respond to the summary

judgment motion, even though he said he would be and had by then possessed the motion

for five weeks. At 4:07 p.m. on October 22, Thomas filed another motion for a two-week

extension to respond to the summary judgment motion. The motion was identical to the one

he had filed on October 8 in every respect, except that it changed the requested deadline. It

even made the same representation about not needing any additional extensions. It did not,

however, make any effort to show good cause or to explain why he waited until after 4pm on

the Friday that the response was due to seek an extension. So the Court denied the

extension motion shortly after it was filed. Thomas then elected not to file any response to

the summary judgment motion.

       While summary judgment briefing was occurring, the Court entered an order requiring

Thomas to file a disclosure statement on behalf of FCS Capital LLC pursuant to Fed. R. Civ.

P. 7.1. On October 24, 2019, he did so. (TCPA Case ECF No. 46.)

       On December 11, 2019, the Court granted Shelton’s summary judgment motion.

Under Local Rule of Civil Procedure 7.1, that decision triggered a 14-day period for Thomas’s

clients to seek reconsideration of the Court’s Order. They did not meet that deadline.

Instead, they waited an extra month, until January 27, 2020, to seek reconsideration. The

Court denied that motion as untimely.

              2.      This case
       Case
        Case2:20-cv-00163-JDW
             2:20-cv-00163-JDW Document
                                Document43
                                         28 Filed
                                             Filed05/18/20
                                                   03/27/20 Page
                                                             Page22
                                                                  4 of 14
                                                                       111




       In between the Court’s summary judgment ruling and Thomas’s belated

reconsideration motion, Thomas filed this case against Shelton and Shelton’s company Final

Verdict Solutions on behalf of FCS Capital, Jacovetti Law, Yashayev, Shargel, and Jacovetti.

When he filed this case, he neglected to file a disclosure statement pursuant to Rule 7.1. On

January 27, 2020, the Court ordered Thomas to file disclosure statements for FCS Capital

and Jacovetti Law within seven days. He ignored that Order. So, on February 14, 2020, the

Court issued an Order to Show Cause why it should not sanction Thomas for failing to

comply. The Court gave Thomas seven days to respond, meaning the response was due on

February 21. He did not file a timely response.

       Instead, on February 24, 2020, Thomas filed a motion for an extension of time. In the

Motion, he did not explain why he had been unable to file the disclosure statement or what

circumstances required more time to respond to the Order to Show Cause. He also did not

explain why he was filing after the Court deadline, other than a footnote with an allusion to

problems e-filing. The Court issued an Order noting that Thomas had not shown good cause

for the extension, let alone excusable neglect. However, given the significance of imposing

sanctions, the Court gave Thomas until February 28 to file his response. The Court noted

that it would not grant any further extensions.

       Meanwhile, on February 11, 2020, Shelton and FVS answered the complaint in this

case and moved for judgment on the pleadings. In an unsurprising twist, Thomas failed to

respond. So, on February 27, 2020, the Court granted the motion as unopposed.

       On February 28, Thomas filed another motion for an extension of time to respond to

the Court’s Order to Show Cause, even though the Court had told him it would not permit

further extensions. In his motion, Thomas asked the Court to allow him until March 9 to

respond, but he did not even try to explain why he needed that time. Instead, he talked
       Case
        Case2:20-cv-00163-JDW
             2:20-cv-00163-JDW Document
                                Document43
                                         28 Filed
                                             Filed05/18/20
                                                   03/27/20 Page
                                                             Page23
                                                                  5 of 14
                                                                       111




about his intent to file an amended pleading—an issue having nothing to do with his required

response to the Order to Show Cause. On March 1, Shelton and FVS filed a motion for

sanctions pursuant to 28 U.S.C. § 1927. The Court scheduled a hearing on the extension

motion and the sanctions motion.

       On March 6, Thomas filed a motion to reopen the case pursuant to Fed. R. Civ. P.

60(b) and to file an amended complaint. He also, at long last, filed a corporate disclosure

statement for FCS Capital and Jacovetti Law. But he still did not bother to respond to the

Court’s Order to Show Cause, nor did he include in any of his filings an explanation as to why

he had taken so long to file the corporate disclosure statement.

       The Court held a hearing on March 12, 2020. During the hearing, the Court placed

Thomas under oath. Thomas claimed that he did not file the corporate disclosure statement

because he was waiting for information from FCS Capital. However, the Court finds his

testimony on this point not to be credible. Indeed, in October 2019, Thomas filed a

corporate disclosure on behalf of FCS Capital in the TCPA Case. He could not explain why he

needed more information a few months later in order to file the same disclosure statement.

That contradiction, coupled with the Court’s observation of Thomas during the hearing, leads

the Court to conclude that Thomas was not being truthful with the Court. Also, throughout

the hearing, Thomas was unapologetic about his actions. His actions and approach to the

hearing did not convey contrition; they conveyed defiance.

       The Court outlined four sanctions that it was considering for Thomas: (1) a sanction

of $250/day that Thomas did not comply with the Court’s Order to file a corporate disclosure

statement; (2) a requirement that Thomas provide a copy of the Court’s final resolution of

the Order to Show Cause and the hearing transcript to the disciplinary committee of every

state bar and federal court to which Thomas is admitted; (3) a requirement that Thomas
       Case
        Case2:20-cv-00163-JDW
             2:20-cv-00163-JDW Document
                                Document43
                                         28 Filed
                                             Filed05/18/20
                                                   03/27/20 Page
                                                             Page24
                                                                  6 of 14
                                                                       111




provide a copy of the Court’s final resolution of the Order to Show Cause and the hearing

transcript to his clients in this case and obtain their written consent if he will continue as

counsel in this case; and (4) a formal judicial reprimand. The Court gave Thomas an

opportunity to respond to those proposed sanctions, which he did on March 19, 2020.

       B.      Thomas’s History Of Sanctions Before Other Third Circuit Courts

       Thomas has been here before. In fact, he has a long history of running afoul of courts

in the Third Circuit. A review of that history is in order.

       In Bounasissi v. New York Life Ins. and Annuity Corp., Civ. A. No. 15-7585, 2016 WL

4697333 (D.N.J. Sept. 6, 2016), Thomas represented the plaintiffs. He filed an amended

complaint and two motions for emergency injunctive relief. Thomas also tried to file a

second amended complaint. Judge Simandle struck the second amended complaint

because Thomas did not seek leave, and he denied the emergency motions because

Thomas had not complied with procedural requirements. In granting a motion to dismiss,

Judge Simandle explained that he “brought Plaintiffs’ pleading deficiency to the parties’

attention . . . yet Plaintiffs’ counsel, Joshua Thomas, Esq., failed to even attempt to cure the

deficiency. This is the third time Mr. Thomas has ignored his basic obligations under the

Federal Rules of Civil Procedure in this case.” Id. at * 1 n.2.

       In Akinsanmi v. Nationstar Mortgage, Civ. A. No. 16-7732, 2017 WL 2960579 (D.N.J.

May 25, 2017), Thomas represented the plaintiff. Judge Shipp noted that Thomas failed to

“prosecute his case in a timely manner and fail[ed] to timely and adequately respond to the

Court’s orders.” Id. at * 1. In particular, Thomas did not file a response to an Order to Show

Cause, later sent a letter claiming he did not see the order and that he would comply. But he

didn’t comply. Judge Shipp then required Thomas to explain why the case should not be
       Case
        Case2:20-cv-00163-JDW
             2:20-cv-00163-JDW Document
                                Document43
                                         28 Filed
                                             Filed05/18/20
                                                   03/27/20 Page
                                                             Page25
                                                                  7 of 14
                                                                       111




dismissed involuntarily pursuant to Fed. R. Civ. P. 41(b), given the “history of delays and

failures to comply with the Court’s orders.” Id. at * 2.

       In Hood v. Victoria Crossing Townhouse Ass’n, Civ. A. No. 18-12259, 2019 WL

3336132 (D.N.J. July 25, 2019), Thomas represented the plaintiffs. His case was dismissed

for lack of subject matter jurisdiction because it violated the Rooker-Feldman doctrine, the

plaintiffs lacked standing, and the New Jersey entire-controversy doctrine barred the claim.

Judge Kugler also found that Thomas “has repeatedly filed suits in this District and in the

Eastern District of Pennsylvania that have been dismissed for lack of subject-matter

jurisdiction . . .. The courts of the Third Circuit have cautioned him regarding his repeated

disregard for court orders and Rules.” Id. at * 9. Thus, the Court issued an Order to Show

Cause why Thomas should not be enjoined from further filings in the District of New Jersey.

After a hearing on the Order to Show Cause, Judge Kugler sanctioned Thomas by barring him

from filing any new lawsuits in the District of New Jersey without prior leave of Court.

       In Wright v. JP Morgan Chase Bank, N.A., Civ. No. 18-8311, 2019 WL 5587262

(D.N.J. Oct. 30, 2019), Thomas represented the plaintiff. Judge Bumb dismissed the

complaint because it asserted claims that were not cognizable and claims for which the

Court had no subject matter jurisdiction for the same reasons as in the Hood case. The

Court noted that the fifth complaint “forced Defendants and [the] Court to address frivolous

issues that should have never been brought in the first instance.” Id. at * 7. Judge Bumb

concluded that Thomas “demonstrate[d] conduct that is not only irresponsible and

inexcusable, but also sheds light on a careless attitude shown to the judicial system” and

“fell short of [the] Court’s expectations for professionalism and practice.” Id. at * 7- * 8.

Judge Bumb therefore issued a judicial reprimand and ordered Thomas to attend a

continuing legal education program discussing the rules for professional conduct. She also
       Case
        Case2:20-cv-00163-JDW
             2:20-cv-00163-JDW Document
                                Document43
                                         28 Filed
                                             Filed05/18/20
                                                   03/27/20 Page
                                                             Page26
                                                                  8 of 14
                                                                       111




warned Thomas that “similar conduct in future cases will be met with even harsher

discipline and sanctions.” Id. at * 8.

       Compounding his problems, Thomas missed the deadline that Judge Bumb set for

him to take his CLE class. So, on February 6, 2020, Judge Bumb issued an Order to Show

Cause why he failed to comply with the prior Order. In response, Thomas claimed that it was

“exceedingly difficult” to find classes that satisfied the requirement imposed on him. Judge

Bumb then issued an order noting that it was “inexplicable that Mr. Thomas waited until the

ninety-day period had already expired” to raise this issue. (Wright ECF No. 36.) Therefore,

Judge Bumb gave Thomas 10 more days to complete the required CLE.

       In Edwards v. Wells Fargo Bank, N.A., Civ. No. 19-14409 (D.N.J.), Thomas filed a

complaint on behalf of the plaintiffs. One plaintiff wrote to the court to say that he knew

nothing about the case and had never met Thomas. Judge Hillman issued an Order to Show

Cause why Thomas should not be referred to the Chief Judge of the District of New Jersey for

disciplinary action. (Edwards ECF No. 7.) That matter is scheduled for a hearing on April 7,

2020, before Judge Hillman.

       In In re Thomas, 612 B.R. 46, 69 (Bankr. E.D. Pa. 2020), Thomas represented the

debtor. He filed identical schedules on the Debtor’s behalf as he had filed on her behalf in

an earlier bankruptcy, without any effort to update the information. Judge Frank issued an

Order to Show Cause why Thomas should not be held in contempt. At the hearing, Thomas

suggested that the similarities between the schedules were the result of oversights. Judge

Frank did not believe Thomas, though. Instead, he concluded that Thomas’s actions were

intentional. See id. at 65. Thomas also tried to blame his legal assistant for any errors.

Judge Frank held that Thomas’s conduct “must be characterized as a conscious disregard of

his most basic duties as an attorney” and “evidence[d] a distinct lack of concern for the
       Case
        Case2:20-cv-00163-JDW
             2:20-cv-00163-JDW Document
                                Document43
                                         28 Filed
                                             Filed05/18/20
                                                   03/27/20 Page
                                                             Page27
                                                                  9 of 14
                                                                       111




integrity of the bankruptcy system.” Id. at 67-68. Judge Frank also noted “Thomas’s failure

to fully appreciate the inadequacy of his conduct . . ..” Id. at 69.

                                       LEGAL STANDARD

       “Federal courts possess certain inherent powers, not conferred by rule of statute, to

manage their own affairs so as to achieve the orderly and expeditious disposition of cases.”

Goodyear Tire & Rubber Co. v. Haeger, 137 S.Ct. 1178, 1186 (2017). These powers are

“governed not by rule or statute but by the control necessarily vested in courts to manage

their own affairs so as to achieve the orderly and expeditious disposition of cases.”

Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991) (quote omitted). The underlying concern

giving the Court such power is “disobedience to the orders of the Judiciary, regardless of

whether such disobedience interfered with the conduct of trial.” Id. at 44 (quote omitted).

       Because a court’s inherent powers are amorphous and potent, courts must exercise

the powers “with restraint and discretion.” Id. “The exercise of a court’s inherent authority

must satisfy two requirements: (1) it must be a reasonable response to the problems and

needs confronting the court’s fair administration of justice, and (2) it cannot be contrary to

any express grant of or limitation on the district court’s power contained in a rule or statute.”

United States v. Wright, 913 F.3d 364, 371 (3d Cir. 2019). Although a court retains the

inherent right to sanction when rules of court or statutes also provide a vehicle for

sanctioning misconduct, resort to these inherent powers is not preferred when other

remedies are available. See In re Prudential Ins. Co. America Sales Practice Litig. Agent

Actions, 278 F.3d 175, 189 (3d Cir. 2002). That is, a court’s inherent power should be

reserved for those cases in which the conduct of a party or an attorney is egregious and no

other basis for sanctions exists. See Martin v. Brown,63 F.3d 1252, 1265 (3d Cir. 1995).
       Case
       Case2:20-cv-00163-JDW
            2:20-cv-00163-JDW Document
                              Document43
                                       28 Filed
                                          Filed05/18/20
                                                03/27/20 Page
                                                         Page28
                                                              10of
                                                                of111
                                                                   14




       Courts should not impose sanctions in a manner that would discourage zealous

advocacy. See In re Orthopedic Bone Screw Products Liab. Litig., 193 F.3d 781, 795-96 (3d

Cir. 1999). A court generally must find bad faith before imposing sanctions under its

inherent powers. See In re Prudential, 278 F.3d at 181 & n. 4. Where there is a pattern of

wrongdoing, stronger and more severe inherent sanctions are necessary. See Rep. of

Philippines v. Westinghouse Elec. Corp., 43 F.3d 65, 74 (3d Cir. 1994). This can include

conduct in other cases. See, e.g., Government Employees Ins. Co. v. Nealey, 262 F. Supp.3d

153, 175 (E.D. Pa. 2017). A court should generally consider a wide range of alternative

possible sanctions and choose a sanction that is the minimum that will serve to deter the

undesirable behavior adequately. See Doering v. Union Cty. Bd. of Chosen Freeholders, 857

F.2d 191, 194 (3d Cir. 1988) (discussions sanctions under Fed. R. Civ. P. 11).

                                          ANALYSIS

I.     THOMAS ACTED IN BAD FAITH, MAKING SANCTIONS APPROPRIATE.

       The Court concludes that Thomas willfully disregarded this Court’s Order that he file a

Rule 7.1 disclosure statement and that he willfully disregarded the deadline to respond to

the Court’s Order to Show Cause. Indeed, when the Court pressed Thomas on the reason for

his delay, he claimed that he was waiting on information from his client—a claim that the

Court finds not to be credible. It is notable that Thomas did not attach to his response to the

Court’s Order to Show Cause any correspondence to back up his story that he was trying to

get information from his client, even though the Court explained that the response was his

opportunity to defend himself. Given Thomas’s history of missed deadlines, the Court

concludes that Thomas chose to disregard the deadlines that the Court had imposed, either

because he thought they were not important or for some other reason.
       Case
       Case2:20-cv-00163-JDW
            2:20-cv-00163-JDW Document
                              Document43
                                       28 Filed
                                          Filed05/18/20
                                                03/27/20 Page
                                                         Page29
                                                              11of
                                                                of111
                                                                   14




       Notably, Thomas does not make a meaningful argument to the contrary in his

response to the Court’s Order to Show Cause. He admits that he “could have, and likely

should have,” relied on the information in his possession to file a disclosure statement. (ECF

No. 25 at 2.) He claims that the delay was not for a strategic purpose and did not bias

Shelton or FVS, but that’s beside the point. Parties are not free to disregard Court-ordered

deadlines just because doing so will not affect the other parties.

       One of the basic reasons that courts have the inherent power to issue sanctions is to

ensure compliance with their orders. Here, if the Court did not sanction Thomas, that failure

would imply that Thomas’s conduct wasn’t all that bad. It was all that bad, though, especially

because it came at the tail end of Thomas’s history of disregarding deadlines.

II.    SANCTIONS IMPOSED

       Having determined that sanctions are appropriate, the Court must decide what

sanctions to impose. In making that determination, the Court seeks the least significant

sanction that will correct or deter similar conduct from Thomas in the future. The Court is

mindful that this stems from Thomas’s failure to file a Rule 7.1 disclosure statement, which

some might see as a minor matter. It goes beyond that, though, because it is the

culmination of a pattern of conduct and entails the willful disregard of several of the Court’s

orders. In addition, in fashioning its sanctions, the Court is mindful of Thomas’s history of

sanctions. The Court is not sanctioning Thomas for those past violations. However, the prior

sanctions, and Thomas’s failure to change his ways, demonstrate that harsher sanctions are

necessary to make the point.

       A.      Monetary Sanctions

       Thomas’s conduct did not impact Shelton or FVS because the Rule 7.1 disclosure

statement was not for their benefit, it was for the Court. However, the Court is still of the
       Case
       Case2:20-cv-00163-JDW
            2:20-cv-00163-JDW Document
                              Document43
                                       28 Filed
                                          Filed05/18/20
                                                03/27/20 Page
                                                         Page30
                                                              12of
                                                                of111
                                                                   14




view that some monetary sanction is appropriate here. There is no doubt that the Court

issued a valid order, Thomas had knowledge of it, and he disobeyed it. Under the

circumstances, the Court can and in this case should impose a financial sanction. See F.T.C.

v. Lane Labs-USA, Inc., 624 F.3d 575, 582 (3d Cir. 2010).

       The Court proposed a monetary sanction of $250/day for the time that Thomas was

in violation of this Court’s Order to file a disclosure statement, from February 3 until March

6. That is a total of 32 days, so the sanction would be $8,000. When imposing monetary

sanctions, courts should take into account the party’s financial resources. See Doering, 857

F.2d at 195-96. In his response, Thomas explains that he is a solo practitioner, and that a

sanction of $8,000 would amount to between one- and two-months income.

       The Court concludes that, under the circumstances, such a sanction would be too

harsh. This would be true in any environment, and it is particularly true now, when so many

practitioners face financial distress as a result of the COVID-19 pandemic. Accordingly, the

Court will reduce the proposed sanction by 80%, to a sanction of $50/day, or a total of

$1,600, to be paid into the Court’s registry. The Court notes that the sanction is higher than

the one Judge Frank imposed in Thomas. But Thomas’s history tells the Court that prior,

lower monetary sanctions have not resulted in better behavior.

       B.     Disciplinary Reporting

       Thomas’s conduct in these cases calls into question his competence to practice law.

At its most basic, the practice of law requires lawyers to respect and adhere to the rules and

orders of the courts before which they appear. Thomas has not done that. What’s more, he

has failed to do it time and time again. Judge Bumb tried to help Thomas by sending him to

a CLE on professionalism. But the class doesn’t seem to have gotten through to him.
       Case
       Case2:20-cv-00163-JDW
            2:20-cv-00163-JDW Document
                              Document43
                                       28 Filed
                                          Filed05/18/20
                                                03/27/20 Page
                                                         Page31
                                                              13of
                                                                of111
                                                                   14




       In his response to the Order to Show Cause, Thomas claims that the sanction is too

broad and unduly burdensome and that it would impact his practice and because other

disciplinary committees would not have jurisdiction to consider these issues. The Court

disagrees. Those committees can decide for themselves whether Thomas’s conduct

warrants discipline. If so, then any time that Thomas must spend defending himself will be

of his own making. Because Thomas’s conduct calls into question his fitness to practice, the

Court will order Thomas to send this Memorandum, the Order that will be issued

simultaneously, and the transcript of the hearing on March 12 to the disciplinary committee

for every state bar and every federal court to which Thomas is admitted. Thomas shall also

provide a copy of this Memorandum, the Order, and the transcript to Judge Hillman as he

considers whether to refer Thomas for disciplinary action. Thomas must provide the Court

with a sworn statement and proof of delivery of these submissions.

       C.     Client Reporting

       Thomas’s conduct in this case calls into question whether his clients would want him

to continue as counsel in this case. In his response to the Court’s Order to Show Cause, he

claims that his clients are considering obtaining new counsel. However, no other counsel

has appeared as of yet. In addition, Thomas says that any new counsel might be his co-

counsel. Because the prospect of Thomas’s continued involvement in the case remains, the

Court believes it is important for Thomas’s clients to have the information to make a fully-

informed decision about whether to continue with Thomas as their counsel. Therefore, the

Court will require Thomas to provide the material to his clients and to provide a sworn

statement that he has done so. His clients must inform the Court in writing if they intend to

proceed with Thomas as their lawyer.

       D.     Reprimand
       Case
       Case2:20-cv-00163-JDW
            2:20-cv-00163-JDW Document
                              Document43
                                       28 Filed
                                          Filed05/18/20
                                                03/27/20 Page
                                                         Page32
                                                              14of
                                                                of111
                                                                   14




       Though symbolic, the Court believes that a judicial reprimand is important here. In his

response to the Order to Show Cause, Thomas asks the Court to reconsider and says that he

has “previously stated an apology.” (ECF No. 25 at 7.) Yet the Court found Thomas

unapologetic at the hearing on March 12. Thomas also says that his failure to respond was

not done intentionally. Again, the Court disagrees. Thomas willfully disregarded the

deadlines. Such conduct warrants a reprimand.

                                        CONCLUSION

       The Court recognizes that the sanctions it is imposing here are significant. Lighter

sanctions do not seem to have made the point with Thomas, though. Thus, in the Court’s view,

these sanctions are the lightest sanctions that will convey to Thomas the seriousness of his

conduct and therefore, hopefully, have the appropriate deterrent effect. The Court is aware

that Thomas has other cases pending in the Eastern District of Pennsylvania. Hopefully, his

conduct will improve. An appropriate Order follows.

                                                  BY THE COURT:


                                                  /s/ Joshua D. Wolson
                                                  JOSHUA D. WOLSON, J.
Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 33 of 111




                         EXHIBIT G
      Case
        Case
           2:20-cv-00163-JDW
              2:20-mc-00049-UJDocument
                               Document432 Filed
                                           Filed05/18/20
                                                 04/01/20 Page
                                                          Page34
                                                               1 of
                                                                  of1111




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN THE MATTER OF:                           :         MISCELLANEOUS
                                            :
JOSHUA LOUIS THOMAS                         :         NO. 20-mc-0049



                                        ORDER

             AND NOW, this 1st day of April, 2020, it is hereby ORDERED that this
matter is referred to a committee of this court, to be chaired by Judge Paul S. Diamond,
in order for the said committee to make a recommendation to the court on this matter.


                                            BY THE COURT:




                                            _/s/ Juan R. Sánchez
                                            JUAN R. SÁNCHEZ
                                            Chief Judge
Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 35 of 111




                         EXHIBIT H
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 36 of 111
                                                                                                       1

 1                        IN THE UNITED STATES DISTRICT COURT

 2                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 3
        JACOVETTI LAW P.C., ET AL                              : CIVIL ACTION NUMBER
 4                                                             :
                                                               :
 5               VERSUS                                        :
                                                               :
 6                                                             :
        J A M E S E V E R E T T S H E L T O N, E T A L I N C . : 20-163
 7      ______________________________________________________

 8                                                 T H U R S D A Y, M A R C H 1 2 , 2 0 2 0
                                                   COURTROOM 3B
 9                                                 P H I L A D E L P H I A, P A 1 9 1 0 6

10      ________________________________________________________
         B E F O R E T H E H O N O R A B L E J O S H U A D . W O L S O N, J .
11      ________________________________________________________

12                        M O T I O N F O R E X T E N S I O N, O R D E R T O S H O W C A U S E
                                  AND MOTION FOR SANCTIONS
13

14      A P P E A R A N C E S:

15      JOSHUA L. THOMAS AND ASSOCIATES
        J O S H U A T H O M A S, E S Q U I R E
16      2 2 5 W I L M I N G T O N- W E S T C H E S T E R P I K E
        SUITE 200
17      CHADDS FORD, PA 19317
        J O S H U A L T H O M A S@ G M A I L. C O M
18
        COUNSEL FOR PLAINTIFFS
19

20                        S U Z A N N E R . W H I T E, R P R , F C R R, C M
                                  OFFICIAL COURT REPORTER
21                                  2609 U. S. COURTHOUSE
                                  601 MARKET STREET
22                            P H I L A D E L P H I A, P A 1 9 1 0 6
                                      (215)299-7252
23

24
        P R O C E E D I N G S R E C O R D E D B Y S T E N O T Y P E- C O M P U T E R,
25      T R A N S C R I P T P R O D U C E D B Y C O M P U T E R- A I D E D T R A N S C R I P T I O N
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 37 of 111
                                                                        2

 1      C O N T I N U E D A P P E A R A N C E S:

 2
        BRYAN ANTHONY REO, ESQUIRE
 3      REO LAW, LLC
        PO BOX 5100
 4      M E N T O R, O H 4 4 0 6 1
        440-313-5893
 5      R E O @ R E O L A W. O R G
        COUNSEL FOR DEFENDANTS
 6      JAMES EVERETT SHELTON
        AND FINAL VERDICT SOLUTIONS
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 38 of 111
                                                                        3

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 39 of 111
                                                                                                       4

 1                                ( T H E C L E R K O P E N S C O U R T. )

 2                                T H E C O U R T:     G O O D M O R N I N G.

 3                                B E S E A T E D, P L E A S E.

 4                                SO WE ARE HERE IN JACOVETTI LAW VERSUS

 5      S H E L T O N, E T A L . , C A S E N U M B E R 2 0 - 1 6 3 .      THERE IS A VARIETY

 6      OF MATTERS TO TAKE UP.

 7                                LET ME JUST START AND LET ME GET

 8      A P P E A R A N C ES O F C O U N S E L, I F I C O U L D.

 9                                M R . T H O M A S:    G O O D M O R N I N G, Y O U R H O N O R,

10      J O S H U A T H O M A S O N B E H A L F O F P L A I N T I F F.

11                                T H E C O U R T:     M R . T H O M A S, G O O D M O R N I N G.

12                                MR. REO:           BRIAN ANTHONY REO ON BEHALF OF

13      D E F E N D A N T S, J A M E S E V E R E T T S H E L T O N A N D F I N A L V E R D I C T

14      S O L U T I O N S.

15                                T H E C O U R T:     G O O D M O R N I N G, M R . R E O .

16                                SO I WANT TO START HERE BY JUST TACKLING

17      SOME OF THE HISTORY THAT I THINK COLORS WHERE WE ARE AND

18      WHAT MY VIEWS ARE OF THIS.                      AND I JUST WANT TO DO THIS

19      SO THAT THERE IS A SINGLE -- EVERYTHING IS LAID OUT IN A

20      S I N G L E P L A C E, A N D T H E N W E W I L L K I N D O F T U R N T O

21      D I S C U S S I N G T H E V A R I O U S M O T I O N S T H A T A R E P E N D I N G.

22                                T H E R E A R E S O R T O F T W O R E L A T E D C A S E S, T H I S

23      C A S E A N D A P R E D E C E S S O R C A S E T H A T W E R E I N T H I S C O U R T.

24      T H E P R E D E C E S S O R C A S E I S A C A S E T H A T M R . S H E L T O N F I L E D,

25      N U M B E R 2 : 1 8 - C V - 3 7 2 3, W H I C H A S S E R T E D V I O L A T I O N S O F T H E
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 40 of 111
                                                                                                         5

 1      T C P A A G A I N S T F C S C A P I T A L, J A C O V E T T I L A W , B A R R Y S H A R G E L

 2      A N D E M I L Y A S H A Y E V, A N D M R . T H O M A S W A S C O U N S E L T O T H E

 3      DEFENDANTS IN THAT CASE.                    A N D T H E N W E H A V E T H I S C A S E, I N

 4      WHICH FCS, JACOVETTI LAW, MR. SHARGEL AND MR. YASHAYEV

 5      H A V E A S S E R T E D C L A I M S A G A I N S T M R . S H E L T O N, F I N A L V E R D I C T

 6      S O L U T I O N S, W H I C H I G A T H E R I S A C O M P A N Y T H A T H E C O N T R O L S,

 7      A N D D A N B O G E R.

 8                                SO SOME OF THE HISTORY HERE WITH RESPECT

 9      TO THE TCPA CASE, THE DEFENDANTS IN THAT CASE INITIALLY

10      M I S S E D A D E A D L I N E T O A N S W E R T H E C O M P L A I N T, W H I C H

11      R E S U L T E D I N A D E F A U L T B E I N G E N T E R E D.     T H E C O U R T V A C A T ED

12      THE DEFAULT BECAUSE IT CONCLUDED THAT MR. THOMAS HAD

13      EITHER MISUNDERSTOOD OR MISCALCULATED HOW MUCH TIME HIS

14      C L I E N T S H A D T O A N S W E R.     THAT IS ECF NUMBER 16 IN THAT

15      CASE.       THAT WAS A DECISION BY JUDGE QUINONES BEFORE THE

16      CASE WAS REASSIGNED TO ME.

17                                AND THEN THERE WAS DISCOVERY SERVED IN

18      T H A T C A S E B Y T H E P L A I N T I F F S O N T H E D E F E N D A N T S.       THE

19      DEFENDANTS DID NOT RESPOND TO THE DISCOVERY REQUEST IN

20      T H A T C A S E , I N C L U D I N G T O R E Q U E S T F O R A D M I S S I O N S.

21                                T H E R E W A S T H E N P R O C E E DI N G S O N A M O T I O N

22      F O R S U M M A R Y J U D G M E N T.   WITH RESPECT TO THE MOTION FOR

23      S U M M A R Y J U D G M E N T, T H E R E W A S A M O T I O N F I L E D O N S E P T E M B E R

24      THE 17TH OF 2019, WHICH MEANT THAT THERE WAS A RESPONSE

25      D U E O C T O B E R 1 S T U N D E R T H E C O U R T' S R U L E S.      THERE WAS NO
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 41 of 111
                                                                                                     6

 1      T I M E L Y R E S P O N S E.

 2                                  ON OCTOBER 8TH, WHICH IS ONE WEEK AFTER

 3      THE DUE DATE, THE DEFENDANTS FILED A MOTION FOR AN

 4      E X T E N S I O N.       THEY DID NOT REALLY INCLUDE ANY SHOWING OF

 5      G O O D C A U S E.        THEY JUST SAID THEY WERE STILL GATHERING

 6      I N F O R M A T I O N.     BUT WHAT THEY DO SAY AND WHAT THEY DID SAY

 7      IN THAT MOTION WAS THAT THEY NEEDED UNTIL OCTOBER 22ND,

 8      2 0 1 9 T O P R E P A R E A N D F I L E A R E S P O N S E.       AND THEY SAY, THIS

 9      I S A Q U O T E:          THERE WILL BE NO FURTHER EXTENSIONS NEEDED

10      AFTER THAT.               THAT WAS ECF NUMBER 39.

11                                  THAT SAME DAY, THE COURT STRUCK THE

12      MOTION FOR SUMMARY JUDGMENT BECAUSE IT HAD NOT INCLUDED

13      A S E P A R A T E S T A T E M E N T O F U N D I S P U T E D M A T E R I A L F A C T S.

14      MR. SHELTON REFILED THE STATEMENT OF MATERIAL AND

15      UNDISPUTED FACTS AND THE MOTION THAT SAME DAY.

16                                  SO BECAUSE IT WAS FILED OCTOBER 8TH, THE

17      RESPONSE WAS DUE OCTOBER 22ND, WHICH WAS THE DATE THAT

18      THE DEFENDANTS HAD SAID THEY NEEDED TO.                               I N E F F E C T, A S A

19      RESULT OF THE PROCEDURAL SORT OF POSTURING AND

20      M A N E U V E R I N G S, T H E R E S P O N S E W A S D U E O N T H E D A T E T H A T M R .

21      T H O M A S H A D R E Q U E S T E D, A N D O N A D A T E W H I C H H E H A D

22      REPRESENTED TO THE COURT WOULD RESULT IN NO FURTHER

23      E X T E N S I O N S B E I N G N E E D E D.

24                                  ON OCTOBER 22ND AT 4:07 P.M. MR. THOMAS

25      FILED A MOTION FOR ANOTHER TWO-WEEK EXTENSION TO RESPOND
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 42 of 111
                                                                                                 7

 1      T O S U M M A R Y J U D G M E N T.     THE MOTION WAS IDENTICAL IN EVERY

 2      RESPECT TO THE ONE FILED ON OCTOBER 8TH, WITH THE

 3      E X C E P T I O N O F P R O P O S I N G A D I F F E R E N T D A T E.    IT MADE NO

 4      E F F O R T T O S H O W G O O D C A U S E.      IT MADE NO EFFORT TO SHOW

 5      WHY THE TWO ADDITIONAL WEEKS THAT HAD ALREADY BEEN

 6      SECURED BY VIRTUE OF THE PROCEDURAL MANEUVERING WERE NOT

 7      E N O U G H, N O R D I D I T E X P L A I N W H Y T H E D E F E N D A N T S W A I T E D

 8      UNTIL AFTER 4 O'CLOCK ON THE FRIDAY THE RESPONSE WAS DUE

 9      T O F I L E T H E I R E X T E N S I O N M O T I O N.

10                                  THE COURT DENIED THAT MOTION SHORTLY

11      A F T E R I T W A S F I L E D.       T H E D E F E N D A N T S, A S A R E S U L T,

12      ELECTED NOT TO FILE A RESPONSE TO THE SUMMARY JUDGMENT

13      MOTION AT ALL.

14                                  O N D E C E M B E R 1 1 T H O F 2 0 1 9, T H E C O U R T

15      GRANTED THE SUMMARY JUDGMENT MOTION AFTER DEEMING

16      A D M I T T E D A L L T H E F A C T S I N M R . S H E L T O N' S S T A T E M E N T O F

17      M A T E R I A L A N D U N D I S P U T E D F A C T S.

18                                  SO UNDER LOCAL RULE 7.1, THAT DECISION

19      TRIGGERED A 14-DAY PERIOD FOR THE DEFENDANTS TO SEEK

20      R E C O N S I D E R A T I O N.   THAT PROBABLY WOULD HAVE HAD A DUE

21      D A T E O N C H R I S T M A S, S O T H E R E W A S P R O B A B L Y A D A Y O R S O O F

22      GIVE.        BUT THE DEFENDANTS DID NOT FILE WITHIN THE PERIOD

23      P R E S C R I B E D B Y T H E R U L E F O R R E C O N S I D E R A T I O N.

24                                  THEY WAITED ANOTHER MONTH BEYOND THAT

25      UNTIL JANUARY 27TH, AFTER THEY FILED THIS CASE, TO FILE
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 43 of 111
                                                                                                       8

 1      A M O T I O N F O R R E C O N S I D E R A T I O N, A N D T H E C O U R T D E N I E D I T A S

 2      U N T I M E L Y.

 3                                THEN WE TURN TO THIS CASE.                     AS I SAID, IT

 4      W A S F I L E D I N J A N U A R Y.      IT WAS FILED ON JANUARY 9TH OF

 5      2020, ASSERTING A VARIETY OF BUSINESS TORT CLAIMS

 6      AGAINST MR. SHELTON AND MR. BOGER AND FINAL VERDICT

 7      S O L U T I O N S.   W H E N T H E P L A I N T I F FS F I L E D T H I S C A S E , T H E Y

 8      D I D N O T F I L E A C O R P O R A T E D I S C L O S U R E S T A T E M E N T, D E S P I T E

 9      THE REQUIREMENT OF RULE 7.1.                       AND SO ON JANUARY 27TH OF

10      THIS YEAR THE COURT ORDERED THE PLAINTIFFS TO FILE A

11      CORPORATE DISCLOSURE STATEMENT WITHIN SEVEN DAYS.                                      THE

12      P L A I N T I F F S F A I L E D T O C O M P L Y.

13                                ON FEBRUARY 14TH THE COURT ISSUED AN

14      ORDER TO SHOW CAUSE WHY IT SHOULD NOT SANCTION THE

15      P L A I N T I F FS F O R F A I L U R E T O C O M P L Y W I T H T H E C O U R T' S O R D E R.

16      A N D I N T H E O R D E R T O S H O W C A U S E, T H E C O U R T G A V E T H E

17      P L A I N T I F F S S E V E N D A Y S T O R E S P O N D.   THERE WAS NO RESPONSE

18      ON OCTOBER 21ST -- OR ON FEBRUARY 21ST.

19                                ON FEBRUARY 24TH, WHICH WAS THE FOLLOWING

20      M O N D A Y, T H E R E W A S A M O T I O N F I L E D S E E K I N G A N E X T E N S I O N O F

21      TIME FOR ONE WEEK.                   RULE 6 REQUIRES A SHOWING OF

22      EXCUSABLE NEGLECT FOR SEEKING AN EXTENSION AFTER A

23      D E A D L I N E H A S P A S S E D.     THERE WAS NO SHOWING OF EXCUSABLE

24      N E G L E C T, J U S T A S T A T E M E N T, A F O O T N O T E T H A T T H E R E

25      W E R E " F I L I N G I S S U E S. "    I DON'T KNOW WHAT THOSE FILING
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 44 of 111
                                                                                                        9

 1      ISSUES WERE.            T H E C O U R T' S C M / E C F S Y S T E M W A S W O R K I N G T H A T

 2      D A Y A N D O V E R T H E W E E K E N D, B U T W E G O T N O S H O W I N G.           WE

 3      ALSO GOT NO SHOWING OF GOOD CAUSE AS TO WHY ANOTHER WEEK

 4      W A S N E C E S S A R Y T O R E S P O N D T O T H E O R D E R T O S H O W C A U S E,

 5      W H I C H R U L E 6 W O U L D A L S O H A V E R E Q U I R E D.

 6                                   THE COURT ISSUED AN ORDER THAT CONCLUDED

 7      THAT THERE WAS NO SHOWING OF EXCUSABLE NEGLECT OR GOOD

 8      C A U S E W A R R A N T I N G A N E X T E N S I O N, B U T I T D I D G I V E T H E

 9      P L A I N T I F F S T I M E T O , A N D T H I S I S A Q U O T E:         RESPOND AND

10      EXPLAIN WHY THEY SHOULD NOT BE SANCTIONED FOR FAILURE TO

11      C O M P L Y W I T H T H E C O U R T' S P R I O R O R D E R.       THE COURT ALSO

12      SAID:        N O F U R T H E R E X T E N S I O N S W I L L B E G R A N T E D, I N B O L D

13      A N D U N D E R L I N E D.

14                                   N O N E T H E L E S S, O N F E B R U A R Y 2 8 T H , W E G O T A

15      M O T I O N F O R A N E X T E N S I O N O F T I M E, A S K I N G T O H A V E U N T I L

16      M A R C H 9 T H T O R E S P O N D T O T H E O R D E R T O S H O W C A U S E, S T I L L

17      WITHOUT ANY EXPLANATION OF WHY THE PLAINTIFFS HAD NOT

18      Y E T B E E N A B L E T O R E S P O N D T O T H E C O U R T' S O R D E R T O S H O W

19      C A U S E.

20                                   AND THEN IN THE INTERVENING TIME ALL THIS

21      WAS GOING ON, ON FEBRUARY 11TH OF 2020, TWO OF THE

22      D E F E N D A N T S, M R . S H E L T O N A N D F I N A L V E R D I C T S O L U T I O N S,

23      FILED A MOTION FOR JUDGMENT ON THE PLEADINGS IN THIS

24      CASE.        THE RESPONSE WAS DUE FEBRUARY 25TH.                             WE GOT NO

25      M O T I O N F O R A N E X T E N S I O N F R O M T H E P L A I N T I F F S.     WE GOT NO
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 45 of 111
                                                                                                       10

 1      R E S P O N S E T O T H E M O T I O N.    AND SO ON FEBRUARY 27TH, WE

 2      G R A N T E D T H E M O T I O N A S U N O P P O S E D.

 3                               A N D T H E N I N T H E S E C O N D E X T E N S I O N M O T I O N,

 4      DATED FEBRUARY 28TH, THE PLAINTIFFS DESCRIBED OUR

 5      D E C I S I O N T O G R A N T T H E 1 2 ( C ) M O T I O N A S , Q U O T E, P R E M A T U R E.

 6                               ON MARCH 1, MR. SHELTON AND FINAL VERDICT

 7      SOLUTIONS FILED A MOTION FOR SANCTIONS UNDER 28 USC

 8      SECTION 1927.

 9                               ON MARCH 6TH, THE PLAINTIFFS FILED A

10      MOTION TO REOPEN THE CASE AND TO AMEND -- OR TO REOPEN

11      T H E C O U R T' S D E C I S I O N A N D T O A M E N D T H E C O M P L A I N T, A S W E L L

12      A S T H E O P P O S I T I O N T O T H E M O T I O N F O R S A N C T I O N S, A N D W E

13      WILL GET TO THE MERITS OF THAT.                          BUT I NOTE THAT THE

14      RESPONSE THAT WAS SUBMITTED ON MARCH 6TH STILL CONTAINS

15      NO EXPLANATION OF THE FAILURE TO FILE THE RULE 7.1

16      D I S C L O S U R E S T A T E M E N T, A L T H O U G H O N M A R C H 6 T H T H E

17      P L A I N T I F F S D I D F I N A L L Y F I L E T H E S T A T E M E N T I N Q U E S T I O N.

18      IT'S ONE PAGE AND SAYS THAT THEY HAVE ESSENTIALLY

19      N O T H I N G T O R E P O R T.

20                               T H A T I S T H E P R O C E D U R A L H I S T O R Y.      THE

21      OTHER HISTORY THAT I THINK IS RELEVANT TO THIS

22      PROCEEDING AND ABOUT WHICH WE NEED TO BE CONSCIOUS AND

23      W H I C H C O L O R S M Y V I E W O F T H I N G S, I S M R . T H O M A S' S H I S T O R Y

24      O F S A N C T I O N S I N V A R I O U S O T H E R F E D E R A L L I T I G A T I O N, B O T H

25      IN THE DISTRICT OF NEW JERSEY AND IN THE BANKRUPTCY
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 46 of 111
                                                                                                       11

 1      C O U R T O F T H I S C O U R T.      AND SO I WANT TO RUN THROUGH SOME

 2      OF THAT HISTORY AS WELL BECAUSE I THINK IT IS IMPORTANT

 3      T O H A V E I T A L L I N O N E P L A C E O N T H E R E C O R D.

 4                                IN A CASE CALLED BOUNASISSI VERSUS NEW

 5      Y O R K L I F E I N S U R A N C E A N D A N N U I T Y C O R P O R A T I O N, W H I C H I S

 6      A V A I L A B L E A T 2 0 1 6 W E S TL A W 4 6 9 7 3 3 3 , I T ' S A D I S T R I C T O F

 7      NEW JERSEY CASE FROM SEPTEMBER 6TH OF 2016 BEFORE JUDGE

 8      S I M A N D L E, M R . T H O M A S R E P R E S E N T E D T H E P L A I N T I F F.    THERE

 9      W A S A M O T I O N T O D I S M I S S F I L E D.        THE PLAINTIFF FILED A

10      SECOND AMENDED COMPLAINT WITHOUT SEEKING LEAVE TO DO SO,

11      W H I C H V I O L A T ED T H E R U L E S.      THE PLAINTIFF ALSO FILED ON

12      A T L E A S T T W O O C C A S I O NS M O T I O N S F O R E M E R G E N C Y R E L I E F, A N D

13      B O T H O F T H E M W E R E D E N I E D D U E T O P R O C E D U R A L F A I L U R E S.

14      JUDGE SIMANDLE NOTED IN HIS DECISION THAT HE HAD

15      E X P L I C I T L Y B R O U G H T P L E A D I N G D E F I C I E N C I E S T O M R . T H O M A S'

16      A T T E N T I O N, B U T M R . T H O M A S F A I L E D T O E V E N T O A T T E M P T T O

17      C U R E T H E D E F I C I E N C Y.    AND JUDGE SIMANDLE SPECIFICALLY

18      S T A T E S T H A T T H I S I S , Q U O T E:      THE THIRD TIME MR. THOMAS

19      H A S I G N O R ED H I S B A S I C O B L I G A T I O N S U N D E R T H E F E D E R A L

20      RULES OF CIVIL PROCEDURE IN THIS CASE.

21                                THEN THERE IS A CASE MORE RECENTLY FROM

22      T H E D I S T R I C T O F N E W J E R S E Y.      WELL, LET ME TAKE THEM SORT

23      O F I N A S C E N D I N G C H R O N O L O G I C A L O R D E R.

24                                SO THERE IS A CASE FROM MAY 25TH OF 2017

25      I N T H E D I S T R I C T O F N E W J E R S E Y B E F O R E J U D G E S H I P P,
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 47 of 111
                                                                                                       12

 1      A K I N S A N M I V E R S U S N A T I O NS T A R M O R T G A G E, 2 0 1 7 W E S T L A W

 2      2 6 6 0 5 4 9.    THAT IS A CASE IN WHICH MR. THOMAS ALSO

 3      R E P R E S E N TE D T H E P L A I N T I F F.    JUDGE SHIPP NOTED THAT THERE

 4      HAD BEEN A FAILURE TO PROSECUTE THE CASE IN A TIMELY

 5      M A N N E R A N D A F A I L U R E O N M R . T H O M A S' P A R T T O T I M E L Y A N D

 6      A D E Q U A T E L Y R E S P O N D T O T H E C O U R T' S O R D E R S.      HE

 7      SPECIFICALLY NOTED THAT MR. THOMAS HAD FAILED TO RESPOND

 8      TO AN ORDER TO SHOW CAUSE BY THE REQUIRED DATE, AND THAT

 9      WHEN HE DID RESPOND ULTIMATELY TO THE ORDER TO SHOW

10      C A U S E, H E D I D N O T R E S P O N D F U L L Y T O T H E O R D E R T O S H O W

11      C A U S E.

12                                 T H E N W E C O N T I N U E T O M O V E F O R W A R D.         IN

13      J U L Y O F L A S T Y E A R , J U L Y 2 5 T H , 2 0 1 9, I N A C A S E C A L L E D

14      H O O D V E R S U S V I C T O R I A C R O S S I N G T O W NH O U S E A S S O C I A T I O N,

15      2 0 1 9 W E S T L A W 3 3 3 6 1 3 2, B E F O R E J U D G E K U G L E R I N T H E

16      D I S T R I C T O F N E W J E R S E Y, T H E C O U R T F O U N D T H A T M R . T H O M A S

17      H A D F I L E D M E R I T L E S S F E D E R A L C L A I M S.    HE NOTED THAT MR.

18      T H O M A S H A S , Q U O T E:     HAS REPEATEDLY FILED SUITS IN THIS

19      DISTRICT AND IN THE EASTERN DISTRICT OF PENNSYLVANIA

20      THAT HAVE BEEN DISMISSED FOR LACK OF SUBJECT MATTER

21      J U R I S D I C T I O N.   A N D H E A L S O N O T E D T H A T T H E , Q U O T E:

22      COURTS OF THE THIRD CIRCUIT HAVE CAUTIONED HIM REGARDING

23      H I S R E P E A T E D D I S R E G A R D F O R C O U R T O R D E R S A N D R U L E S.

24                                 THE COURT IN THAT CASE ISSUED AN ORDER TO

25      SHOW CAUSE AS TO WHY MR. THOMAS SHOULD NOT BE BARRED
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 48 of 111
                                                                                                        13

 1      FROM FILING ADDITIONAL FORECLOSURE RELATED CLAIMS IN THE

 2      D I S T R I C T O F N E W J E R S E Y.         M R . T H O M A S F I L E D A R E S P O N S E,

 3      W H I C H A R G U E D E S S E N T I A L L Y T H A T T H E C O U R T' S D E C I S I O N O N

 4      THE MOTION TO DISMISS WAS WRONG AND SOUGHT LEAVE TO

 5      A M E N D T H E C O M P L A I N T, B U T D I D N O T A C T U A L L Y A D D R E S S T H E

 6      P O I N T O F T H E O R D E R T O S H O W C A U S E.           AFTER A HEARING THERE

 7      WAS AN ORDER ENTERED PROHIBITING MR. THOMAS FROM FILING

 8      ADDITIONAL LAWSUITS IN THE DISTRICT OF NEW JERSEY

 9      W I T H O U T L E A V E O F C O U R T T H A T H E O B T A I N E D I N A D V A N C E.

10                                 THERE IS ALSO WRIGHT VERSUS JP MORGAN

11      CHASE BANK, NA.               I T ' S A D I S T R I C T O F N E W J E R S E Y C A S E,

12      2 0 1 9 W E S T L A W 5 5 8 7 2 6 2, F R O M O C T O B E R 3 0 T H O F L A S T Y E A R

13      BEFORE JUDGE BUMB, IN WHICH JUDGE BUMB IMPOSED A

14      M O N E T A R Y S A N C T I O N O N M R . T H O M A S.       SHE ISSUED A FORMAL

15      J U D I C I A L R E P R I M A N D.   SHE REQUIRED MR. THOMAS TO ATTEND

16      CLE CLASSES ON ETHICAL STANDARDS AND CONDUCT BY

17      A T T O R N E Y S, A N D S H E W A R N E D M R . T H O M A S T H A T F U T U R E C O N D U C T

18      OF THE TYPE AT ISSUE WOULD BE MET WITH HARSHER

19      D I S C I P L I N E A N D S A N C T I O N S.

20                                 AND THEN JUST A FEW WEEKS AGO ON

21      F E B R U A R Y 4 T H , 2 0 2 0 I N A C A S E C A L L E D I N R E T H O M A S, I T ' S

22      C U R R E N T L Y R E P O R T E D A T 2 0 2 0 W E S TL A W 7 3 0 9 0 0, A L T H O U G H I T

23      LOOKS LIKE IT IS ALSO AT SOME POINT GOING TO BE REPORTED

24      I N T H E B A N K R U P T C Y R E P O R T E R.       IT WAS A CASE IN THE

25      BANKRUPTCY COURT IN THE EASTERN DISTRICT OF PENNSYLVANIA
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 49 of 111
                                                                                                     14

 1      B E F O R E J U D G E F R A N K.    AND JUDGE FRANK CONCLUDED THAT

 2      MR. THOMAS VIOLATED BANKRUPTCY RULE 9011, WHICH IS A

 3      COUNTERPART TO FEDERAL RULE OF CIVIL PROCEDURE 11, BY

 4      FAILING TO CONDUCT A FULSOME INVESTIGATION BEFORE

 5      F I L I N G.

 6                                APPARENTLY DURING THE COURSE OF THIS

 7      P R O C E E D I N G S, A C C O R D I N G T O J U D G E F R A N K, M R . T H O M A S T R I E D

 8      T O B L A M E H I S L E G A L A S S I S T A N T F O R S O M E O F T H E F A I L I N GS ,

 9      A P P A R E N T L Y U N F A M I L I A R W I T H T H E L E S S O N S O F H A R R Y T R U M A N,

10      T H E B U C K S T O P S H E R E.      J U D G E F R A N K S A I D I N H I S D E C I S I O N,

11      Q U O T E:     T H O M A S' A R G U M E N T S I N D E F E N S E O F H I S C O N D U C T

12      B O R D E R O N T H E F R I V O L O U S.

13                                AND JUDGE FRANK REFERRED THAT MATTER TO

14      THE U.S. TRUSTEE FOR THE EASTERN DISTRICT OF

15      PENNSYLVANIA TO CONSIDER WHETHER TO INITIATE A

16      PROCEEDING IN THE DISTRICT COURT SEEKING THE TEMPORARY

17      S U S P E N S I O N O F M R . T H O M A S' A U T H O R I T Y T O P R A C T I C E I N T H E

18      BANKRUPTCY COURT OR FOR OTHER RELIEF ON SUCH TERMS AS

19      T H E D I S T R I C T C O U R T D E E M S A P P R O P R I A T E.

20                                S O I H A V E A L L O F T H A T H I S T O R Y, B O T H I N

21      THESE CASES THAT WERE BEFORE ME, AND THE OTHER CASES

22      T H A T H A V E B E E N I N T H I S C I R C U I T, I N M I N D.         I THINK THEY

23      ARE ALL RELEVANT AND BEAR ON WHETHER AND HOW TO HANDLE

24      THE MATTERS THAT ARE BEFORE ME IN THIS CASE.                                  SO WITH

25      THAT, WHAT I WANT TO DO FIRST IS TURN TO THE EXTENSION
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 50 of 111
                                                                                                     15

 1      MOTION THAT IS PENDING IN THIS CASE.                                   IT IS THE MOTION

 2      THAT WAS FILED ON FEBRUARY THE 28TH.                                   IT IS ECF NUMBER

 3      15.     IT'S THE SECOND MOTION FOR AN EXTENSION OF TIME TO

 4      R E S P O N D T O T H E O R D E R T O S H O W C A U S E.

 5                                   A N D S O , M R . T H O M A S, I ' M G O I N G T O A S K Y O U

 6      S O M E Q U E S T I O N S.      I THINK THAT A LOT OF WHAT I'M GOING TO

 7      A S K Y O U I S N O T R E A L L Y L E G A L A R G U M E N T.            IT'S GOING TO BE

 8      F A C T U A L Q U E S T I O NS A B O U T W H A T H A S B E E N G O I N G O N .     AND SO

 9      F O R T H A T R E A S O N, I T H I N K I T ' S A P P R O P R I A T E F O R M E T O P U T

10      Y O U U N D E R O A T H I N O R D E R T O G E T Y O U R R E S P O N S E S.        SO I'M

11      GOING TO ASK YOU TO RISE AND ASK MS. BUENZLE TO PUT YOU

12      UNDER OATH.

13                                   ( J O S H U A T H O M A S, S W O R N. )

14                                   T H E C O U R T:     S O M R . T H O M A S, L E T M E J U S T

15      START WITH THIS.                 THE COURT ISSUED AN ORDER TO SHOW

16      C A U S E O N F E B R U A R Y T H E 1 4 T H , T H A T' S E C F N U M B E R 7 .       THE

17      M E M O R A N D U M I S L I M I T E D T O T H R E E P A G E S, T O W H I C H Y O U A R E

18      SUPPOSED TO SUBMIT AN RESPONSE TO EXPLAIN WHY YOU HAD

19      N O T C O M P L I E D W I T H T H E P R I O R O R D E R.        SO TELL ME WHY YOU

20      STILL HAVE NOT BEEN ABLE TO RESPOND TO THE ORDER TO SHOW

21      C A U S E.    WHY DO YOU STILL NEED TIME TO DO THAT?

22                                   M R . T H O M A S:    WE WOULD POSIT THAT THE

23      DOCUMENT THAT WAS SUBMITTED ON MARCH 6TH INCLUDED THE

24      R E S P O N S E A S T O T H E R U L E T O S H O W C A U S E.

25                                   THE FACT THAT THE ACTUAL DISCLOSURE WAS
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 51 of 111
                                                                                                   16

 1      FINALLY SUBMITTED AFTER CONSULTING WITH MY CLIENT TO

 2      MAKE SURE THAT THE INFORMATION WAS NOT CORRECT AND THERE

 3      W E R E N O P A R E N T O R G A N I Z A T I O N S, T H A T W A S S U B M I T T E D O N T H E

 4      SAME DAY AS MARCH 6.                  ALL OF THE REASONING BEHIND THE

 5      RULE TO SHOW CAUSE AND THE INFORMATION REQUESTED UNDER

 6      THAT RULE WERE SUBMITTED IN THE DOCUMENT THAT WAS FILED

 7      M A R C H 6 T H , T H E B R I E F T H A T Y O U M E N T I O N E D T O R E O P E N, T O

 8      A M E N D A N D I N O P P O S I T I O N F O R T H E M O T I O N F O R S A N C T I O N S.

 9                                T H E C O U R T:     S O J U S T T O B E C L E A R, T H A T I S

10      ECF NUMBER 19, FILED MARCH 6TH.                        I READ THAT A COUPLE OF

11      T I M E S.    THERE IS NOTHING IN THERE THAT EXPLAINS WHY YOU

12      NEEDED MORE TIME.                SO LET ME FOCUS ON THIS QUESTION

13      F I R S T, W H Y Y O U H A D N E E D E D A N Y A D D I T I O N A L T I M E T O R E S P O N D

14      T O T H E O R D E R T O S H O W C A U S E.       SO CAN YOU TELL ME WHY YOU

15      N E E D E D A D D I T I O N A L T I M E?     I'M NOT TALKING ABOUT THE

16      DISCLOSURE STATEMENT YET.                      WE ARE GOING TO GET TO THAT

17      I N A M I N U T E, B U T W H Y Y O U N E E D E D M O R E T I M E T O R E S P O N D T O

18      T H E O R D E R T O S H O W C A U S E.

19                                M R . T H O M A S:    IN REGARDS TO THE DISCLOSURE

20      S T A T E M E N T A N D I N R E S P O N S E T O T H E O R D E R T O S H O W C A U S E,

21      T H E R E A S O N I N G W A S W E W E R E T R Y I N G T O C O N F I R M, N U M B E R O N E ,

22      H O W W E W A N T E D T O A C T U A L L Y T R Y A N D A M E N D T H E C O M P L A I N T;

23      AND NUMBER TWO, I JUST WANTED TO CONFER WITH MY CLIENTS

24      W H A T T H E R E S P O N S E W A S F O R T H E D I S C L O S U R E S T A T E M E N T,

25      BECAUSE I'M FAMILIAR WITH HOW EITHER JACOVETTI LAW AND
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 52 of 111
                                                                                                     17

 1      T H E O T H E R E N T I T I E S W E R E A C T U A L L Y S T R U C T U R E D.   SO I

 2      W A N T E D T O A C T U A L L Y M A K E S U R E T H E R E W E R E N O M I S S T A T E M E N TS

 3      I N T H E D I S C L O S U R E S T A T E M E N T, H E N C E T H E N E E D F O R T H E

 4      EXTENSION AND REQUEST FOR THE EXTENSION WITH REGARD TO

 5      T H O S E I S S U E S.

 6                                ONCE I LEARNED WHAT THE STATUS WAS FOR

 7      T H O S E P A R T I E S, T H A T I S W H E N I S U B M I T T E D T H E D I S C L O S U R E

 8      STATEMENT IMMEDIATELY ON MARCH 6.

 9                                T H E C O U R T:     W H Y C O U L D N' T Y O U H A V E T O L D

10      THE COURT ANY OF THAT IN RESPONSE TO THE ORDER TO SHOW

11      C A U S E W H E N I T W A S F I R S T I S S U E D?

12                                M R . T H O M A S:    I CERTAINLY COULD HAVE.

13      A G A I N, I J U S T W A N T E D T O M A K E S U R E E V E R Y T H I N G W A S C L E A R

14      FOR THE ORDER TO SHOW CAUSE PRIOR TO SUBMITTING ANYTHING

15      F O R T H E D I S C L O S U R E S T A T E M E N T.

16                                T H E C O U R T:     A L L R I G H T.      WELL, SO AS TO

17      T H A T M O T I O N S P E C I F I C A L L Y, I F Y O U T H I N K Y O U ' V E R E S P O N D E D

18      T O T H E O R D E R T O S H O W C A U S E, T H E N I G U E S S T H E E X T E N S I O N

19      MOTION IS MOOT.              I DON'T THINK YOU HAVE SHOWN GOOD CAUSE

20      T O H A V E A N E X T E N S I O N I N A N Y E V E N T.        SO IT'S GOING TO BE

21      D E N I E D.   I WILL THINK ABOUT WHETHER TO DENY IT AS MOOT

22      O R J U S T D E N I E D, B U T I T I S D E N I E D.

23                                LET ME TURN TO THE ORDER TO SHOW CAUSE

24      I T S E L F A N D T O T H E D I S C L O S U R E S T A T E M E N T.     THE DISCLOSURE

25      STATEMENT WAS FILED ON MARCH 6.                          IT'S ONE PAGE.            IT SAYS
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 53 of 111
                                                                                                     18

 1      T H E R E I S N O T H I N G T O R E P O R T.

 2                                EXPLAIN TO ME WHY YOU WERE UNABLE TO

 3      G A T H E R T H A T I N F O R M A T I O N I N T H E T I M E B E T W E E N T H E C O U R T' S

 4      ORDER THAT REQUIRED YOU TO FILE THE DISCLOSURE STATEMENT

 5      AND THE TIME THAT THE COURT ISSUED AN ORDER TO SHOW

 6      C A U S E.

 7                                M R . T H O M A S:      A B S O L U T E L Y.   SO WHILE

 8      MR. JACOVETTI HAS BEEN VERY FORTHCOMING WITH

 9      I N F O R M A T I O N, T R Y I N G T O S P E A K W I T H T H E O T H E R, A T T H E

10      TIME, PLAINTIFFS WAS ACTUALLY DIFFICULT TO TRY AND

11      A C T U A L L Y G E T T H R O U G H F O R T H A T I N F O R M A T I O N.    ONCE I

12      F I N A L L Y R E C E I V E D T H A T I N F O R M A T I O N, W E S U B M I T T E D T H E

13      D I S C L O S U R E S T A T E M E N T A S S O O N A S I C O U L D.

14                                T H E C O U R T:       DIDN'T YOU FILE A DISCLOSURE

15      STATEMENT IN THE LAST CASE?

16                                M R . T H O M A S:      I D O N ' T R E M E M B E R, A N D I

17      D O N ' T W A N T T O S T A T E F O R T H E R E C O R D A N Y T H I N G I N C O R R E C T.

18      I DON'T REMEMBER IF IT WAS FILED IN THAT CASE OR NOT.

19                                T H E C O U R T:       WELL, I'LL TELL YOU FOR

20      CERTAIN THAT IT WAS.                     I L O O K E D A T T H E D O C K E T.    WE HAD

21      ISSUED AN ORDER IN THAT CASE AS WELL TO GET YOU TO FILE

22      IT, BUT YOU DID FILE ONE.

23                                M R . T H O M A S:      OKAY.

24                                T H E C O U R T:       SO PRESUMABLY YOU DID YOUR

25      D I L I G E N C E T H E N , R I G H T?
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 54 of 111
                                                                                                   19

 1                                M R . T H O M A S:    I WANTED TO MAKE SURE IT WAS

 2      S T I L L C O R R E C T, T H A T' S C O R R E C T.

 3                                T H E C O U R T:     YOU WANTED TO MAKE SURE THAT

 4      I T W A S S T I L L C O R R E C T, S O Y O U W E R E U N S U R E.         YOU ARE

 5      TELLING ME UNDER OATH THAT YOU WERE UNSURE AS TO WHETHER

 6      THE DISCLOSURE STATEMENT THAT YOU FILED IN THE LAST CASE

 7      W A S S T I L L C O R R E C T A F E W M O N T H S L A T E R?

 8                                M R . T H O M A S:    I'M SAYING THAT I WANTED TO

 9      M A K E S U R E T H A T - - E V E N T H O U G H W E H A D F I L E D I N T H A T C A S E,

10      I W A N T E D T O M A K E S U R E I T W A S S T I L L A C C U R A T E.         THAT'S WHY

11      I W A N T E D C O N F I R M A T I O N F R O M M Y C L I E N TS I N O R D E R T O M A K E

12      S U R E I T W A S S T I L L A C C U R A T E.

13                                T H E C O U R T:     SO TELL ME HOW OFTEN WERE YOU

14      T A L K I N G T O Y O U R C L I E N T S A B O U T T H I S.

15                                M R . T H O M A S:    T O J A C O V E T T I, I S P E A K T O

16      R E L A T I V E L Y F R E Q U E N T L Y, T H E O T H E R C L I E N T S M U C H L E S S

17      F R E Q U E N T L Y.

18                                T H E C O U R T:     WHEN YOU SAY "THE OTHER

19      C L I E N T S, " T O W H O M A R E Y O U R E F E R R I N G?

20                                M R . T H O M A S:    THE OTHER ENTITIES WHO WERE

21      PLAINTIFFS IN THIS MATTER WHO, PURSUANT TO THE AMENDED

22      C O M P L A I N T, W E R E L O O K I N G T O T R Y A N D R E M O V E F R O M T H I S

23      MATTER AND ONLY PROCEED WITH MR. JACOVETTI AND JACOVETTI

24      LAW.

25                                T H E C O U R T:     WELL, THE ONLY OTHER ENTITY
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 55 of 111
                                                                                                    20

 1      I S F C S C A P I T A L, R I G H T?

 2                                M R . T H O M A S:    T H E R E I S F C S C A P I T A L,

 3      MR. SHARGEL AND THE OTHER DEFENDANTS FROM THE PRIOR

 4      CASE.       THEY WERE ORIGINALLY THE PARTIES WHO I WAS

 5      SPEAKING WITH IN REGARDS TO THIS CASE AND THE OTHER ONE.

 6                                T H E C O U R T:     W E L L , L E T ' S B E C L E A R.    IN

 7      T H I S C A S E , O K A Y , Y O U H A V E N A M E D A S P L A I N T I F F S, J A C O V E T T I

 8      L A W , P . C . , R O B E R T J A C O V E T T I, F C S C A P I T A L, B A R R Y S H A R G E L

 9      A N D E M I L Y A S H A Y E V, R I G H T?

10                                M R . T H O M A S:    C O R R E C T.

11                                T H E C O U R T:     S O M R . J A C O V E T T I, M R . S H A R G E L

12      AND MR. YASHAYEV DON'T NEED TO FILE CORPORATE DISCLOSURE

13      S T A T E M E N T S B E C A U S E T H E Y A R E N O T C O R P O R A T I O N S.

14                                M R . T H O M A S:    C O R R E C T.    IT WAS

15      M R . S H A R G E L, S - H - A - R - G - E - L , W H O I W A S S P E A K I N G W I T H

16      REGARDING FCS CAPITAL TRYING TO GET THE COMPLETE

17      RESPONSE FOR THAT, YES.

18                                T H E C O U R T:     SO WHY DIDN'T YOU FILE A

19      CORPORATE DISCLOSURE STATEMENT AS TO JACOVETTI LAW?

20                                M R . T H O M A S:    I WANTED TO TRY AND DO THEM

21      ALL AT THE SAME TIME.

22                                T H E C O U R T:     YOU KNEW THAT IT WAS

23      S O M E T H I N G T H E C O U R T W A S L O O K I N G F O R , R I G H T?

24                                M R . T H O M A S:    I U N D E R S T A N D, Y E S .

25                                T H E C O U R T:     YOU DID NOT TELL US THERE WAS
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 56 of 111
                                                                                                      21

 1      A P R O B L E M W I T H I T , R I G H T, I F T H E R E W A S A P R O B L E M

 2      C O M M U N I C A T I N G W I T H Y O U R C L I E N T?   ARE YOU TELLING ME YOU

 3      C O U L D N O T R E A C H Y O U R C L I E N T?

 4                                M R . T H O M A S:     I'M SAYING THAT WE WERE

 5      E X C H A N G I N G V O I C E M A I LS A N D I C O U L D N' T A C T U A L L Y H A V E A

 6      C O N V E R S A T I O N W I T H H I M F O R A P E R I O D O F T I M E.

 7                                T H E C O U R T:     DID YOU SEND HIM AN E-MAIL?

 8                                M R . T H O M A S:     I BELIEVE I HAD ACTUALLY

 9      C O M M U N I C A T E D T H A T M E T H O D A S W E L L, I B E L I E V E.

10                                T H E C O U R T:     AND HE JUST DID NOT GET BACK

11      TO YOU?

12                                M R . T H O M A S:     HE DID EVENTUALLY GET BACK

13      T O M E , S A I D T H A T H E W O U L D C O N F I R M, A N D T H E N O N C E H E

14      C O N F I R M E D, I I M M E D I A T E L Y S U B M I T T E D O N M A R C H 6 T H .

15                                T H E C O U R T:     SO IT TOOK UNTIL MARCH 6TH TO

16      GET A RESPONSE FROM HIM?

17                                M R . T H O M A S:     I N R E G A R D S T O T H I S M A T T E R,

18      Y E S , T H A T ' S C O R R E C T.

19                                T H E C O U R T:     AND SO I WANT TO JUST GO

20      BACK.       S O O N O C T O B E R 2 4 T H O F 2 0 1 9 I N T H E P R I O R C A S E, Y O U

21      F I L E D A D I S C L O S U R E S T A T E M E N T F O R F C S C A P I T A L.

22                                M R . T H O M A S:     C O R R E C T.

23                                T H E C O U R T:     AND YOU SAID THERE WAS

24      N O T H I N G T O R E P O R T.

25                                M R . T H O M A S:     C O R R E C T.
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 57 of 111
                                                                                                      22

 1                                 T H E C O U R T:      W H Y D I D N ' T Y O U D O T H A T?    YOU

 2      H A D T H E I N F O R M A T I O N.

 3                                 M R . T H O M A S:     I JUST WANTED TO CONFIRM IT.

 4      IT SHOULD HAVE BEEN A RELATIVELY STRAIGHTFORWARD

 5      R E S P O N S E.    I U N D E R S T A N D.      I JUST WANTED TO CONFIRM THAT

 6      I N F O R M A T I O N.

 7                                 T H E C O U R T:      WELL, I HAVE TO TELL YOU,

 8      M R . T H O M A S, I D O N ' T F I N D T H E R E S P O N S E S T E R R I B L Y

 9      C R E D I B L E.    I FIND -- I THINK THIS WAS MORE A FUNCTION OF

10      N O T P A Y I N G A T T E N T I O N T O C O U R T O R D E R S.     JUST MY

11      OBSERVATION OF YOU AND KNOWING THE HISTORY AND KNOWING

12      W H A T Y O U H A D , I T S T R I K E S M E A S N O T C R E D I B L E.

13                                 SO LET ME TELL YOU WHERE I AM ON THIS,

14      BECAUSE MY CONCLUSION IS THAT YOU HAVE EITHER -- THAT

15      Y O U H A V E I N T E N T I O N A L L Y I G N O R E D T H E C O U R T' S D E A D L I N E S.    I

16      D O N ' T T H I N K I T W A S J U S T A M A T T E R O F N E G L I G E N C E.        I THINK

17      I T W A S A M A T T E R O F B A D F A I T H.

18                                 AND AT SOME LEVEL IT'S A SMALL MATTER

19      B E C A U S E I T ' S A 7 . 1 D I S C L O S U R E S T A T E M E N T.    IT'S ALSO

20      E N T I T I E S F O R W H I C H Y O U H A D F I L E D B E F O R E W I T H T H E C O U R T.

21                                 A T A N O T H E R L E V E L, I T ' S A R E A L L Y I M P O R T A N T

22      M A T T E R B E C A U S E, A , T H E C O U R T I S S U E D A N O R D E R, A N D I

23      E X P E C T P E O P L E T O C O M P L Y W I T H M Y O R D E R S.       AND YOU HAVE A

24      H I S T O R Y O F N O T C O M P L Y I N G W I T H C O U R T O R D E R S.     YOU HAVE A

25      H I S T O R Y O F I G N O R I N G C O U R T D E A D L I N E S.    YOU SEEM TO THINK
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 58 of 111
                                                                                                      23

 1      T H E Y A R E A D V I S O R Y.       A N D , Y O U K N O W , A S I H A V E N O T E D, I T

 2      I S N O T T H E F I R S T T I M E Y O U ' V E H A D P R O B L E M S W I T H T H I S.

 3      W H E N P E O P L E D O N ' T C O M P L Y W I T H C O U R T O R D E R S I T U N D E RM I N E S

 4      O U R E N T I R E J U S T I C E S Y S T E M.     I T ' S A S I G N I F I C A N T P R O B L E M.

 5      T H E R E A R E P R O C E D U R A L A N D S U B S T A N T I V E I S S U E S.

 6                                AND FOR LITIGANTS TO KNOW THEY ARE GOING

 7      T O G E T A F A I R S H A K E, T H E Y N E E D T O K N O W T H A T J U D G E S'

 8      O R D E R S M E A N S O M E T H I N G.     AND IF OUR ORDERS DON'T MEAN

 9      A N Y T H I N G, T H E N T H E J U D I C I A R Y A N D T H E J U D I C I A L S Y S T E M

10      D E V O L V E S I N T O C H A O S.       AND SO I DON'T THINK WE CAN ABIDE

11      SOMEONE WHO IS NOT COMPLYING WITH COURT ORDERS AND WHO

12      IS INTENTIONALLY IGNORING THEM.                            G I V E N T H E H I S T O R Y, I

13      QUESTION YOUR ABILITY TO HANDLE THIS CASE AND TO FULFILL

14      Y O U R O B L I G A T I O N S T O Y O U R C L I E N T S.      YOU KNOW, COMPETENT

15      LAWYERS ARE NOT GETTING SANCTIONED ROUTINELY BY THE

16      C O U R T S I N W H I C H T H E Y A P P E A R.

17                                AND SO MY INITIAL REACTION HERE IS WITH

18      R E S P E C T T O T H E O R D E R T O S H O W C A U S E.         I THINK SANCTIONS

19      A R E A P P R O P R I A T E.     N O W , I N M Y O R D E R T O S H O W C A U S E, I J U S T

20      SAID, TELL ME WHY I SHOULD NOT SANCTION YOU.                                   AND I DO

21      THINK IT IS APPROPRIATE TO SANCTION YOU.                                 I THINK YOU'VE

22      H A D N O T I C E T H A T I W A S C O N S I D E R I N G S A N C T I O N S F O R A W H I L E.

23                                BUT I ALSO RECOGNIZE THAT -- I HAVE BEEN

24      THINKING OVER THE LAST FEW DAYS AS I HAVE BEEN READING

25      T H E M A T E R I A LS T H A T A R E I N F R O N T O F M E A N D R E A D I N G T H E
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 59 of 111
                                                                                                     24

 1      H I S T O R Y, I H A V E N O T G I V E N Y O U S P E C I F I C W A R N I N G A B O U T

 2      W H A T S A N C T I O N S I T H I N K A R E A P P R O P R I A T E.   I THINK THAT

 3      SANCTIONS SHOULD TAKE INTO ACCOUNT THE FULL PICTURE OF

 4      WHAT IS IN FRONT OF ME, AND THAT INCLUDES THE PROCEDURAL

 5      HISTORY IN BOTH OF THESE CASES AND YOUR CONDUCT MORE

 6      G E N E R A L L Y.   M R . T H O M A S, Y O U R H I S T O R Y O F M I S C O N D U C T I N

 7      F E D E R A L C O U R TS I N T H E T H I R D C I R C U I T G E N E R A L L Y, A S W E L L

 8      A S Y O U R C O N T I N U E D A N D R E P E A T E D F A I L U R ES T O C O M P L Y W I T H

 9      DEADLINES AND WITH COURT ORDERS THAT I THINK ARE ALL

10      B O R N E O U T O F A W I L L F U L D I S R E G A R D F O R T H O S E D E A D L I N E S.

11                                S O H E R E I S W H A T I ' M C O N S I D E R I N G D O I N G.

12      THESE ARE THE SANCTIONS THAT I THINK ARE APPROPRIATE

13      H E R E , B U T A S M A T T E R O F D U E P R O C E S S, I ' M G O I N G T O G I V E

14      Y O U A N O P P O R T U N I T Y T O S U B M I T S O M E T H I N G I N W R I T I N G,

15      T E L L I N G M E W H Y Y O U T H I N K T H E S A N C T I O N S A R E W R O N G.

16      B A S I C A L L Y, I T ' S A N O T H E R O R D E R T O S H O W C A U S E.    I'M GOING

17      T O G I V E Y O U S E V E N D A Y S T O R E S P O N D.       I'M NOT GOING TO

18      G R A N T E X T E N S I O N S.   I DON'T THINK THERE IS ANY NEED FOR

19      T H E M H E R E S I N C E T H E Y D O N ' T R E Q U I R E F A C T G A T H E R I N G.

20      C O N T R A R Y T O W H A T Y O U D I D I N F R O N T O F J U D G E K U G L E R, Y O U

21      SHOULD NOT TAKE THIS AS AN INVITATION TO RELITIGATE

22      ISSUES IN THE CASE.                WE ARE GOING TO GET TO YOUR MOTION

23      T O A M E N D A N D T O R E O P E N I N A F E W M O M E N TS , A N D I W I L L H E A R

24      ARGUMENT ON THAT.                BUT YOU SHOULD NOT TAKE IT AS A

25      C H A N C E T O R E V I S I T T H A T I S S U E.    TAKE IT SOLELY AS AN
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 60 of 111
                                                                                                   25

 1      O P P O R T U N I T Y T O D E F E N D Y O U R S E L F.

 2                                SO I'M ESSENTIALLY CONSIDERING FOUR TYPES

 3      O F S A N C T I O N S - - O R S A N C T I O N S I N F O U R P A R T S, I S H O U L D

 4      SAY.      THE FIRST IS A MONETARY SANCTION OF $250 A DAY FOR

 5      THE TIME THAT YOU FAIL TO COMPLY WITH MY ORDER REGARDING

 6      T H E R U L E 7 . 1 D I S C L O S U R E S T A T E M E N T.   SO THAT WOULD

 7      ESSENTIALLY RUN FROM THE DATE THAT IT WAS DUE AFTER I

 8      I S S U E D A N O R D E R, U N T I L M A R C H 6 T H , W H E N Y O U F I L E D.    I

 9      H A V E N O T C A L C U L A T E D T H A T T O T A L, B U T T H A T I S S T E P O N E , I S

10      THE $250 A DAY.

11                                STEP 2 IS THAT YOU WILL ORDER THE

12      T R A N S C R I P T O F T H I S H E A R I N G, A N D P R O V I D E A C O P Y O F T H E

13      TRANSCRIPT AND OF THE ORDER THAT I'M ULTIMATELY GOING TO

14      ISSUE TO THE DISCIPLINARY COMMITTEE OF EVERY STATE BAR

15      IN WHICH YOU ARE ADMITTED AND EVERY FEDERAL COURT IN

16      W H I C H Y O U A R E A D M I T T E D, A N D Y O U A R E G O I N G T O F I L E A

17      SWORN STATEMENT WITH ME PROVIDING ME WITH PROOF OF

18      D E L I V E R Y O F T H A T I N F O R M A T I O N.

19                                YOU WILL PROVIDE A COPY OF MY ORDER AND

20      THE TRANSCRIPT OF THIS HEARING TO ALL OF YOUR CLIENTS IN

21      T H I S C A S E , A N D Y O U W I L L D I S C U S S I T W I T H T H E C L I E N T S.

22      YOU WILL PROVIDE ME WITH AN AFFIDAVIT THAT YOU HAVE DONE

23      THAT.       AND THERE WILL BE NO FURTHER ACTION IN THIS CASE

24      U N T I L Y O U R C L I E NT S U B M I T S A S T A T E M E N T T O M E S I G N E D A N D

25      I N W R I T I N G, T H A T I T H A S R E C E I V E D T H E O R D E R A N D T H E
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 61 of 111
                                                                                                    26

 1      TRANSCRIPT AND DISCUSSED THEM WITH YOU, AND THAT THE

 2      CLIENT NONETHELESS WANTS TO CONTINUE WITH YOU AS COUNSEL

 3      IN THE CASE.

 4                                A N D F O U R T H, T H E I S S U A N C E O F A F O R M A L

 5      J U D I C I A L R E P R I M A N D F O R Y O U R C O N D U C T.

 6                                SO THOSE ARE THE SANCTIONS THAT I THINK

 7      A R E A P P R O P R I A T E B A S E D O N M Y P R E L I M I N A R Y V I E W, A N D I

 8      WANT, BY THE CLOSE OF BUSINESS ON MARCH 19TH, YOUR

 9      R E S P O N S E T O T H O S E P R O P O S E D S A N C T I O N S.   I WANT IT FILED

10      ON ECF SO THAT I CAN CONSIDER WHETHER OR NOT TO MODIFY

11      THAT OR POTENTIALLY VACATE IT OR OTHERWISE CHANGE IT, OR

12      W H E T H E R T H A T I S T H E O R D E R T H A T I W A N T T O E N T E R.

13                                Y O U U N D E R S T A N D M E , M R . T H O M A S?

14                                M R . T H O M A S:     I D O , Y O U R H O N O R.    I THINK I

15      T O O K A L L T H E N O T E S.      YES.

16                                T H E C O U R T:      WE WILL ISSUE AN ORDER TO

17      T H A T E F F E C T A S W E L L, S O T H E R E I S N O C O N F U S I O N.

18                                A L L R I G H T.      LET ME TURN TO THE 1927

19      M O T I O N.   MR. REO, TELL ME WHY YOU THINK THE CONDUCT AT

20      I S S U E H E R E I S V E X A T I O U S.

21                                MR. REO:           D O Y O U W A N T M E T O S T A N D, Y O U R

22      H O N O R?

23                                T H E C O U R T:      YOU CAN SIT.         IT DOES NOT

24      M A T T E R.

25                                MR. REO:           I BELIEVE THAT THE ENTIRE
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 62 of 111
                                                                                                   27

 1      A C T I O N W A S F A C I A L L Y F R I V O L O U S, T H A T I T W A S B R O U G H T I N

 2      B A D F A I T H, A N D T H A T I T W A S B R O U G H T I N A N A T T E M P T T O

 3      COERCIVELY HINDER MR. SHELTON FROM EXERCISING HIS RIGHTS

 4      AS A JUDGMENT CREDITOR FROM THE JUDGMENT HE OBTAINED IN

 5      T H E P R I O R A C T I O N W I T H T H E S E P A R T I E S.     AND THAT RATHER

 6      T H A N T I M E L Y F I L I N G A N O T I C E O F A P P E A L, A T I M E L Y M O T I O N

 7      F O R R E C O N S I D E R A T I O N, O R H A V I N G P A R T I C I P A T E D I N S O M E

 8      M E A N I N G F U L W A Y I N T H A T L I T I G A T I O N, T H E D E F E N D A N T S I N

 9      THAT CASE OPTED BASICALLY TO FILE THIS ACTION WHICH WE

10      A R E H E R E F O R T O D A Y, I N A N A T T E M P T T O E S S E N T I A L L Y B E A T

11      MR. SHELTON INTO SUBMISSION AND GET HIM TO GO AWAY

12      W I T H O U T A T T E M P T I N G T O C O L L E C T O N A D U L Y I S S U E D J U D G M E N T.

13                                THE LITIGATION PRIVILEGE FOR DEFAMATION

14      I S V E R Y C L E A R.     IT'S ABSOLUTELY NOT POSSIBLE THAT

15      MR. SHELTON COULD HAVE DEFAMED THEM MERELY BY WINNING A

16      PRIOR LAWSUIT AGAINST THEM.                       THERE BASICALLY WAS NO

17      CAUSE OF ACTION THAT HAD ANY LEGAL SUFFICIENCY OR

18      F A C T U A L M E R I T I N T H I S I N S T A N T C A S E.      AND I BELIEVE THAT

19      THE PLAINTIFFS IN THIS CASE BROUGHT IT IN BAD FAITH

20      SOLELY TO HINDER AND DELAY MR. SHELTON FROM ENFORCING

21      HIS RIGHTS AS A PREVAILING PARTY IN THE PREVIOUS CASE.

22                                T H E C O U R T:    SO I THINK THAT WHERE WE

23      S T A N D, M R . R E O , I S T H E T H I R D C I R C U I T H A S S A I D T H A T T O

24      F I N D L I T I G A T I O N T O B E V E X A T I O U S, T H E F O C U S H A S T O B E O N

25      THE DETERRENCE OF INTENTIONAL AND UNNECESSARY DELAY IN
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 63 of 111
                                                                                                     28

 1      T H E P R O C E E D I N G S.   WHAT YOU ARE TELLING ME IN MANY

 2      R E S P E C T S I S T H E C L A I M I S F R I V O L O U S.      G O A H E A D.

 3                                MR. REO:         I ALSO BELIEVE THAT THE

 4      PLAINTIFF IN THIS CASE IS FOLLOWING A PREDICTABLE

 5      PATTERN WHICH THEY KIND OF SET IN A NUMBER OF OTHER

 6      C A S E S T H A T Y O U R H O N O R H A S D E T A I L E D, W H E R E T H E Y D R A G O U T

 7      THE PROCEEDINGS BY ASKING ENDLESSLY FOR EXTENSION AFTER

 8      E X T E N S I O N A F T E R E X T E N S I O N, A N D E S S E N T I A L L Y T H E Y A R E

 9      USING THIS CASE TO ATTEMPT TO RELITIGATE ISSUES THAT

10      HAVE ALREADY BEEN RESOLVED OR THAT ARE BASICALLY MATTERS

11      OF CLAIM PRECLUSION AND ISSUE PRECLUSION FROM THE PRIOR

12      CASE.          IF THEY BELIEVE THAT THEY WERE DEFAMED BY

13      M R . S H E L T O N I N T H E P R E V I O U S C A S E, T H A T S H O U L D H A V E B E E N

14      A COUNTERCLAIM IN THAT CASE.                       THEY DID NOT PLEAD THAT,

15      T H O U G H.     AND NOW THEY ARE ENGAGING IN A PROCESS OF

16      D E L A Y.

17                                BY FAILING TO FILE A TIMELY MOTION FOR

18      R E C O N S I D E R A T I O N, F O R I N S T A N C E I N T H E P R I O R C A S E , T H E Y

19      H A V E T R I G G E R E D A D E L A Y O N M R . S H E L T O N' S A B I L I T Y T O

20      E X E C U T E A N D E N F O R C E O N T H E J U D G M E N T, B E C A U S E H E H A D T O

21      WAIT UNTIL 30 DAYS AFTER THE RULING DISPOSING OF THAT

22      M O T I O N F O R R E C O N S I D E R A T I O N, F O R I N S T A N C E, T O O B T A I N A

23      CERTIFIED COPY OF THE JUDGMENT TO BEGIN COLLECTION

24      E F F O R T S.    S O M Y C L I E N T, M R . S H E L T O N, H A S T O L D M E T H A T H E

25      IS JUST NOW GOING TO BE ABLE TO GET A CERTIFIED COPY OF
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 64 of 111
                                                                                                      29

 1      T H A T J U D G M E N T A N D B E G I N C O L L E C T I O N A C T I V I T Y.

 2                                AND I BELIEVE THERE IS A CONSISTENT

 3      P A T T E R N O F D E L A Y B Y A P A R T Y, A P A R T Y O P P O N E N T T H A T

 4      PERSISTENTLY DOES NOT PARTICIPATE IN ANY MEANINGFUL

 5      C A P A C I T Y I N L I T I G A T I O N, W H E T H E R I T ' S R E S P O N D I N G T O

 6      D I S C O V E R Y, T I M E L Y R E S P O N D I N G T O M O T I O NS , I N C L U D I N G

 7      M O T I O NS T H A T A R E D I S P O S I T I V E, R E S P O N D I N G T O C O U R T O R D E R S

 8      WHETHER TIMELY OR EVEN AT ALL.                          SO THERE IS A CLEAR

 9      P A T T E R N O F D E L A Y A S W E L L A S F R I V O L O U S C O N D U C T.

10                                T H E C O U R T:     SO I JUST WANT TO BE CAREFUL

11      H E R E F O R A C O U P L E O F R E A S O N S, M R . R E O .           AND I'M GOING TO

12      T U R N T O M R . T H O M A S I N A M O M E N T.             BUT IT SEEMS TO ME, TWO

13      T H I N G S.       ONE IS THERE ARE SOME INSTANCES THAT YOU ARE

14      POINTING ME TO WHERE MR. SHELTON HAS ARGUABLY BEEN

15      H A R M E D B Y A D D I T I O N A L P R O C E E D I N G S.     T H E R E' S A L S O A N A W F U L

16      LOT IN THE RECORD TO SUGGEST THERE ARE TIMES WHERE HE

17      H A S B E N E F I TE D F R O M T H E A B S E N C E O F L I T I G A T I O N.       I MEAN,

18      T H E R E W A S N O R E S P O N S E T O T H E D I S C O V E R Y.        THERE WAS NO

19      R E S P O N S E T O S U M M A R Y J U D G M E N T.    THERE WAS NO RESPONSE TO

20      T H E 1 2 ( C ) M O T I O N.     ALL OF THOSE THINGS HAVE ENABLED

21      MR. SHELTON TO STRENGTHEN HIS LITIGATION POSITION TO

22      SORT OF -- I'M NOT SURE WHAT WORD IS THE OPPOSITE OF

23      V E X A T I O U S, B U T I T ' S A N A B S E N C E O F L I T I G A T I O N I N S O M E

24      R E S P E C T S.     AND SO YOU KNOW, THOSE TWO THINGS BOTH PLAY

25      INTO THIS.
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 65 of 111
                                                                                                        30

 1                                 TO THE EXTENT THAT THE ARGUMENTS ARE

 2      F R I V O L O U S, I H A V E N O T H A D A N O C C A S I O N T O W E I G H I N T O

 3      THAT.       I KNOW THERE WAS -- SOME OF WHAT WAS RAISED IN

 4      YOUR 12(C) MOTION BECAUSE I NEVER GOT A RESPONSE TO THE

 5      12(C) MOTION I NEVER HAD TO SORT OF WEIGH THOSE

 6      A R G U M E N T S S P E C I F I C A L L Y.     BUT TO THE EXTENT YOUR VIEW IS

 7      T H A T T H E A R G U M E N T S A R E F R I V O L O U S, T H E R E M E D Y I S N O T

 8      1927.       IT'S RULE 11, WHICH SETS FORTH SOME VERY SPECIFIC

 9      P R O C E D U R A L M E C H A N I S MS T H A T Y O U H A V E T O F O L L O W.       I'M

10      ASSUMING YOU DID NOT.                        I DON'T HAVE A RULE 11 MOTION

11      S H O W I N G A S A F E H A R B O R L E T T E R A N D A L L T H O S E T H I N G S.            I AM

12      A S S U M I N G T H A T I S N O T T H E P A T H Y O U F O L L O W E D, R I G H T?

13                                 MR. REO:            T H A T' S C O R R E C T, Y O U R H O N O R.     WE

14      D I D N O T P U R S U E T H E R U L E 1 1 P A T H.

15                                 T H E C O U R T:       SO I DON'T THINK THAT IN

16      ASSESSING A 1927 MOTION I CAN CONSIDER THE RELATIVE

17      STRENGTH OR WEAKNESS OF THE CLAIMS THAT HE HAS MADE

18      BECAUSE I THINK THAT IS A RULE 11 PATH, AND I THINK THAT

19      T H E R U L E S C O M M I T T E E V E R Y C L E A R L Y S O R T O F I N D I C A T ED A

20      P R E F E R E N C E F O R C L A I M S O F F R I V O L O U SN E S S T O G O T H A T W A Y .

21      SO I THINK WHAT I HAVE HERE -- I COULD LOOK AT SOME OF

22      THE PROCEDURAL MACHINATIONS THAT YOU ARE DESCRIBING IN

23      A S S E S SI N G V E X A T I O U S N E S S.

24                                 L E T M E T U R N T O M R . T H O M A S.         AND WHY DON'T

25      Y O U R E S P O N D T O T H E Q U E S T I O NS A B O U T V E X A T I O U SN E S S I N
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 66 of 111
                                                                                                    31

 1      T E R M S O F S O M E O F T H E S E F I L I N GS , S U C H A S , A P A T E N T L Y

 2      O U T - O F - T I M E M O T I O N F O R R E C O N S I D E R A T I O N.   THEIR POINT IS

 3      T H A T - - O N E P O T E N T I A L C O N C L U S I O N I S T H A T - - Y O U K N O W,

 4      ONE VERY LOGICAL CONCLUSION IS THAT YOU DID THAT JUST TO

 5      D E L A Y T H E E X E C U T I O N O F T H E J U D G M E N T.

 6                                 M R . T H O M A S:     I'LL RESPOND IN KIND TO ALL

 7      OF THAT.          N U M B E R O N E , T H A T W A S N O T T H E I N T E N T.       AND I

 8      WOULD LIKE TO SAY CLEARLY ON THE RECORD THAT THAT HAD

 9      NOTHING TO DO WITH THE CHOICE THAT WENT INTO IT.                                     NUMBER

10      TWO, THE MOTION TO RECONSIDERATION WAS BASED ON 60(B),

11      WHICH IS WHY WE SUBMITTED IT BASED ON 60(B) AND NOT ON

12      THE 14-DAY RULE, BECAUSE WE DID NOT HAVE THE

13      I N F O R M A T I O N.   WE ACTUALLY NOW CURRENTLY HAVE THE

14      INFORMATION THAT WE HAVE BEEN WAITING FOR FOR SOME TIME

15      I N R E G A R D S T O T H E T R A N S C R I P T S F R O M T H O S E P H O N E C A L LS

16      T H A T W E A T T A C H E D A S P A R T O F O U R A M E N D E D C O M P L A I N T.        THAT

17      G O E S T O W H Y W E W A N T E D T O A M E N D T H I S C O M P L A I N T B E C A U S E,

18      N U M B E R O N E , W E W A N T E D T O T A K E O U T S P E C I F I C A L L Y, W H I C H

19      W O U L D G O A G A I N S T O P P O S I N G C O U N S E L' S A R G U M E N T, W E A R E

20      TAKING OUT THE PARTIES WHERE THERE IS ALREADY AN ORDER

21      A G A I N S T T H O S E P A R T I E S.     WE ARE ONLY LEAVING IN JACOVETTI

22      L A W A N D M R . J A C O V E T T I A S T H E O N L Y P L A I N T I F FS I N T H E

23      A M E N D E D C O M P L A I N T, A N D T H A T W O U L D H A V E N O E F F E C T

24      WHATSOEVER ON THEIR ATTEMPT TO TRY AND PURSUE ANYTHING

25      FROM THE OTHER --
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 67 of 111
                                                                                                   32

 1                                 T H E C O U R T:    THAT IS NOT WHAT WE ARE

 2      TALKING ABOUT RIGHT NOW.                      WE ARE NOT TALKING ABOUT THE

 3      A M E N D E D C O M P L A I N T.   WE ARE TALKING ABOUT SPECIFICALLY --

 4      I M E A N , T H E - - T H E Y A R E S A Y I N G V E X A T I O U S N E S S.     SO I HAVE

 5      O U T L I N ED A H I S T O R Y O F Y O U S E E K I N G E X T E N S I O N S.    IT'S NOT

 6      CLEAR TO ME THAT THE EXTENSIONS THAT YOU HAVE SOUGHT OF

 7      M Y O R D E R S W I T H R E S P E C T T O R E S P O N D I N G T O O R D E RS T O S H O W

 8      CAUSE OR THE 7.1 DISCLOSURE OR ANY OF THOSE SORTS OF

 9      T H I N G S H A V E I N F A C T I N A N Y W A Y I M P A C T E D M R . S H E L T O N.

10      IT'S REALLY BETWEEN YOU AND THE COURT ON THE 7.1

11      D I S C L O S U R E S T A T E M E N T, W H I C H I S W H Y I F O C U S E D O N I T

12      I N I T I A L L Y U N D E R M Y O R D E R T O S H O W C A U S E, W H I C H A S I W I L L

13      SPELL OUT, IS REALLY A FUNCTION OF MY INHERENT POWER TO

14      S A N C T I O N B E C A U S E I D O N ' T T H I N K R U L E 1 1 I S A P P L I C A B L E.   I

15      DON'T THINK 1927 IS APPLICABLE AS TO THE 7.1 DISCLOSURE

16      - - T H E D E L A Y S I N T H E 7 . 1 D I S C L O S U R E I S S U E S, M R . R E O ,

17      B E C A U S E I D O N ' T T H I N K T H E Y A F F E C T Y O U O R Y O U R C L I E N T.

18      AND I DON'T THINK -- RULE 11 I DON'T THINK IS

19      A P P L I C A B L E.   I D O N ' T T H I N K R U L E 3 7 I S A P P L I C A B L E.    I

20      D O N ' T T H I N K R U L E 1 6 I S A P P L I C A B L E.    THESE ARE THE

21      VARIOUS SOURCES OF LAW THAT GIVE ME THE POWER TO ISSUE

22      S A N C T I O N S.

23                                 AND THE GUIDANCE FROM THE THIRD CIRCUIT

24      HAS BEEN WHERE THERE IS A BASIS IN LAW OR RULE TO

25      S A N C T I O N, T H E N T H E C O U R T S S H O U L D L O O K T O T H A T .    BUT WHEN
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 68 of 111
                                                                                                       33

 1      THERE IS MISCONDUCT THAT MAYBE IS NOT COVERED BY ANY OF

 2      T H O S E, T H A T I S W H E N T H E C O U R T S T U R N T O T H E I R I N H E R E N T

 3      P O W E R S.     SO THE ORDER TO SHOW CAUSE IS SOMETHING THAT I

 4      B E L I E V E A R I S E S U N D E R M Y I N H E R E N T P O W E R S.    BUT THE

 5      V E X A T I O U S N E S S I S S U E, T O T H E E X T E N T T H E R E W E R E D E L A Y S - -

 6      AND THERE WERE SOME DELAYS CERTAINLY IN ANSWERING THE

 7      COMPLAINT IN THE LAST CASE.

 8                                  I KNOW YOU TOLD JUDGE QUINONES THAT THERE

 9      WAS SOME CONFUSION ABOUT THE INTERPLAY OF RULE 15 AND

10      T H E W A I V E R O F S E R V I C E.      SHE APPARENTLY TOOK THAT AT FACE

11      VALUE AND MAYBE I WOULD HAVE THEN, TOO.                                WHETHER I WOULD

12      N O W , I N L I G H T O F E V E R Y T H I N G I K N O W A B O U T Y O U R H I S T O R Y,

13      M R . T H O M A S, I S A H A R D E R Q U E S T I O N.

14                                  BUT, YOU KNOW, WHAT ABOUT THE MOTION FOR

15      R E C O N S I D E R A T I O N?   NONE OF THAT -- NONE OF WHAT YOU ARE

16      POINTING ME TO GOES TO WHETHER OR NOT SUMMARY JUDGMENT

17      S H O U L D H A V E B E E N R E C O N S I D E R E D I N T H E P R I O R A C T I O N.

18                                  M R . T H O M A S:   R I G H T.   I DON'T NECESSARILY

19      K N O W T H A T O P P O S I N G C O U N S E L' S M O T I O N I N T H I S A C T I O N

20      A C T U A L L Y G O T O T H E M O T I O N F O R S U M M A R Y J U D G M E N T.     THE

21      M O T I O N T O R E C O N S I D E R I N T H E P R I O R A C T I O N, S P E C I F I C A L L Y

22      WE STATED IN THAT HEARING AS TO WHY -- AGAIN IT WAS NOT

23      INTENTIONALLY VEXATIOUS -- IT WAS BASED ON 60(B), WHICH

24      I BELIEVE WE HAVE UP TO A YEAR TO ACTUALLY SUBMIT OR AS

25      T I M E L Y A S P O S S I B LE .     THERE WAS INFORMATION THAT WAS
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 69 of 111
                                                                                                    34

 1      S U B M I T T E D I N T H A T M O T I O N, A N D T H E R E I S I N F O R M A T I O N T H A T

 2      WE ONLY RECENTLY JUST RECEIVED FROM THE TRANSCRIPTS IN

 3      REGARDS TO THE PHONE CALLS THAT MR. SHELTON HAS

 4      APPARENTLY HAD, THAT WE SPECIFICALLY STATED WERE WHAT

 5      O U R R E A S O N F O R , N U M B E R O N E , O F R E C O N S I D E R A T I O N, A N D

 6      N U M B E R T W O , W H Y W E A R E T R Y I N G T O A M E N D T H I S C O M P L A I N T.

 7                               I N R E G A R D S T O T H E V E X A T I O U S I S S U E, A S

 8      Y O U R H O N O R S T A T E D, T H E R E I S N O T H I N G T H A T W A S F I L E D

 9      EITHER INTENTIONALLY OR NOT THAT WAS VEXATIOUS TOWARDS

10      THE OPPOSING SIDE, AND IN FACT IF ANYTHING THE FACT THAT

11      W E A R E N O W T R Y I N G T O A C T U A LL Y R E M O V E T H O S E P A R T I E S I S ,

12      A S Y O U R H O N O R S A I D , T H E O P P O S I T E O F V E X A T I O U S.

13                               A T T H I S T I M E, I U N D E R S T A N D T H E O P P O S I N G

14      COUNSEL IS CONCERNED ABOUT -- I MEAN, THERE WAS AN

15      ARTICLE THAT WAS WRITTEN WHICH IS WHAT HE PRIMARILY

16      RELIED ON HIS MOTION ON, WHICH WE HAD ABSOLUTELY NOTHING

17      TO DO WITH.           W E L E A R N E D A B O U T I T A F T E R I T W A S P U B L I S H E D.

18      THERE WAS NOTHING THAT WE HAD IN REGARDS TO THAT ARTICLE

19      B E I N G P U B L I S H E D, A N D W E H A D N O S A Y I N I T .        WE HAD

20      NOTHING TO DO WITH IT.                   I ONLY LEARNED OF IT AFTER THE

21      FACT, ONLY ABOUT A DAY OR TWO APPARENTLY BEFORE OPPOSING

22      COUNSEL DID.

23                               SO THE FACT THAT THEY ARE RELYING ON A

24      NEWS ARTICLE THAT WAS WRITTEN BASED ON A PUBLIC RECORD

25      S H O W S N O T H I N G O F V E X A T I O U S.   T H E Y R E L I E D V E R Y L I T T L E, I F
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 70 of 111
                                                                                                  35

 1      A N Y , O N A N Y T Y P E O F D E L A Y S.         THEY SPECIFICALLY FOCUSED

 2      PRIMARILY ON HIS OPPONENT -- OR HIS CLIENT APPARENTLY

 3      B E I N G P E R S O N A L L Y I N J U R E D, W H I C H W E F I N D D U B I O U S, T H E

 4      FACT THAT WE STATED THAT HE FILES NUMEROUS CASES WHEN

 5      THERE IS OVER 29 CASES AT THE TIME OF THE FILING OF THIS

 6      C A S E T H A T H I S C L I E N T H A S F I L E D.

 7                                S O A G A I N, W E W O U L D S T A T E T H A T T H E R E I S N O

 8      GROUNDS FOR FINDING ANYTHING VEXATIOUS IN THE FILING OF

 9      THIS CASE.             WE SPECIFICALLY ARE REMOVING THE OTHER PARTY

10      D E F E N D A N TS W H E R E T H E R E I S A J U D G M E N T, A N D W E A R E O N L Y

11      MOVING FORWARD WITH JACOVETTI LAW AND MR. JACOVETTI IN

12      T H I S C A S E F O R T H E A M E N D E D C O M P L A I N T, A N D I F A N Y T H I N G

13      THAT WOULD BE THE OPPOSITE OF VEXATIOUS IN REGARDS TO

14      T H E O T H E R, I G U E S S, J U D G M E N T.

15                                T H E C O U R T:     OKAY.

16                                I DON'T THINK THAT THIS GETS TO THE

17      S T A N D A R D O F V E X A T I O U S L I T I G A T I O N.   I T H I N K, M R . R E O ,

18      YOUR MOTIONS IN THIS CASE YOU DID NOT FILE IN THE LAST

19      CASE IN RESPONSE TO THE FILING OF THE RECONSIDERATION

20      M O T I O N.   R E A L L Y I T C A M E I N , I T H I N K, I N R E S P O N S E T O T H E

21      F A C T T H A T I H A D G R A N T E D T H E 1 2 ( C ) M O T I O NS U N O P P O S E D.

22      AND I READ THE MOTION AS LARGELY FOCUSED ON THE

23      FRIVOLOUSNESS OF THE CLAIMS OR THE PERCEIVED

24      F R I V O L O U S N E S S O F T H E C L A I M S, A N D S O I D O N ' T T H I N K I ' M

25      Q U I T E T H E R E.     A N D I T H I N K, A S I N O T E D, I T H I N K Y O U H A V E
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 71 of 111
                                                                                                      36

 1      G O T T E N A L O T O F B E N E F I T F R O M M R . T H O M A S' L A C K O F

 2      D I L I G E N C E, A S W E L L A S T H E H A R M .

 3                                 SO I DON'T THINK -- I'M NOT GOING TO --

 4      I'M GOING TO DENY THE SANCTIONS MOTION AS TO

 5      SECTION 1927.              T H A T H A S N O B E A R I N G O N M Y R U L I N G.

 6                                 MR. REO:            MAY I SPEAK ONE MORE ON POINT

 7      O N T H A T M A T T E R B E F O R E Y O U R H O N O R D E N I E S T H A T?

 8                                 T H E C O U R T:      YES.

 9                                 MR. REO:            TO THE EXTENT THAT WE ARE HERE

10      T O D A Y B E C A U S E O F T H E O P P O S I N G S I D E' S P E R S I S T E N T F A I L U R E

11      TO TIMELY FILE, ONE OF THE REASONS WE ARE HERE IS FOR

12      T H E S H O W C A U S E.       MY CLIENT HAS BEEN AFFECTED UNDER THE

13      7 . 1 D I S C L O S U R E F A I L U R E, T H E S H O W C A U S E O R D E R A N D T H I S

14      E N T I R E H E A R I N G T O T H E E X T E N T T H A T I H A V E D R I V EN

15      16 HOURS -- IT WILL BE 16 HOURS BY THE TIME I GET HOME

16      ROUND TRIP FROM THE CLEVELAND AREA TO BE HERE TO PREP

17      F O R T H I S H E A R I N G.     SO MY CLIENT HAS BEEN CAUSED -- HE'S

18      INCURRED HARM AND HARM HAS BEEN CAUSED BY THE OTHER

19      S I D E ' S D E L A Y B E C A U S E, H A D T H E Y P A R T I C I P A T E D M E A N I N G F U LL Y

20      I N T H I S L I T I G A T I O N, A T T E N T I V E T O T H E I R D U T I E S, W E L I K E L Y

21      W O U L D N O T B E H E R E A T T H I S H E A R I N G R I G H T N O W T O D A Y.

22                                 T H E C O U R T:      YES, BUT I DON'T SEE THAT AS

23      - - T H A T I S P A R T L Y A F U N C T I O N O F M E H O L D I N G A H E A R I N G,

24      AND, YOU KNOW, IT'S JUST -- I'M NOT SURE I SEE IT AS A

25      P R O D U C T O F V E X A T I O U S N E S S.    I T H I N K I T I S M I S C O N D U C T, A S
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 72 of 111
                                                                                                          37

 1      I I N D I C A T E D.         I DON'T THINK IT'S NECESSARILY

 2      V E X A T I O U S N E S S.     SO I AM GOING TO DENY THAT MOTION AS TO

 3      T H E V E X A T I O U S C O N D U C T.

 4                                    SO LET ME TURN TO THE MOTION THEN TO

 5      R E O P E N A N D / O R A M E N D T H E C O M P L A I N T.

 6                                    SO MR. THOMAS -- AND, MR. REO, I KNOW YOU

 7      H A V E N O T H A D A C H A N C E T O R E S P O N D T O T H A T M O T I O N.              I'M

 8      G O I N G T O T A K E I T U P T O D A Y, A N D T H E N - - A N D I W I L L H E A R

 9      YOU IF YOU HAVE SOMETHING TO SAY.                               IF WE THINK THERE IS

10      M O R E T H A T Y O U N E E D T O S U B M I T, I W I L L G I V E Y O U T H A T

11      OPPORTUNITY TO DO SO.                      BUT WE MAY BE ABLE TO GET IT

12      RESOLVED TODAY AND THAT MAY HAVE SOME EFFICIENCY

13      B E N E F I T S.    SO LET'S SEE WHERE WE WIND UP BEFORE YOU GET

14      CONCERNED THAT I'M TAKING IT UP BEFORE I'VE HEARD FROM

15      YOU.

16                                    MR. REO:           O F C O U R S E, Y O U R H O N O R.

17                                    T H E C O U R T:      M R . T H O M A S, I ' M G O I N G T O G O

18      B A C K T O Y O U R M O T I O N F O R A S E C O N D.            I HAD UNDERSTOOD YOU

19      TO BE PROCEEDING UNDER RULE 60(B)(6).                                  R I G H T?      THAT IS

20      T H E O N E Y O U Q U O T E I N Y O U R M O T I O N.            I S T H A T C O R R E C T?

21                                    M R . T H O M A S:     I B E L I E V E T H A T ' S C O R R E C T,

22      Y O U R H O N O R, Y E S .

23                                    T H E C O U R T:      SO RULE 60 (B)(6) IS A SORT

24      O F C A T C HA L L P R O V I S I O N, A N D I T A L L O W S M E T O R E O P E N A

25      J U D G M E N T F O R A N Y O T H E R R E A S O N T H A T J U S T I F I E S R E L I E F.          I
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 73 of 111
                                                                                                   38

 1      NOTE THAT 60(B)(2) TALKS ABOUT NEWLY DISCOVERED EVIDENCE

 2      AND PROVIDES SPECIFIC STANDARDS FOR NEWLY DISCOVERED

 3      E V I D E N C E.    YOU ARE NOT PROCEEDING UNDER 60(B)(2), I TAKE

 4      IT.

 5                                 M R . T H O M A S:    L E T M E B E C L E A R.   WE CITE 60

 6      ( B ) ( 6 ) I N T H E P A P E R W O R K, B U T I T M O R E P R O P E R L Y L I K E L Y

 7      WOULD BE UNDER 60(B)(2) AS WELL AS 60 (B)(6) FOR TWO

 8      R E A S O N S.     ONE, WE ARE SPECIFICALLY LOOKING TO REOPEN

 9      BECAUSE WE ARE REMOVING THE PARTIES THAT THERE IS

10      ACTUALLY A JUDGMENT AGAINST AND ONLY LEAVING JACOVETTI

11      AND JACOVETTI FIRM.

12                                 T H E C O U R T:     BUT THAT IS NOT NEWLY

13      D I S C O V E R E D E V I D E N C E.

14                                 M R . T H O M A S:    NO, NO.      THE NEWLY

15      D I S C O V E R E D E V I D E N C E, W H I C H I S W H Y I ' M S A Y I N G I T W O U L D

16      ALSO BE UNDER (2), WAS THOSE TRANSCRIPTS WHICH WE

17      ACTUALLY RECEIVED THE PHONE CALLS FROM RELATIVELY

18      R E C E N T L Y, A S W E L L A S T H E T R A N S C R I P T S O F T H O S E C A L L S, I S

19      T H E N E W L Y D I S C O V E R E D E V I D E N C E.

20                                 T H E C O U R T:     SO WHAT IS THE SOURCE OF

21      T H E S E T R A N S C R I P T S?

22                                 M R . T H O M A S:    SO MR. JACOVETTI ACTUALLY

23      RECEIVED THOSE FROM A THIRD PARTY HE FOUND VERY

24      C R E D I B L E.    HE ACTUALLY PUT OUT THE COSTS TO ACTUALLY GET

25      T H E T R A N S C R I P T S M A D E O F T H O S E P H O N E C A L L S, A N D T H A T I S
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 74 of 111
                                                                                                      39

 1      WHY THEY ARE BEING ATTACHED AS WELL.                               SO IN REGARD TO

 2      T H O S E C A L L S, T H A T I S N E W I N F O R M A T I O N.       IN REGARDS TO

 3      S H O W , O T H E R T H A N T H E 2 9 C A S E S T H A T W E R E A L R E A D Y F I L E D,

 4      THAT IT WAS A VERY INTENTIONAL ACT TO ACTUALLY FILE

 5      THEM, THAT HE KNOWS EXACTLY WHAT HE WAS DOING AND

 6      ACTUALLY COURTS THESE PHONE CALLS IN ORDER TO ACTUALLY

 7      T R Y T O P U R S U E T H E S E M A T T E R S A S A M O N E Y- M A K I N G S C H E M E.

 8      SO ESSENTIALLY WHAT WE ARE LOOKING TO DO IS, NUMBER ONE,

 9      REMOVE THE --

10                               MR. REO:           O B J E C T I O N.

11                               T H E C O U R T:      I D O N ' T N E E D O B J E C T I O NS .

12      T H I S I S J U S T A R G U M E N T S O F C O U N S E L.         I WILL GIVE YOU A

13      C H A N C E T O R E S P O N D, M R . R E O .

14                               M R . T H O M A S:      I N R E G A R D S T O T H E P A R T I E S,

15      WE ACKNOWLEDGE THE FACT THAT THE OTHER PARTIES WOULD

16      H A V E L E S S C L A I M S.   SO THAT IS WHY THEY ARE BEING REMOVED

17      AND ONLY MR. JACOVETTI AND THE FIRM ARE STAYING IN,

18      BECAUSE THEY WERE ACTUALLY REMOVED FROM THE PRIOR CASE

19      F E B R U A R Y 6 , 2 0 1 9 A F T E R A S A F E H A R B O R L E T T E R W A S S E N T.

20      A N D A F T E R O U R R E S P O N S E W A S S U B M I T T E D, M R . J A C O V E T T I A N D

21      HIS FIRM WERE ACTUALLY REMOVED FROM THAT CASE.                                    SO THEY

22      A R E N O T P A R T I E S.

23                               T H E C O U R T:      LET ME ASK YOU A QUESTION

24      T H O U G H.

25                               YOU KNEW THAT WHEN YOU FILED THIS CASE.
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 75 of 111
                                                                                                       40

 1      YOU KNEW WHEN YOU FILED THIS CASE THAT THOSE OTHER

 2      P A R T I E S W E R E S U B J E C T T O A J U D G M E N T.

 3                                 M R . T H O M A S:    W H E N T H I S W A S F I L E D, I

 4      B E L I E V E I T W A S S T I L L U N D E R R E C O N S I D E R A T I O N.

 5                                 T H E C O U R T:     YOU HAD NOT EVEN FILED FOR

 6      RECONSIDERATION YET.

 7                                 M R . T H O M A S:    I U N D E R S T A N D.      BUT THAT WAS

 8      B E I N G C O N T E M P L A T E D.   SO WE UNDERSTOOD THAT -- NOW THAT

 9      W E U N D E R S T A N D R E C O N S I D E R A T I O N W A S D E N I E D, T H O S E P A R T I E S

10      A R E N O W B E I N G R E M O V E D F R O M T H I S C A S E S P E C I F I C A L L Y.

11                                 T H E C O U R T:     YOU DID NOT MOVE QUICKLY

12      A F T E R I D E N I E D R E C O N S I D E R A T I O N.     I DENIED

13      R E C O N S I D E R A T I O N T H E D A Y Y O U F I L ED I T .

14                                 M R . T H O M A S:    U N D E R S T O O D.     WE MOVED ONCE

15      W E A C T U A L L Y R E C E I V E D T H E T R A N S C R I P T S, F R A N K L Y.

16                                 T H E C O U R T:     W H A T T R A N S C R I P TS ?

17                                 M R . T H O M A S:    T H E T R A N S C R I P TS T H A T A R E

18      ATTACHED AS EXHIBIT D TO THE COMPLAINT THAT INCLUDES THE

19      T R A N S C R I P T S O F T H O S E P H O N E C A L L S.      W H E N I R E C E I V E D T H A T,

20      WE IMMEDIATELY MOVED TO ACTUALLY AMEND THE COMPLAINT AND

21      ACTUALLY UPDATE THOSE -- UPDATE THE COMPLAINT AS AN

22      A M E N D E D C O M P L A I N T.

23                                 T H E C O U R T:     LET ME BE CLEAR ABOUT A

24      C O U P L E O F T H I N G S H E R E.

25                                 W H E N D I D Y O U R E C E I V E T H E T R A N S C R I P T S?
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 76 of 111
                                                                                                    41

 1                                M R . T H O M A S:    I WOULD HAVE TO

 2      D O U B L E- C H E C K.   I K N O W T H A T T H E Y W E R E P R O D U C E D.     IF YOU

 3      G I V E M E O N E M O M E N T.

 4                                T H E C O U R T:     I A S S U M E T H E Y W E R E E - M A I L E D.

 5                                M R . T H O M A S:    T H E Y W E R E, I B E L I E V E, Y E S .

 6                                T H E C O U R T:     THEY WERE E-MAILED TO YOUR

 7      C L I E N T, I P R E S U M E, I N T H E F I R S T I N S T A N C E.

 8                                M R . T H O M A S:    C O R R E C T.   SO THEY WERE

 9      ACTUALLY CREATED --

10                                T H E C O U R T:     THEY'RE DATED FEBRUARY 19TH.

11                                M R . T H O M A S:    C O R R E C T.   I BELIEVE THAT'S

12      C O R R E C T, Y O U R H O N O R.

13                                T H E C O U R T:     SO I ASSUME THAT THAT IS THE

14      D A T E T H E Y W E R E E - M A I L E D T O Y O U R C L I E N T.

15                                M R . T H O M A S:    I DON'T KNOW WHAT DATE THEY

16      W E R E E - M A I L E D T O M Y C L I E N T.      I WOULD HAVE TO CHECK THE

17      E - M A I L S.    I DON'T KNOW WHAT DATE THEY WERE SENT TO MY

18      C L I E N T.     I KNOW THAT THEY WERE SENT TO ME SOON AFTER

19      THAT.

20                                T H E C O U R T:     IT WOULD BE UNUSUAL IN MY

21      EXPERIENCE FOR THEM NOT TO HAVE BEEN SENT TO YOUR CLIENT

22      O N T H E D A Y T H E Y W E R E C O M P L E T E D.      TYPICALLY COURT

23      R E P O R T E RS S E N D T H E M O N T H E D A Y T H E Y A R E C O M P L E T E D.

24                                M R . T H O M A S:    A N D I A G R E E.     A G A I N, I D O N ' T

25      K N O W E X A C T L Y W H E N T H E Y W E R E R E C E I V E D.     I WOULD HAVE TO
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 77 of 111
                                                                                                     42

 1      D O U B L E- C H E C K T H E E - M A I L S.     AND I DON'T KNOW WHEN MY

 2      CLIENT FORWARDED THAT TO ME.                        A G A I N, I W O U L D H A V E T O

 3      C O N F I R M T H A T I N T H E E - M A I L S.      ALL I KNOW IS THAT WE

 4      SUBMITTED THE AMENDED COMPLAINT WITH THE REMOVAL OF THE

 5      PARTIES THAT ARE NOT MR. JACOVETTI OR HIS FIRM.                                     ONCE

 6      THEY WERE FORWARDED TO ME, THAT IS WHEN WE SUBMITTED THE

 7      U P D A T E D R E S P O N S ES .

 8                                 T H E C O U R T:     SO LET ME TELL YOU MY VIEW ON

 9      T H I S , M R . T H O M A S.       THIS IS NOT NEWLY DISCOVERED

10      E V I D E N C E, A N D I T ' S N O T N E W L Y D I S C O V E R E D E V I D E N C E T O

11      J U S T I F Y R E O P E N I N G M Y D E C I S I O N, B E C A U S E Y O U H A D T H I S

12      EVIDENCE BEFORE THE DEADLINE TO RESPOND TO THE 12(C)

13      M O T I O N.

14                                 M R . T H O M A S:    I D I D N O T , Y O U R H O N O R.      I

15      SPECIFICALLY DID NOT.

16                                 T H E C O U R T:     W E L L , T H E N, Y O U R C L I E N T D I D .

17      A N D H E S H O U L D H A V E G I V E N I T T O Y O U F A S T E R.         OKAY.

18                                 M R . T H O M A S:    I U N D E R S T A N D, B U T A G A I N I T ' S

19      N O T - - A G A I N, T H A T I S N O T T H E S O L E R E A S O N W E A R E R E L Y I N G

20      ON IT.         WE ARE RELYING ON IT ALSO BECAUSE WE ARE

21      REMOVING THE PARTIES THAT WERE THE --

22                                 T H E C O U R T:     REMOVING THE PARTIES IS NOT

23      N E W E V I D E N C E.    YOU CANNOT POSSIBLY CITE 60(B)(2) AS A

24      BASIS TO REMOVE PARTIES WHO YOU KNEW RIGHT FROM THE

25      START HAD A JUDGMENT AGAINST THEM.
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 78 of 111
                                                                                                        43

 1                                 M R . T H O M A S:      A G A I N, W H E R E ( B ) ( 2 ) I S I N

 2      R E G A R DS T O A T R A N S C R I P T, ( B ) ( 6 ) A S C I T E D, T H A T I S W H Y I

 3      SAID IT WOULD BE UNDER BOTH, IS SPECIFICALLY TO REMOVE

 4      THOSE PARTIES AND TO PROCEED FORWARD WITH MR. JACOVETTI

 5      A N D T H E J A C O V E T T I F I R M.        THAT IS WHAT WE ARE

 6      SPECIFICALLY --

 7                                 T H E C O U R T:     H E R E I S T H E T H I N G.      THOSE

 8      P A R T I E S W E R E P A R T I E S W H E N T H E 1 2 ( C ) M O T I O N W A S F I L E D,

 9      R I G H T?

10                                 M R . T H O M A S:      C O R R E C T.

11                                 T H E C O U R T:     AS WERE MR. JACOVETTI AND HIS

12      F I R M , R I G H T?

13                                 M R . T H O M A S:      C O R R E C T.

14                                 T H E C O U R T:     NONE OF THEM RESPONDED TO THE

15      M O T I O N, R I G H T?

16                                 M R . T H O M A S:      A G A I N, T H E R E A S O N F O R T H A T

17      W A S B E C A U S E W E H A D S U B M I T T E D T H E M O T I O N T O E X T E N D.        IT

18      WAS -- IT WAS IMPROPER TO NOT REQUEST TO HAVE AN

19      E X T E N S I O N S P E C I F I C A L L Y F O R T H A T M O T I O N, A S W E L L F O R T H E

20      M O T I O N F O R S U M M A R Y J U D G M E N T.

21                                 T H E C O U R T:     M R . T H O M A S, T H I S I S W H E R E I

22      H A V E A R E A L P R O B L E M W I T H T H I S.         I THINK THAT IS A REALLY

23      D I S I N G E N U O U S A N S W E R.

24                                 M R . T H O M A S:      I T ' S A N H O N E S T A N S W E R.

25                                 T H E C O U R T:     NO, IT'S NOT.             AND I'M GOING
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 79 of 111
                                                                                                    44

 1      T O T E L L Y O U W H Y I T ' S N O T F O R A C O U P L E O F R E A S O N S.

 2                                F I R S T O F A L L , I M E A N - - A N D A G A I N, T H I S

 3      IS ALL COLORED BY THE FACT THAT YOU HAVE A TREMENDOUS

 4      H I S T O R Y O F I G N O R I N G C O U R T D E A D L I N E S.     AND WHEN I LOOK AT

 5      T H I S , Y O U S U B M I T T E D T H I S M O T I O N, O K A Y , F O R A N E X T E N S I O N

 6      ON FEBRUARY 24TH.               I T W A S A B E L A T E D M O T I O N, A N D Y O U

 7      ASKED ME TO GIVE YOU MORE TIME TO RESPOND TO THE ORDER

 8      T O S H O W C A U S E.     A N D I A S S U M E T H A T Y O U R E A D M Y O R D E R.

 9                                M R . T H O M A S:    I DID AND I WOULD ALSO POINT

10      O U T T H A T T H E R E A S O N I T W A S N O T R E S P O N DE D O N T H E 2 1 S T ,

11      YOUR HONOR STATED AND I ACTUALLY WOULD LIKE TO MAKE IT

12      C L E A R, W H E N Y O U R H O N O R S A I D E C F W A S U P , W E H A D T R I E D

13      S E V E R A L T I M E S, A N D I A C T U A L L Y P U T A F O O T N O T E I N S A Y I N G

14      THIS, TO ACTUALLY -- TO UPLOAD IT.                               AND I CONTINUED TO

15      H I T A W E B S I T E O R A W E B P A G E S P E C I F I CA L L Y S A Y I N G T H A T I T

16      C O U L D N O T A C T U A L L Y U P L O A D.

17                                T H E C O U R T:     FIRST OF ALL, ALL YOUR

18      F O O T N O T E S A Y S I S W E H A D F I L I N G P R O B L E M S.

19                                S E C O N D L Y, D I D Y O U C A L L T H E C O U R T' S H E L P

20      LINE?

21                                M R . T H O M A S:    IT WAS AFTER THE TIME FOR

22      THE HELP LINE.             I CALLED AND THERE WAS ACTUALLY NO ONE

23      AVAILABLE TO --

24                                T H E C O U R T:     S O Y O U C A L L E D.   IF I CHECK

25      T H E C O U R T' S R E C O R DS , I ' M G O I N G T O S E E A C A L L F R O M Y O U T O
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 80 of 111
                                                                                                      45

 1      THE HELP LINE?

 2                                 M R . T H O M A S:    T H E R E W A S A C A L L.     I DON'T

 3      KNOW WHAT TIME ON THAT DAY TO TRY AND ACTUALLY GET IT

 4      U P L O A D E D.

 5                                 T H E C O U R T:     DID YOU TRY TO FILE IT

 6      S A T U R D A Y?

 7                                 M R . T H O M A S:    N O , Y O U R H O N O R.

 8                                 T H E C O U R T:     DID YOU TRY TO FILE IT

 9      S U N D A Y?

10                                 M R . T H O M A S:    I DID NOT.         I TRIED TO FILE

11      I T M O N D A Y A S S O O N A S I C O U L D.

12                                 T H E C O U R T:     SO I HAVE TO TELL YOU THAT

13      W H A T Y O U S A I D I N T H E F O O T N O T E, W H I C H I S J U S T S O M E B L A N D

14      A S S E R T I O N A B O U T F I L I N G D I F F I C U L T I E S, I D O N ' T T H I N K - -

15      WITH SOME MORE SPECIFICITY MAYBE YOU COULD HAVE GOTTEN

16      A N E X C U S A B L E N E G L E C T.    I D O N ' T T H I N K Y O U A R E T H E R E.         IN

17      A N Y E V E N T, Y O U H A D N' T S H O W N M E - - I T D O E S N O T M A T T E R,

18      BECAUSE YOU HAD NOT SHOWN TO ME GOOD CAUSE FOR NEEDING

19      M O R E T I M E T O R E S P O N D T O T H E O R D E R T O S H O W C A U S E.

20                                 BUT AS WE GET DOWN TO THIS -- TO THIS IN

21      S O M E L E V E L O F G R A N U L A R I T Y, Y O U F I L E D A M O T I O N O N T H E

22      24TH.          O N T H E 2 5 T H , I I S S U E A N O R D E R.     MY ORDER SAYS

23      GIVEN THE SIGNIFICANT IMPACT -- AFTER FINDING YOU HAVE

24      N O T S H O W N E X C U S A B L E N E G L E C T O R G O O D C A U S E, M Y O R D E R

25      SAYS:          GIVEN THE SIGNIFICANT IMPACT OF A POTENTIAL
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 81 of 111
                                                                                                    46

 1      S A N C T I O N S O R D E R, T H E C O U R T W I L L G I V E P L A I N T I F F S T H E

 2      ADDITIONAL TIME THEY REQUESTED IN ORDER TO RESPOND AND

 3      EXPLAIN WHY THEY SHOULD NOT BE SANCTIONED FOR FAILURE TO

 4      C O M P L Y W I T H T H E C O U R T' S P R I O R O R D E R.     THAT IS THE

 5      L A N G U A G E O F M Y O R D E R.    DOES MY ORDER SAY ANYTHING ABOUT

 6      A N E X T E N S I O N O F T I M E T O R E S P O N D T O T H E 1 2 ( C ) M O T I O N?

 7                               M R . T H O M A S:    N O , Y O U R H O N O R.

 8                               T H E C O U R T:     R I G H T, A N D Y O U D I D N O T

 9      RESPOND TO THE 12(C) MOTION IN A TIMELY WAY.

10                               M R . T H O M A S:    C O R R E C T, Y O U R H O N O R.

11                               T H E C O U R T:     SO WHERE I AM ON THIS, THE

12      R E M O V A L O F T H E P A R T I E S H A S N O B E A R I N G, N O B E A R I N G A T A L L

13      ON WHETHER OR NOT MR. JACOVETTI AND JACOVETTI LAW SHOULD

14      B E I M P A C TE D B Y M Y D E C I S I O N A N D B Y A F A I L U R E T O R E S P O N D

15      T O T H E 1 2 ( C ) M O T I O N.     THERE IS JUST NOTHING ABOUT THE

16      FACT THAT YOU WANTED TO REMOVE A COUPLE OF PARTIES THAT

17      WOULD HAVE DONE THAT.

18                               IF YOU HAD COME TO ME AND JUST SAID, YOUR

19      H O N O R, I W A N T T O F I L E A N A M E N D E D C O M P L A I N T I N O R D E R T O

20      R E M O V E T W O O F T H E S E P A R T I E S, A N D T H E R E F O R E I ' M G O I N G T O

21      M O O T O U T T H E 1 2 ( C ) M O T I O N, I W O U L D H A V E S A I D N O , Y O U A R E

22      NOT.      T H A T D O E S N O T M O O T O U T T H E 1 2 ( C ) M O T I O N.         IT HAS

23      NOTHING TO DO WITH IT.                  G R E A T, W E C A N S T I P U L A T E T H A T

24      THOSE TWO PARTIES WILL GO AWAY, BUT THE 12(C) MOTION IS

25      S T I L L A L I V E A S T O O T H E R T W O P A R T I E S.      IT'S NOT LIKE
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 82 of 111
                                                                                                       47

 1      Y O U ' V E M A D E N E W A L L E G A T I O N S B Y D E L E T I N G T H O S E P A R T I E S.

 2      ALL YOU ARE DOING -- DON'T RESPOND YET.                                 ALL I'M TALKING

 3      A B O U T R I G H T N O W I S R E M O V I N G T H E P A R T I E S.       REMOVING THE

 4      P A R T I E S I S N O T A F U N C T I O N O F A D D I N G A L L E G A T I O N S.     IT'S

 5      N O T A D D R E S SI N G T H E 1 2 ( C ) M O T I O N.     IT'S JUST CHANGING THE

 6      P A R T I E S.     OKAY?      AND THE ARGUMENTS WERE WELL BEYOND IN A

 7      1 2 ( C ) M O T I O N.

 8                                 NOW, BEYOND THAT, THEN WE GET TO THE

 9      QUESTION OF WELL, IS THERE SOME OTHER BASIS FOR ME TO

10      R E O P E N M Y D E C I S I O N O N T H E 1 2 ( C ) M O T I O N?        I DON'T SEE

11      THAT THERE IS.              BECAUSE WHAT I HAVE IN FRONT OF ME IS A

12      RECORD THAT SHOWS ME THAT YOU HAD THE RELEVANT

13      I N F O R M A T I O N B E F O R E T H E D E A D L I N E T O F I L E.     NOW IF YOU HAD

14      C O M E T O M E A N D S A I D, W E G O T T H I S N E W I N F O R M A T I O N, W E A R E

15      I N C O R P O R A T I N G I T I N T O T H E C O M P L A I N T, W E N E E D A F E W M O R E

16      DAYS, IF YOU HAD DONE THAT IN A TIMELY WAY, THEN WE

17      C O U L D H A V E R E V I S I TE D T H E Q U E S T I O N O F W H E T H E R O R N O T

18      T H E R E W A S G O I N G T O B E A N E X T E N S I O N.       THERE PROBABLY

19      WOULD HAVE BEEN.

20                                 B U T Y O U D I D N' T D O T H A T.         YOU DIDN'T DO

21      A N Y T H I N G.    YOU JUST TOOK THE TIME FOR YOURSELF AND

22      ASSUMED YOU WERE GOING TO GET IT, WHICH HAS BEEN YOUR

23      C O N D U C T T I M E A N D T I M E A G A I N, B O T H I N T H I S C O U R T A N D

24      O T H E R C O U R T S.     A N D T H A T I S M Y P R O B L E M.        AND THAT IS WHY

25      I DON'T THINK YOU HAVE SATISFIED RULE 60(B) TO SHOW ME
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 83 of 111
                                                                                                       48

 1      THAT THERE IS A BASIS TO REOPEN THE DECISION AS TO --

 2      T H E D E C I S I O N I G A V E A S T O T H E 1 2 ( C ) M O T I O N.

 3                                   I M E A N, A S I L O O K A T T H I S , W H A T Y O U S A I D

 4      TO ME IN YOUR FILING LAST FRIDAY WAS -- WHEN YOU TALK

 5      ABOUT THE JUDGMENT -- MOTION FOR JUDGMENT ON THE

 6      P L E A D I N G S, A N D T H I S I S A Q U O T E, Y O U S A I D :

 7      U N I N T E N T I O N A L L Y T H E M O T I O N F O R J U D G M E N T W E N T U N O P P O S E D.

 8      T H A T I S Y O U R L A N G U A G E.        AND I DON'T SEE HOW IT COULD BE

 9      U N I N T E N T I O N A L.    IT MAY NOT HAVE BEEN YOUR SPECIFIC

10      I N T E N T.       Y O U M A Y N O T H A V E S A T T H E R E A N D S A I D, I ' M G O I N G

11      T O I G N O R E T H E D E A D L I N E, B U T I T H I N K I T W A S W A Y M O R E T H A N

12      N E G L I G E N T.     A T A M I N I M U M I T W A S N E G L I G E N T, B U T I T H I N K

13      I T W A S M O R E T H A N T H A T.          I THINK IT WAS AT A MINIMUM

14      R E C K L E S S.      OKAY?

15                                   AND SO I THINK THAT YOU HAVE GOT AN

16      OBLIGATION TO DEAL WITH THAT.                           AND I THINK THAT THE

17      COURTS HAVE ESSENTIALLY SAID THAT EXTRAORDINARY

18      CIRCUMSTANCES RARELY EXIST WHEN A PARTY SEEKS RELIEF

19      F R O M A J U D G M E N T T H A T R E S U L T E D F R O M T H E P A R T Y' S

20      D E L I B E R A T E C H O I C E S.     AND I THINK THAT RECKLESSNESS

21      CONSTITUTES A DELIBERATE CHOICE UNDER RULE 60.

22                                   SO I DON'T THINK YOU HAVE A BASIS TO

23      REVISIT MY DECISION UNDER RULE 60, BECAUSE I DON'T SEE

24      THAT THERE IS ANYTHING HERE THAT CONSTITUTES

25      E X T R A O R D I N A R Y C I R C U M S T A N C E S.   WHAT I SEE HERE IS A
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 84 of 111
                                                                                                   49

 1      F A I L U R E O N A L A W Y E R' S P A R T T O A B I D E B Y T H E R U L E S A N D

 2      DEADLINES THAT ARE IN FRONT OF HIM.                           O K A Y?    SO THAT IS

 3      WHERE I AM ON THIS.

 4                               NOW, I WILL GIVE YOU A CHANCE TO RESPOND

 5      T O T H A T B R I E F L Y, B U T T H A T I S W H E R E I A M O N T H I S , A N D

 6      THAT IS WHY MY THINKING RIGHT NOW IS THAT TO THE EXTENT

 7      T H A T Y O U A R E L O O K I N G T O R E O P E N T H I N G S, Y O U R M O T I O N I S

 8      G O I N G T O B E D E N I E D.

 9                               M R . T H O M A S:    I F I M A Y , Y O U R H O N O R, R A T H E R

10      THAN TRYING TO LITIGATE THAT ISSUE NOW, I WOULD LIKE THE

11      CHANCE TO ACTUALLY TRY AND BRIEF IT FURTHER TO ACTUALLY

12      M A K E I T V E R Y C L E A R W H Y W E B E L I E V E I T S H O U L D B E A M E N D E D,

13      T H E O P P O S I N G C O U N S E L H A V E R E S P O N D E D, A N D W E W O U L D T I M E L Y

14      REPLY TO TRY AND FURTHER THE RECORD FOR YOUR HONOR SO

15      T H A T I T W O U L D B E A B R I E F, A S O P P O S E D T O T R Y I N G T O S E T

16      T H E R E C O R D A T T H I S M O M E N T.     SO THAT WAY WE CAN FULLY

17      R E S P O N D T O Y O U R H O N O R A L O N G W I T H T H E S E V E N D A Y R E S P O N S E.

18      T H E O R D E R T O S H O W C A U S E W I L L B E A S E P A R A T E P L E A D I N G.

19                               T H E C O U R T:     T H A T I S F I N E.       YOU KNOW --

20      YOU KNOW, I HAVE YOU HERE.                     I WAS TRYING TO RULE ON

21      THIS.

22                               M R . R E O , Y O U H A V E H E A R D M Y T H O U G H T S, A N D

23      SO I DON'T KNOW IF YOU FEEL THE NEED TO FILE AN

24      O P P O S I T I O N T O T H E M O T I O N.    IF YOU DON'T OPPOSE IT

25      B E C A U S E Y O U S A Y T O M E O N T H E R E C O R D N O W , J U D G E, W E J U S T
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 85 of 111
                                                                                                        50

 1      ARE IN AGREEMENT WITH WHAT YOU SAID, I AM NOT GOING TO

 2      T R E A T T H A T A S U N O P P O S E D.

 3                                  MR. REO:        I THINK WHERE WE'RE AT --

 4      P R O C E D U R A L L Y I A G R E E W I T H E V E R Y T H I N G Y O U R H O N O R S A I D.

 5      I F T H E O T H E R S I D E C O N T I N U E S T O L I T I G A T E T H I S C A S E, W E

 6      ARE GOING TO SERVE THEM WITH A RULE 11 LETTER IN THE

 7      V E R Y N E A R F U T U R E I F T H E Y I N S I S T, B E C A U S E M Y C L I E N T H A S

 8      INCURRED APPROXIMATELY $10,000 IN FEES TO DATE TO --

 9      I N C L U D I N G T H E H E A R I N G, M Y D R I V I N G H E R E , M Y D R I V I N G H O M E.

10      AT END OF TODAY HE WILL BE AT 9,815.                               SO IF WE HAVE TO

11      GO FORWARD AND INCUR MORE FEES, WE ARE GOING TO SERVE

12      T H E O T H E R S I D E W I T H A R U L E 1 1 L E T T E R, A N D W E A R E

13      ACTUALLY PREPARING LITIGATION FOR MALICIOUS PROSECUTION

14      AND ABUSE OF PROCESS THAT WE ARE CONSIDERING IN THE VERY

15      N E A R F U T U R E, D E P E N D I N G O N H O W T H I N G S G O I N T H E N E X T

16      S E V E R A L W E E K S.

17                                  I WOULD JUST SAY THAT WE AGREE WITH

18      EVERYTHING YOUR HONOR HAS SAID PROCEDURALLY ABOUT THE

19      POSTURE OF THIS CASE, THE 60(B).                            AND SPEAKING TO THE

20      S O - C A L L E D N E W L Y D I S C O V E R E D E V I D E N C E, S U B S T A N T I V E L Y, I T ' S

21      NOT RELEVANT THAT MR. SHELTON MAY BE MOTIVATED IN PART

22      BY THE POSSIBILITY OF RECOVERING DAMAGES OR OBTAINING

23      JUDGMENTS AGAINST POTENTIAL DEFENDANTS WHO ARE

24      C O L L E C T I B L E.     SO ASSUMING TELEMARKETERS VIOLATE THE LAW

25      B Y C O N T A C T I N G M R . S H E L T O N, H E C O N T E M P L A T E S L I T I G A T I O N,
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 86 of 111
                                                                                                     51

 1      BUT PRIOR TO THAT HE DOES RESEARCH TO SEE IF THEY ARE

 2      A C T U A L L Y C O L L E C T I B L E.    THAT IS JUST SOUND JUDICIAL

 3      E C O N O M Y.     T H A T ' S E F F I C I E N C Y.

 4                                   THERE IS NO POINT FOR HIM TO PAY ME TO

 5      OBTAIN A JUDGMENT AGAINST AN ENTITY THAT IS ABOUT TO

 6      BECOME DEFUNCT IN THE MIDDLE OF BANKRUPTCY OR THAT HAS

 7      N O M O N E Y.      I H A V E O F T E N C O U N S E L E D C L I E N T S, Y E S , I C A N

 8      LITIGATE THIS CASE; YES, I CAN WIN, BUT DO THEY HAVE

 9      ANYTHING TO COLLECT ON OR DO YOU JUST WANT ME TO FRAME

10      T H E J U D G M E N T, A P I E C E O F P A P E R Y O U C A N P U T I T O N Y O U R

11      WALL, BECAUSE THAT IS A LOT OF EFFORT TO GET A PIECE OF

12      P A P E R.

13                                   SO THE FACT THAT -- IF MR. SHELTON DID

14      ACTUALLY ADMIT THAT HE DOES RESEARCH ON THE POSSIBLE

15      COLLECTABILITY OF DEFENDANTS THAT HAVE VIOLATED THE LAW,

16      T H A T I S N O T D E T E R M I N A T I V E O R D I S P O S I T I V E O F H I S C L A I M S.

17      T H A T I S N O T D E T E R M I N A T I V E O R D I S P O S I T I V E O F S T A N D I N G.

18                                   SO THE SO-CALLED NEWLY DISCOVERED

19      E V I D E N C E, W H A T E V E R I T M A Y B E , I D O N ' T H A V E I T I N F R O N T

20      OF ME RIGHT NOW, IT HAS BEEN A WHILE SINCE I LOOKED

21      THROUGH IT.             I DON'T BELIEVE IT IS RELEVANT IN ANY

22      M E A N I N G F U L C A P A C I T Y, A N D T H I S I S N O T J U S T A R U L E 1 5

23      R E Q U E S T F O R L E A V E T O A M E N D, W H I C H T Y P I C A L L Y W O U L D B E

24      F R E E L Y G R A N T E D.     THIS IS, AS YOUR HONOR HAS SAID, UNDER

25      60(B).           AND THERE IS REALLY NO BASIS FOR IT.                         THERE IS
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 87 of 111
                                                                                                       52

 1      NO BASIS TO REOPEN A CASE TO ALLOW THE REMOVAL OF

 2      P A R T I E S, W H I C H W E T H I N K I S E S S E N T I A L L Y T O M I T I G A T E A N D

 3      L I M I T T H E I R S A N C T I O N S E X P O S U R E G O I N G F O R W A R D, B E C A U S E W E

 4      THINK THERE IS SIGNIFICANT SANCTIONS EXPOSURE ON BEHALF

 5      OF THE OTHER PARTIES AND THAT THIS IS JUST AN ATTEMPT TO

 6      D E L A Y, D R A G T H I N G S O U T A N D L I M I T F U R T H E R S A N C T I O N S

 7      EXPOSURE AGAINST PARTIES THAT WE HAVE ALREADY OBTAINED A

 8      JUDGMENT AGAINST IN THE PREVIOUS CASE, AND ARE ACTUALLY

 9      GETTING READY TO SUE FOR MALICIOUS PROSECUTION AND ABUSE

10      O F P R O C E S S.

11                                 T H E C O U R T:    SO HERE IS WHAT I WANT TO DO,

12      MR. REO.         I U N D E R S T A N D E V E R Y T H I N G Y O U A R E S A Y I N G.      AND I

13      USED TO COUNSEL CLIENTS IN PRIVATE PRACTICE ON THE FACT

14      T H A T T H E R E' S O N L Y T H R E E P A R T S T O A L A W S U I T.         THERE IS

15      L I A B I L I T Y, D A M A G E S A N D C O L L E C T A B I L I T Y.   AND THEY ALL

16      F A C T O R I N T O L I T I G A T I O N D E C I S I O N S, A N D I U N D E R S T A N D W H A T

17      Y O U A R E S A Y I N G.

18                                 YOU ARE CLOSER TO THIS THAN I AM.                           I'M

19      N O T T R Y I N G T O R U N Y O U R M E T E R U N N E C E S S A R I LY , B U T I D O

20      THINK IT WOULD HELP ME TO HAVE A SHORT BRIEF ON SOME OF

21      THE SORT OF -- I DON'T NEED -- I DON'T THINK -- IF YOU

22      WANT TO PUT STUFF IN ABOUT RULE 60 AND NEWLY DISCOVERED

23      E V I D E N C E A N D E X T R A O R D I N A R Y C I R C U M S T A N C E S, I ' M N O T G O I N G

24      TO TELL YOU YOU CAN'T.                    BUT WHAT I HEAR YOU SAYING IS,

25      IN SOME -- WHAT IN SOME RESPECTS GO TO SORT OF THE
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 88 of 111
                                                                                                            53

 1      FUTILITY ANALYSIS UNDER RULE 15, AND I THINK THERE WOULD

 2      BE SOME VALUE TO ME IN SEEING SOME OF THAT IN THE

 3      R E C O R D.       AND SO I AM GOING TO ASK YOU TO DO THAT.                                YOU

 4      C A N K E E P I T V E R Y S H O R T.           O K A Y.   BUT JUST SOMETHING THAT

 5      E X P L A I N S T O M E W H Y T H E A M E N D E D C O M P L A I N T, W H I C H Y O U

 6      HAVE, THE PROPOSED AMENDED COMPLAINT THAT YOU HAVE IS

 7      FUTILE AND NEWLY DISCOVERED EVIDENCE DOES NOT CHANGE

 8      A N Y T H I N G.     I THINK WILL BE USEFUL FOR ME TO EVALUATE THE

 9      ARGUMENT JUST BECAUSE I HEAR WHAT YOU ARE SAYING BUT I'M

10      NOT CLOSE ENOUGH TO IT YET.                          OKAY?

11                                  MR. REO:           R E S P E C T F U L L Y, I D O N ' T B E L I E V E

12      THEY HAVE SHOWN THE PROPOSED AMENDED COMPLAINT YET, HAVE

13      THEY?

14                                  T H E C O U R T:      IT'S ATTACHED TO THEIR

15      M O T I O N.       SO YOU CAN LOOK AT IT AND USE THAT AS THE

16      J U M P I N G- O F F P O I N T F O R T H E A N A L Y S I S.        O K A Y?

17                                  HOW MUCH TIME DO YOU NEED?                        I KNOW THAT

18      YOUR TWO WEEKS IS IN THEORY RUNNING ON THIS, BUT THERE

19      IS SOME UNCERTAINTY GIVEN EVERYTHING THAT IS GOING ON.

20      AND I'M WILLING TO SORT OF -- I WANT TO GET THIS

21      R E S O L V E D, B U T I A L S O W A N T T O - - I K N O W Y O U H A V E T O

22      D R I V E - - Y O U H A V E T O D R I V E O U T , Y O U H A V E T O D R I V E B A C K.

23      I D O N ' T W A N T T O G I L D T H E L I L Y.            I MEAN, CAN YOU FILE

24      T H A T B Y N E X T F R I D A Y?       I DON'T KNOW WHAT ELSE YOU HAVE

25      GOING ON.            YES?
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 89 of 111
                                                                                                       54

 1                                  MR. REO:           LET ME CHECK MY SCHEDULE REAL

 2      Q U I C K.

 3                                  T H E C O U R T:      OKAY.

 4                                  MR. REO:           I THINK WE SHOULD BE ON TRACK

 5      T O G E T I T I N B Y N E X T F R I D A Y, N O T I N G T H A T I F E E L R A T H E R

 6      M I S E R A B L E T O D A Y.     I H A V E A H E A D A C H E, A S O R E T H R O A T, A N D

 7      I ' M H A V I N G A B I T O F T R O U B L E F O C U S I N G.         I'M NOT AT MY

 8      BEST RIGHT NOW.

 9                                  T H E C O U R T:      WELL, LET'S AIM FOR NEXT

10      F R I D A Y.       A N D T H E N , M R . T H O M A S, Y O U R R E P L Y W I L L B E D U E I N

11      A W E E K U N D E R M Y P O L I C I E S A N D P R O C E D U R ES , S O I T W I L L B E

12      T H E 2 7 T H , A N D T H E N I W I L L T A C K L E I T F R O M T H E R E.

13                                  M R . T H O M A S, I D O N O T E T H A T W I T H R E S P E C T

14      T O Y O U R A M E N D M E N T, Y O U K N O W , Y O U D O S T I L L H A V E M R . B O G E R

15      IN THE CASE.              HE WAS NOT REPRESENTED BY MR. REO.                           HE DID

16      N O T F I L E A 1 2 ( C ) M O T I O N.           I HAVE NOT ENTERED ANY ORDERS

17      AS TO HIM, AND SO I DON'T EVEN -- I'M NOT SURE YOU NEED

18      MY LEAVE TO AMEND YOUR COMPLAINT AS AGAINST HIM.                                       I

19      T H I N K Y O U C A N P R O B A B L Y D O S O O N C E A S A M A T T E R O F R I G H T.

20                                  M R . T H O M A S:     C A N D I D L Y, Y O U R H O N O R, W E ' V E

21      HAD SOME SERVICE ISSUES ON HIM.                            THAT IS WHY WE HAVE NOT

22      F U R T H E R P U R S U E D I T , B U T I U N D E R S T A N D Y O U R H O N O R' S

23      P O S I T I O N.

24                                  T H E C O U R T:      WELL, YOU KNOW, I'M NOT SURE

25      - - Y O U F I L E D T H I S C A S E I N E A R L Y J A N U A R Y, S O Y O U ' V E G O T
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 90 of 111
                                                                                                     55

 1      U N T I L, I G U E S S, E A R L Y M A Y T O G E T S E R V I C E E F F E C T E D.           AND

 2      IF IT IS NOT BY THEN, THEN WE WILL PROBABLY DISMISS THE

 3      C L A I M F O R N O L L E P R O S E C U T I O N, L A C K O F S E R V I C E.     O K A Y.

 4                                M R . T H O M A S, I ' M J U S T G O I N G T O T E L L Y O U ,

 5      T R E A D C A R E F U L L Y W I T H T H E S E T R A N S C R I P T S.      THEY OPEN A LOT

 6      OF POTENTIAL LEGAL ISSUES FOR YOU, AND YOU SHOULD BE

 7      MINDFUL OF THEM.

 8                                M R . T H O M A S:     I U N D E R S T A N D.

 9                                T H E C O U R T:      OKAY.      SO JUST SO WE ARE

10      C L E A R T H E N , I W I L L B E I S S U I N G A N O R D E R T O D A Y.        I AM

11      G O I N G T O W A N T Y O U R R E S P O N S E O N T H E S A N C T I O N S I S S U E, M R .

12      T H O M A S, B Y T H E 1 9 T H .      I WILL GET MR. REO'S RESPONSE BY

13      T H E 2 0 T H O N T H E M O T I O N, A N D T H E N I W I L L G E T A R E P L Y O N

14      T H E 2 7 T H , A N D W E W I L L G E T T H I S A L L R E S O L V E D.

15                                MR. REO:           O N E F I N A L M A T T E R.    THE OTHER

16      SIDE HAS INTIMATED AND SUGGESTED THAT THEY INTEND TO

17      A M E N D T O I N C L U D E M E A S A P A R T Y T O T H E L I T I G A T I O N, W H I C H

18      W O U L D C A U S E C E R T A I N L O G I S T I C A L C O N C E R N S, B E C A U S E I W O U L D

19      LIKELY BE DISQUALIFIED AS COUNSEL IF I END UP BECOMING A

20      P A R T Y T O T H I S L I T I G A T I O N, A N D T H A T W O U L D P R O B A B L Y

21      T R I G G E R S E V E R A L M O R E H E A R I N GS A T S O M E P O I N T I N V O L V I N G

22      MYSELF AND INVOLVING WHOEVER MR. SHELTON WOULD HIRE TO

23      REPRESENT HIM AND WHOEVER I MIGHT HIRE TO REPRESENT ME.

24      T H E P R O P O S E D A M E N D M E N T, A S I T S T A N D S, D O E S N O T I N C L U D E

25      M E A S A P A R T Y, T O M Y R E C O L L E C T I O N, F R O M W H E N M Y C L I E N T
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 91 of 111
                                                                                                        56

 1      A N D I D I S C U S S E D T H E M A T T E R.

 2                               T H E C O U R T:      IT DOES NOT.

 3                               MR. REO:           IT DOES NOT, BUT THE PLAINTIFF

 4      H A S I N T I M A T E D T H A T T H E Y , Q U O T E, R E S E R V E T H E R I G H T T O A D D

 5      M E A T S O M E F U T U R E P O I N T I N T I M E.

 6                               T H E C O U R T:      R E S E R V A T I O NS O F R I G H T S D O W N

 7      D O N E A L L T H E T I M E A N D T H E Y D O N ' T R E A L L Y M E A N A N Y T H I N G.

 8                               MR. REO:           WE ARE ONLY PROCEEDING ON THE

 9      BASIS OF THE PROPOSED AMENDED COMPLAINT THAT IS

10      P R E S E N T L Y B E F O R E T H E C O U R T, C O R R E C T, Y O U R H O N O R?

11                               T H E C O U R T:      THAT IS THE MOTION THAT IS IN

12      F R O N T O F M E , T O C O N S I D E R T H A T, A N D T H A T I S T H E R E S P O N S E

13      -- THAT IS WHAT I WANT YOU TO RESPOND TO.                                 THE BASIS

14      T H E Y A R E C I T I N G A R E T H E S E T R A N S C R I P T S.     I D O N ' T K N O W, I

15      HAVE NOT PARSED THE PROPOSED AMENDED COMPLAINT TO SEE

16      WHETHER THERE IS ANYTHING ELSE IN THERE THAT IS NEW OR

17      H O W I T C H A N G E S T H I N G S.    THAT IS AN EXERCISE I WILL

18      U N D E R T A K E A S I C O N S I D E R T H E M O T I O N F I N A L L Y, B U T I H A V E

19      NOT DONE IT YET.              SO THAT IS THE KIND OF THING WHERE I'M

20      JUST SAYING IT MAY BE HELPFUL TO ME TO GET YOUR TAKE ON

21      THAT, MR. REO, AND SEE IF THERE ARE PARTICULAR THINGS

22      THAT ARE NEW, WHAT YOUR TAKE ON WHETHER THEY ARE

23      SIGNIFICANT IS, AND TO GIVE MR. THOMAS A CHANCE TO

24      R E P L Y, T H A T S O R T O F F L E S H I N G- O U T T E N D S T O H E L P M E I N

25      T E R M S O F H O W I H A N D L E T H E S E T H I N G S.       O K A Y?
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 92 of 111
                                                                                                       57

 1                                MR. REO:           C E R T A I N L Y, Y O U R H O N O R.

 2                                T H E C O U R T:      A L L R I G H T.     MR. REO, FROM

 3      Y O U R P E R S P E C T I V E, A N Y T H I N G E L S E W E N E E D T O C O V E R T O D A Y?

 4                                MR. REO:           ONLY THAT THEIR PROPOSED

 5      AMENDMENT FAILS TO ADDRESS THE ISSUE OF LITIGATION

 6      P R I V I L E G E F O R T H E D E F A M A T I O N C L A I M.       I'M GOING TO

 7      O U T L I N E T H A T M O R E F U L L Y I N T H E U P C O M I N G B R I E F, B U T T H E Y

 8      HAVE NOT REALLY GOTTEN INTO THE SUBSTANCE THAT THE CLAIM

 9      O F D E F A M A T I O N F O R M R . S H E L T O N, H A V I N G P R E V A I L E D I N A

10      P R E V I O U S A C T I O N, I T ' S L E G A L L Y I N S U F F I C I E N T A N D I T H I N K

11      I T ' S F A C I A L L Y F R I V O L O U S.

12                                T H E C O U R T:      W E L L , I T H I N K T H A T S O U N DS

13      LIKE -- BASED ON WHAT YOU SAID, THAT THAT IS GOING TO BE

14      A B A S I S O F Y O U R R U L E 1 1 L E T T E R.          I ASSUME I WILL SEE IT

15      I N Y O U R B R I E F.      I KNOW I SAW SOME OF IT IN THE 12(C)

16      M O T I O N W H E N I R E A D T H R O U G H T H I S 1 2 ( C ) M O T I O N.           AS I

17      SAID, I DID NOT HAVE A CASE TO STUDY THE 12(C) MOTION

18      C L O S E L Y B E C A U S E I T W A S N E V E R O P P O S E D, B U T I D I D R E A D I T .

19                                I N A D D I T I O N, Y O U K N O W, I T S O U N DS L I K E

20      YOU'RE CONTEMPLATING -- I DON'T KNOW WHETHER IT IS

21      D R A G O N E T T I O R S O M E T H I N G E L S E A T S O M E P O I N T, B U T I A S S U M E

22      Y O U W I L L H A V E A N O P P O R T U N I T Y T O R A I S E I T T H E R E A S W E L L.

23                                SO FOR MY PURPOSES AT THIS POINT I DON'T

24      H A V E A C L A I M I N F R O N T O F M E F O R D E F A M A T I O N.          THERE IS

25      N O T A L O T I C A N D O W I T H R E S P E C T T O A L I T I GA T I O N
     Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 93 of 111
                                                                                                       58

 1      P R I V I L E G E A R G U M E N T, B U T Y O U C A N F L A G I T I N T H E R E S P O N S E

 2      T O T H E M O T I O N A N D S O R T O F P O I N T O U T , A G A I N, T H A T T H A T

 3      W O U L D M A K E S O M E O F I T F U T I L E I N Y O U R V I E W A S W E L L.               AND

 4      MR. THOMAS CAN TELL ME WHY HE THINKS THE LITIGATION

 5      P R I V I L E G E D O E S N O T A P P L Y H E R E, A N D I C A N R E S O L V E T H A T

 6      A C C O R D I N G L Y.   OKAY?

 7                                MR. REO:           T H A N K Y O U , Y O U R H O N O R.

 8                                T H E C O U R T:      M R . T H O M A S, A N Y T H I N G E L S E

 9      F R O M Y O U R P E R S P E C T I V E T O D A Y?

10                                M R . T H O M A S:       N O , Y O U R H O N O R.   THANK YOU

11      VERY MUCH.

12                                T H E C O U R T:      A L L R I G H T.     WELL, SO I WILL

13      L O O K F O R Y O U R F I L I N G S, A N D W E W I L L G O F R O M T H E R E.

14                                W E W I L L S T A N D A D J O U R N E D.      THANK YOU.

15                                T H E C L E R K:      ALL RISE.

16                                ( H E A R I N G A D J O U R N E D. )

17

18

19                                I CERTIFY THAT THE FOREGOING IS A CORRECT

20      TRANSCRIPT FROM THE RECORD OF PROCEEDINGS IN THE

21      A B O V E- E N T I T L E D M A T T E R.

22

23

24      DATE                                            SUZANNE R. WHITE

25                                                      OFFICIAL COURT REPORTER
         Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 94 of 111
                                                                                                                                 59


           $                44:6, 45:22               7.1 [10] - 7:18, 8:9,       17:2, 18:10, 18:11,      AKINSANMI [1] - 12:1
                           25TH [4] - 9:24, 11:24,     10:15, 22:19, 25:6,        21:5, 21:8, 31:13,       AL [3] - 1:3, 1:6, 4:5
$10,000 [1] - 50:8          12:13, 45:22               32:8, 32:10, 32:15,        33:20, 33:24, 34:11,     ALIVE [1] - 46:25
$250 [2] - 25:4, 25:10     2609 [1] - 1:21             32:16, 36:13               38:10, 38:17, 38:22,     ALL [31] - 7:13, 7:16,
                           2660549 [1] - 12:2         730900 [1] - 13:22          38:24, 39:4, 39:6,        9:20, 11:3, 14:20,
           1               27TH [5] - 7:25, 8:9,                                  39:18, 39:21, 40:15,      14:23, 16:4, 17:16,
                            10:1, 54:12, 55:14                    8               40:20, 40:21, 41:9,       20:21, 24:9, 25:20,
1 [1] - 10:6               28 [1] - 10:7                                          44:11, 44:13, 44:14,      26:15, 26:18, 29:8,
11 [10] - 14:3, 30:8,      28TH [3] - 9:14, 10:4,     8TH [3] - 6:2, 6:16, 7:2    44:16, 44:22, 45:3,       29:20, 30:11, 31:6,
 30:10, 30:14, 30:18,       15:2                                                  49:11, 50:13, 51:2,       42:3, 44:2, 44:3,
 32:14, 32:18, 50:6,       29 [2] - 35:5, 39:3                    9               51:14, 52:8               44:17, 46:12, 47:2,
 50:12, 57:14              2:18-CV-3723 [1] -                                    ADD [1] - 56:4             52:15, 55:14, 56:7,
11TH [2] - 7:14, 9:21       4:25                      9,815 [1] - 50:10          ADDING [1] - 47:4          57:2, 58:12, 58:15
12 [1] - 1:8                                          9011 [1] - 14:2            ADDITION [1] - 57:19      ALLEGATIONS [2] -
12(C [21] - 10:5, 29:20,                              9TH [2] - 8:4, 9:16        ADDITIONAL [7] - 7:5,      47:1, 47:4
                                       3
 30:4, 30:5, 35:21,                                                               13:1, 13:8, 16:13,       ALLOW [1] - 52:1
 42:12, 43:8, 46:6,        30 [1] - 28:21                        A                16:15, 29:15, 46:2       ALLOWS [1] - 37:24
 46:9, 46:15, 46:21,       30TH [1] - 13:12                                      ADDRESS [2] - 13:5,       ALONG [1] - 49:17
 46:22, 46:24, 47:5,       3336132 [1] - 12:15        ABIDE [2] - 23:10,          57:5                     ALREADY [5] - 7:5,
 47:7, 47:10, 48:2,        37 [1] - 32:19              49:1                      ADDRESSING [1] -           28:10, 31:20, 39:3,
 54:16, 57:15, 57:16,      39 [1] - 6:10              ABILITY [2] - 23:13,        47:5                      52:7
 57:17                     3B [1] - 1:8                28:19                     ADEQUATELY [1] -          ALSO [16] - 9:3, 9:5,
14-DAY [2] - 7:19,                                    ABLE [4] - 9:18,            12:6                      9:11, 11:11, 12:2,
 31:12                                                 15:20, 28:25, 37:11       ADJOURNED [2] -
                                       4              ABOUT [26] - 10:22,
                                                                                                            12:21, 13:10, 13:23,
14TH [2] - 8:13, 15:16                                                            58:14, 58:16              22:19, 23:23, 28:3,
15 [4] - 15:3, 33:9,       4 [1] - 7:8                 15:8, 16:15, 17:21,       ADMISSIONS [1] -           29:15, 38:16, 42:20,
 51:22, 53:1               440-313-5893 [1] - 2:4      19:14, 24:1, 30:25,        5:20                      44:9, 53:21
16 [4] - 5:14, 32:20,      44061 [1] - 2:4             32:2, 32:3, 33:9,         ADMIT [1] - 51:14         ALTHOUGH [2] -
 36:15                     4697333 [1] - 11:6          33:12, 33:14, 34:14,      ADMITTED [3] - 7:16,       10:16, 13:22
17TH [1] - 5:24            4:07 [1] - 6:24             34:17, 34:21, 38:1,        25:15, 25:16             AM [10] - 22:13, 30:11,
19 [1] - 16:10             4TH [1] - 13:21             40:23, 45:14, 46:5,       ADVANCE [1] - 13:9         37:2, 46:11, 49:3,
19106 [2] - 1:9, 1:22                                  46:15, 47:3, 48:5,        ADVISORY [1] - 23:1        49:5, 50:1, 52:18,
                                                       50:18, 51:5, 52:22
1927 [6] - 10:8, 26:18,                5              ABOVE [1] - 58:21
                                                                                 AFFECT [1] - 32:17         53:3, 55:10
 30:8, 30:16, 32:15,                                                             AFFECTED [1] - 36:12      AMEND [13] - 10:10,
 36:5                      5100 [1] - 2:3             ABOVE-ENTITLED [1]                                    10:11, 13:5, 16:8,
                                                                                 AFFIDAVIT [1] - 25:22
19317 [1] - 1:17           5587262 [1] - 13:12         - 58:21                                              16:22, 24:23, 31:17,
                                                                                 AFTER [21] - 6:2, 6:10,
19TH [3] - 26:8, 41:10,                               ABSENCE [2] - 29:17,                                  34:6, 37:5, 40:20,
                                                                                  7:8, 7:11, 7:15, 7:25,
                                                       29:23
 55:12                                 6              ABSOLUTELY [3] -
                                                                                  8:22, 13:6, 16:1,         51:23, 54:18, 55:17
1ST [1] - 5:25                                                                    25:7, 28:7, 28:8,        AMENDED [15] -
                           6 [6] - 8:21, 9:5, 16:4,    18:7, 27:14, 34:16         28:21, 34:17, 34:20,      11:10, 19:21, 31:16,
                            17:8, 17:25, 39:19        ABUSE [2] - 50:14,                                    31:23, 32:3, 35:12,
           2                                           52:9
                                                                                  39:19, 39:20, 40:12,
                           60 [6] - 37:23, 38:5,                                  41:18, 44:21, 45:23       40:22, 42:4, 46:19,
2 [2] - 25:11, 38:16        38:7, 48:21, 48:23,       ACCORDING [1] -            AGAIN [12] - 17:13,        49:12, 53:5, 53:6,
20-163 [2] - 1:6, 4:5       52:22                      14:7                       33:22, 35:7, 41:24,       53:12, 56:9, 56:15
200 [1] - 1:16             60(B [4] - 31:10,          ACCORDINGLY [1] -           42:2, 42:18, 42:19,      AMENDMENT [3] -
2016 [2] - 11:6, 11:7       31:11, 33:23, 47:25        58:6                       43:1, 43:16, 44:2,        54:14, 55:24, 57:5
2017 [2] - 11:24, 12:1     60(B) [2] - 50:19,         ACCOUNT [1] - 24:3          47:23, 58:2              AN [48] - 6:3, 8:13,
2019 [8] - 5:24, 6:8,       51:25                     ACCURATE [2] -             AGAINST [13] - 5:1,        8:20, 8:22, 9:6, 9:8,
 7:14, 12:13, 12:15,       60(B)(2 [4] - 38:1,         19:10, 19:12               5:5, 8:6, 27:16,          9:15, 9:25, 12:8,
 13:12, 21:20, 39:19        38:3, 38:7, 42:23         ACKNOWLEDGE [1] -           31:19, 31:21, 38:10,      12:24, 13:7, 15:3,
2020 [5] - 1:8, 8:5,       60(B)(6) [1] - 37:19        39:15                      42:25, 50:23, 51:5,       15:15, 15:18, 17:20,
 9:21, 13:21, 13:22        601 [1] - 1:21             ACT [1] - 39:4              52:7, 52:8, 54:18         18:5, 18:21, 21:7,
20TH [1] - 55:13           6TH [10] - 10:9, 10:14,    ACTION [10] - 1:3,         AGO [1] - 13:20            22:22, 24:14, 24:21,
215)299-7252 [1] -          10:16, 11:7, 15:23,        25:23, 27:1, 27:5,        AGREE [3] - 41:24,         24:25, 25:8, 25:22,
 1:22                       16:7, 16:10, 21:14,        27:9, 27:17, 33:17,        50:4, 50:17               26:16, 27:2, 27:10,
21ST [3] - 8:18, 44:10      21:15, 25:8                33:19, 33:21, 57:10       AGREEMENT [1] -            29:15, 29:23, 30:2,
225 [1] - 1:16                                        ACTIVITY [1] - 29:1         50:1                      31:20, 34:14, 40:21,
22ND [3] - 6:7, 6:17,                  7              ACTUAL [1] - 15:25         AHEAD [1] - 28:2           43:18, 43:24, 44:5,
 6:24                                                 ACTUALLY [38] -            AIDED [1] - 1:25           45:16, 45:22, 46:6,
24TH [4] - 8:19, 21:20,    7 [1] - 15:16               13:5, 16:22, 17:1,        AIM [1] - 54:9             46:19, 47:18, 48:15,
         Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 95 of 111
                                                                                                                         60


 49:23, 51:5, 52:5,        44:2, 44:4, 44:6,      APPLY [1] - 58:5         24:13, 24:21, 24:24,   ATTEMPT [6] - 11:16,
 55:10, 56:17, 57:22       44:8, 44:9, 44:11,     APPROPRIATE [7] -        24:25, 26:2, 26:17,     27:2, 27:10, 28:9,
ANALYSIS [2] - 53:1,       44:13, 44:14, 44:22,    14:19, 15:9, 23:19,     27:4, 27:21, 29:9,      31:24, 52:5
 53:16                     45:3, 46:2, 46:8,       23:21, 24:2, 24:12,     31:1, 31:16, 31:22,    ATTEMPTING [1] -
AND [271] - 1:12, 1:15,    46:13, 46:14, 46:18,    26:7                    32:12, 32:15, 33:22,    27:12
 2:6, 4:7, 4:13, 4:17,     46:20, 47:6, 47:14,    APPROXIMATELY [1]        33:24, 33:25, 34:7,    ATTEND [1] - 13:15
 4:18, 4:20, 4:23, 5:2,    47:21, 47:23, 47:24,    - 50:8                  34:12, 35:22, 35:25,   ATTENTION [2] -
 5:3, 5:4, 5:7, 5:17,      48:6, 48:8, 48:10,     ARE [98] - 4:4, 4:17,    36:2, 36:4, 36:22,      11:16, 22:10
 6:6, 6:8, 6:14, 6:15,     48:15, 48:16, 48:20,    4:18, 4:21, 4:22,       36:24, 36:25, 37:2,    ATTENTIVE [1] -
 6:19, 6:21, 7:17, 8:1,    49:1, 49:5, 49:11,      14:23, 14:24, 15:17,    38:7, 38:18, 39:1,      36:20
 8:6, 8:9, 8:16, 9:2,      49:13, 49:14, 49:22,    16:16, 19:4, 19:19,     39:7, 40:18, 40:21,    ATTORNEYS [1] -
 9:9, 9:13, 9:20, 9:22,    50:11, 50:12, 50:14,    20:13, 21:2, 23:1,      42:23, 43:2, 43:11,     13:17
 10:1, 10:3, 10:6,         50:19, 51:22, 51:25,    23:5, 23:6, 23:15,      43:19, 45:11, 45:20,   AUTHORITY [1] -
 10:10, 10:11, 10:12,      52:2, 52:5, 52:6,       23:19, 23:25, 24:2,     46:25, 48:1, 48:2,      14:17
 10:18, 10:22, 10:25,      52:8, 52:9, 52:12,      24:9, 24:12, 24:15,     48:3, 49:15, 50:2,     AVAILABLE [2] - 11:6,
 11:1, 11:5, 11:12,        52:15, 52:16, 52:22,    24:22, 25:15, 25:16,    51:24, 53:15, 54:17,    44:23
 11:17, 12:5, 12:8,        52:23, 53:1, 53:3,      26:6, 26:7, 27:10,      54:18, 54:19, 55:17,   AWAY [2] - 27:11,
 12:19, 12:21, 12:23,      53:7, 53:15, 53:20,     28:1, 28:8, 28:10,      55:19, 55:24, 55:25,    46:24
 13:4, 13:16, 13:17,       54:6, 54:10, 54:11,     28:15, 29:7, 29:13,     56:18, 57:16, 57:22,   AWFUL [1] - 29:15
 13:19, 13:20, 14:1,       54:12, 54:17, 55:1,     29:16, 30:1, 30:7,      58:3
 14:13, 14:21, 14:23,      55:6, 55:13, 55:14,     30:22, 31:19, 31:21,   ASCENDING [1] -
 15:5, 15:8, 15:11,        55:16, 55:20, 55:22,                            11:23
                                                                                                             B
                                                   32:1, 32:2, 32:3,
 16:2, 16:5, 16:8,         55:23, 56:1, 56:7,      32:4, 32:20, 33:15,    ASK [6] - 15:5, 15:7,   B)(2 [1] - 43:1
 16:20, 16:22, 16:23,      56:12, 56:21, 56:23,    34:6, 34:11, 34:23,     15:11, 39:23, 53:3     B)(6 [4] - 37:23, 38:6,
 16:25, 17:4, 17:24,       57:10, 58:2, 58:3,      35:9, 35:10, 36:9,     ASKED [1] - 44:7         38:7, 43:2
 18:5, 18:10, 18:16,       58:5, 58:13             36:11, 38:3, 38:8,     ASKING [2] - 9:15,      BACK [5] - 21:10,
 19:22, 19:23, 20:3,      AND/OR [1] - 37:5        38:9, 39:1, 39:8,       28:7                    21:12, 21:20, 37:18,
 20:5, 20:9, 20:12,       ANNUITY [1] - 11:5       39:16, 39:17, 39:22,   ASSERTED [2] - 4:25,     53:22
 20:20, 21:5, 21:10,      ANOTHER [5] - 6:25,      40:10, 40:17, 41:23,    5:5                    BAD [3] - 22:17, 27:2,
 21:13, 21:19, 21:23,      7:24, 9:3, 22:21,       42:5, 42:19, 42:20,    ASSERTING [1] - 8:5      27:19
 22:11, 22:18, 22:22,      24:16                   43:5, 45:16, 46:21,    ASSERTION [1] -         BANK [1] - 13:11
 22:23, 23:1, 23:5,       ANSWER [4] - 5:10,       47:2, 47:14, 49:2,      45:14                  BANKRUPTCY [6] -
 23:6, 23:8, 23:9,         5:14, 43:23, 43:24      49:7, 50:1, 50:6,      ASSESSING [2] -          10:25, 13:24, 13:25,
 23:10, 23:11, 23:13,     ANSWERING [1] -          50:11, 50:12, 50:14,    30:16, 30:23            14:2, 14:18, 51:6
 23:17, 23:20, 23:25,      33:6                    50:23, 51:1, 52:8,     ASSISTANT [1] - 14:8    BAR [1] - 25:14
 24:4, 24:5, 24:8,        ANTHONY [2] - 2:2,       52:12, 52:17, 52:18,   ASSOCIATES [1] -        BARRED [1] - 12:25
 24:9, 24:23, 25:12,       4:12                    53:9, 55:9, 56:8,       1:15                   BARRY [2] - 5:1, 20:8
 25:13, 25:15, 25:16,     ANY [17] - 6:4, 9:17,    56:14, 56:21, 56:22    ASSOCIATION [1] -       BASED [6] - 26:7,
 25:19, 25:21, 25:23,      16:13, 17:10, 17:20,   AREA [1] - 36:16         12:14                   31:10, 31:11, 33:23,
 25:24, 25:25, 26:1,       24:18, 27:17, 29:4,    ARGUABLY [1] -          ASSUME [5] - 41:4,       34:24, 57:13
 26:4, 26:7, 27:2,         32:8, 32:9, 33:1,       29:14                   41:13, 44:8, 57:14,    BASIC [1] - 11:19
 27:5, 27:11, 27:18,       35:1, 37:25, 45:17,    ARGUED [1] - 13:3        57:21                  BASICALLY [4] -
 27:20, 27:25, 28:8,       51:21, 54:16           ARGUMENT [5] -          ASSUMED [1] - 47:22      24:16, 27:9, 27:16,
 28:11, 28:15, 28:20,     ANYTHING [16] -          15:7, 24:24, 31:19,    ASSUMING [3] -           28:10
 29:1, 29:2, 29:11,        17:14, 18:17, 23:9,     53:9, 58:1              30:10, 30:12, 50:24    BASIS [10] - 32:24,
 29:24, 30:11, 30:18,      31:24, 34:10, 35:8,    ARGUMENTS [6] -         AT [34] - 6:24, 7:13,    42:24, 47:9, 48:1,
 30:24, 31:7, 31:11,       35:12, 46:5, 47:21,     14:11, 30:1, 30:6,      11:6, 11:12, 13:18,     48:22, 51:25, 52:1,
 31:22, 31:23, 31:24,      48:24, 51:9, 53:8,      30:7, 39:12, 47:6       13:22, 13:23, 18:9,     56:9, 56:13, 57:14
 32:10, 32:18, 32:23,      56:7, 56:16, 57:3,     ARISES [1] - 33:4        18:20, 20:21, 22:18,   BE [51] - 4:3, 6:9, 9:10,
 33:6, 33:9, 33:11,        58:8                   ARTICLE [3] - 34:15,     22:21, 26:19, 29:8,     9:12, 10:22, 12:25,
 34:1, 34:5, 34:10,       APPARENTLY [6] -         34:18, 34:24            30:21, 33:10, 34:13,    13:18, 13:23, 15:7,
 34:19, 35:10, 35:11,      14:6, 14:9, 33:10,     AS [91] - 6:18, 7:11,    35:5, 36:21, 44:4,      16:9, 17:20, 20:6,
 35:12, 35:22, 35:24,      34:4, 34:21, 35:2       8:1, 8:3, 9:3, 10:2,    46:12, 48:3, 48:12,     25:23, 27:24, 28:25,
 35:25, 36:13, 36:18,     APPEAL [1] - 27:6        10:5, 10:11, 10:12,     48:13, 49:16, 50:3,     29:10, 35:13, 36:15,
 36:24, 37:6, 37:8,       APPEAR [1] - 23:16       11:2, 12:25, 14:18,     50:10, 53:15, 54:7,     36:16, 36:21, 37:11,
 37:12, 37:24, 38:2,      APPEARANCES [3] -        15:24, 16:4, 17:16,     55:21, 56:5, 57:21,     37:19, 38:5, 38:7,
 38:10, 38:11, 38:25,      1:14, 2:1, 4:8          17:21, 18:13, 18:21,    57:23                   38:16, 40:23, 41:20,
 39:5, 39:17, 39:20,      APPLICABLE [5] -         19:5, 20:7, 20:19,     ATTACHED [4] -           43:3, 46:3, 46:14,
 40:20, 41:24, 42:1,       32:14, 32:15, 32:19,    21:9, 22:12, 23:1,      31:16, 39:1, 40:18,     47:18, 48:8, 49:8,
 42:10, 42:17, 43:4,       32:20                   23:24, 24:7, 24:8,      53:14                   49:12, 49:15, 49:18,
 43:5, 43:11, 43:25,
         Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 96 of 111
                                                                                                                           61


 50:10, 50:21, 51:19,     BETWEEN [2] - 18:3,                                CAUSE [44] - 1:12,         12:17, 13:1, 30:17,
                                                              C
 51:23, 53:2, 53:8,        32:10                                              6:5, 7:4, 8:14, 8:16,     30:20, 35:23, 35:24,
 54:4, 54:10, 54:11,      BEYOND [3] - 7:24,        CALCULATED [1] -          9:3, 9:4, 9:8, 9:16,      39:16, 51:16
 55:6, 55:10, 55:19,       47:6, 47:8                25:9                     9:19, 12:8, 12:10,       CLASSES [1] - 13:16
 56:20, 57:13             BIT [1] - 54:7            CALL [3] - 44:19,         12:11, 12:25, 13:6,      CLE [1] - 13:16
BEAR [1] - 14:23          BLAME [1] - 14:8           44:25, 45:2              15:4, 15:16, 15:21,      CLEAR [11] - 16:9,
BEARING [3] - 36:5,       BLAND [1] - 45:13         CALLED [7] - 11:4,        15:24, 16:5, 16:14,       17:13, 20:6, 27:14,
 46:12                    BOGER [3] - 5:7, 8:6,      12:13, 13:21, 44:22,     16:18, 16:20, 17:11,      29:8, 32:6, 38:5,
BEAT [1] - 27:10           54:14                     44:24, 50:20, 51:18      17:14, 17:18, 17:19,      40:23, 44:12, 49:12,
BECAUSE [33] - 5:12,      BOLD [1] - 9:12           CALLS [8] - 31:15,        17:23, 18:6, 23:18,       55:10
 6:12, 6:16, 11:2,        BORDER [1] - 14:12         34:3, 38:17, 38:18,      23:19, 24:16, 27:17,     CLEARLY [2] - 30:19,
 16:25, 20:13, 22:14,     BORNE [1] - 24:10          38:25, 39:2, 39:6,       32:8, 32:12, 33:3,        31:8
 22:19, 22:22, 28:20,     BOTH [7] - 10:24,          40:19                    36:12, 36:13, 44:8,      CLERK [2] - 4:1, 58:15
 30:4, 30:18, 31:12,       11:13, 14:20, 24:5,      CAME [1] - 35:20          45:18, 45:19, 45:24,     CLEVELAND [1] -
 31:17, 32:14, 32:17,      29:24, 43:3, 47:23       CAN [18] - 16:14,         49:18, 55:18              36:16
 36:10, 36:19, 38:9,      BOUNASISSI [1] -           23:10, 26:10, 26:23,    CAUSED [2] - 36:17,       CLIENT [20] - 16:1,
 39:18, 42:11, 42:20,      11:4                      30:16, 46:23, 49:16,     36:18                     21:2, 21:3, 25:24,
 43:17, 45:18, 47:11,     BOX [1] - 2:3              51:7, 51:8, 51:10,      CAUTIONED [1] -            26:2, 28:24, 32:17,
 48:23, 49:25, 50:7,      BRIAN [1] - 4:12           53:4, 53:15, 53:23,      12:22                     35:2, 35:6, 36:12,
 51:11, 52:3, 53:9,       BRIEF [6] - 16:7,          54:19, 57:25, 58:1,     CERTAIN [2] - 18:20,       36:17, 41:7, 41:14,
 55:18, 57:18              49:11, 49:15, 52:20,      58:4, 58:5               55:18                     41:16, 41:18, 41:21,
BECOME [1] - 51:6          57:7, 57:15              CAN'T [1] - 52:24        CERTAINLY [3] -            42:2, 42:16, 50:7,
BECOMING [1] -            BRIEFLY [1] - 49:5        CANDIDLY [1] - 54:20      17:12, 33:6, 57:1         55:25
 55:19                    BROUGHT [4] - 11:15,      CANNOT [1] - 42:23       CERTIFIED [2] -           CLIENTS [11] - 5:14,
BEEN [25] - 7:5, 9:18,     27:1, 27:2, 27:19        CAPACITY [2] - 29:5,      28:23, 28:25              16:23, 19:11, 19:14,
 12:4, 12:20, 14:22,      BRYAN [1] - 2:2            51:22                   CERTIFY [1] - 58:19        19:16, 19:19, 23:14,
 15:8, 15:20, 18:8,       BUCK [1] - 14:10          CAPITAL [6] - 5:1,       CHADDS [1] - 1:17          25:20, 25:21, 51:7,
 22:4, 23:23, 23:24,      BUENZLE [1] - 15:11        20:1, 20:2, 20:8,       CHANCE [6] - 24:25,        52:13
 28:10, 28:13, 29:14,     BUMB [2] - 13:13           20:16, 21:21             37:7, 39:13, 49:4,       CLOSE [2] - 26:8,
 31:14, 32:24, 33:17,                               CAREFUL [1] - 29:10       49:11, 56:23              53:10
                          BUSINESS [2] - 8:5,
 36:12, 36:17, 36:18,                               CAREFULLY [1] -          CHANGE [2] - 26:11,       CLOSELY [1] - 57:18
                           26:8
 41:21, 47:19, 47:22,                                55:5                     53:7                     CLOSER [1] - 52:18
                          BUT [47] - 6:6, 7:22,
 48:9, 51:20                                        CASE [75] - 4:5, 4:23,   CHANGES [1] - 56:17       CM [1] - 1:20
                           9:2, 9:8, 10:13,
BEFORE [18] - 1:10,                                  4:24, 5:3, 5:9, 5:15,   CHANGING [1] - 47:5       CM/ECF [1] - 9:1
                           11:16, 13:5, 16:17,
 5:15, 11:7, 11:25,                                  5:16, 5:18, 5:20,       CHAOS [1] - 23:10         COERCIVELY [1] -
                           17:22, 18:22, 23:23,
 12:15, 13:13, 14:1,                                 7:25, 8:3, 8:7, 9:24,   CHASE [1] - 13:11          27:3
                           24:13, 24:24, 25:9,
 14:4, 14:21, 14:24,                                 10:10, 11:4, 11:7,      CHECK [5] - 41:2,         COLLECT [2] - 27:12,
                           29:12, 29:23, 30:6,
 22:20, 34:21, 36:7,                                 11:20, 11:21, 11:24,     41:16, 42:1, 44:24,       51:9
                           32:25, 33:4, 33:14,
 37:13, 37:14, 42:12,                                12:2, 12:4, 12:13,       54:1                     COLLECTABILITY [2]
                           36:22, 37:11, 38:6,
 47:13, 56:10                                        12:24, 13:11, 13:21,    CHESTER [1] - 1:16         - 51:15, 52:15
                           38:12, 40:7, 42:18,
BEGIN [2] - 28:23,                                   13:24, 14:24, 15:1,     CHOICE [2] - 31:9,        COLLECTIBLE [2] -
                           45:20, 46:24, 47:20,
 29:1                      48:11, 48:12, 49:5,       18:15, 18:18, 18:21,     48:21                     50:24, 51:2
BEHALF [3] - 4:10,         51:1, 51:8, 52:19,        19:6, 19:9, 20:4,       CHOICES [1] - 48:20       COLLECTION [2] -
 4:12, 52:4                52:24, 53:4, 53:9,        20:5, 20:7, 21:20,      CHRISTMAS [1] - 7:21       28:23, 29:1
BEHIND [1] - 16:4          53:18, 53:21, 54:22,      23:13, 24:22, 25:21,    CHRONOLOGICAL             COLORED [1] - 44:3
BEING [8] - 5:11, 6:23,    56:3, 56:18, 57:7,        25:23, 26:3, 27:9,       [1] - 11:23              COLORS [2] - 4:17,
 34:19, 35:3, 39:1,        57:18, 57:21, 58:1        27:18, 27:19, 27:21,    CIRCUIT [5] - 12:22,       10:23
 39:16, 40:8, 40:10       BY [34] - 1:24, 1:25,      28:4, 28:9, 28:12,       14:22, 24:7, 27:23,      COME [2] - 46:18,
BELATED [1] - 44:6         4:16, 5:15, 5:18, 7:6,    28:13, 28:14, 28:18,     32:23                     47:14
BELIEVE [16] - 21:8,       7:23, 12:8, 13:16,        33:7, 35:6, 35:9,       CIRCUMSTANCES [3]         COMMITTEE [2] -
 21:9, 26:25, 27:18,       14:3, 23:15, 26:8,        35:12, 35:18, 35:19,     - 48:18, 48:25, 52:23     25:14, 30:19
 28:3, 28:12, 29:2,        27:15, 28:7, 28:12,       39:18, 39:21, 39:25,    CITE [2] - 38:5, 42:23    COMMUNICATED [1]
 33:4, 33:24, 37:21,       28:17, 29:3, 29:15,       40:1, 40:10, 50:5,      CITED [1] - 43:2           - 21:9
 40:4, 41:5, 41:11,        33:1, 36:15, 36:18,       50:19, 51:8, 52:1,      CITING [1] - 56:14        COMMUNICATING [1]
 49:12, 51:21, 53:11       44:3, 46:14, 47:1,        52:8, 54:15, 54:25,     CIVIL [3] - 1:3, 11:20,    - 21:2
BENEFIT [1] - 36:1         49:1, 50:22, 50:25,       57:17                    14:3                     COMPANY [1] - 5:6
BENEFITED [1] -            53:24, 54:5, 54:15,      CASES [8] - 4:22,        CLAIM [6] - 28:2,         COMPETENT [1] -
 29:17                     55:2, 55:12               14:21, 24:5, 28:6,       28:11, 55:3, 57:6,        23:14
BENEFITS [1] - 37:13                                 35:4, 35:5, 39:3         57:8, 57:24              COMPLAINT [27] -
BEST [1] - 54:8                                     CATCHALL [1] - 37:24     CLAIMS [10] - 5:5, 8:5,    5:10, 10:11, 11:10,
        Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 97 of 111
                                                                                                                        62


 13:5, 16:22, 19:22,    CONTACTING [1] -         37:16                    CREDITOR [1] - 27:4       DEFICIENCY [1] -
 31:16, 31:17, 31:23,    50:25                  COURT [125] - 1:1,        CROSSING [1] - 12:14       11:17
 32:3, 33:7, 34:6,      CONTAINS [1] - 10:14     1:20, 4:1, 4:2, 4:11,    CURE [1] - 11:17          DEFUNCT [1] - 51:6
 35:12, 37:5, 40:18,    CONTEMPLATED [1]         4:15, 4:23, 5:11,        CURRENTLY [2] -           DELAY [9] - 27:20,
 40:20, 40:21, 40:22,    - 40:8                  6:11, 6:22, 7:10,         13:22, 31:13              27:25, 28:16, 28:19,
 42:4, 46:19, 47:15,    CONTEMPLATES [1]         7:14, 8:1, 8:10, 8:13,                              29:3, 29:9, 31:5,
 53:5, 53:6, 53:12,      - 50:25                 8:16, 9:6, 9:11, 11:1,              D               36:19, 52:6
 54:18, 56:9, 56:15     CONTEMPLATING [1]        12:16, 12:23, 12:24,                               DELAYS [4] - 32:16,
COMPLETE [1] -           - 57:20                 13:9, 13:25, 14:16,      DAMAGES [2] - 50:22,       33:5, 33:6, 35:1
 20:16                  CONTINUE [2] -           14:18, 14:19, 15:14,      52:15                    DELETING [1] - 47:1
COMPLETED [2] -          12:12, 26:2             15:15, 16:9, 17:9,       DAN [1] - 5:7             DELIBERATE [2] -
 41:22, 41:23           CONTINUED [3] - 2:1,     17:10, 17:16, 18:5,      DATE [13] - 6:3, 6:17,     48:20, 48:21
COMPLIED [1] - 15:19     24:8, 44:14             18:14, 18:19, 18:24,      6:20, 6:21, 7:3, 7:21,   DELIVERY [1] - 25:18
COMPLY [8] - 8:12,      CONTINUES [1] - 50:5     19:3, 19:13, 19:18,       12:8, 25:7, 41:14,       DENIED [10] - 7:10,
 8:15, 9:11, 22:23,     CONTRARY [1] -           19:25, 20:6, 20:11,       41:15, 41:17, 50:8,       8:1, 11:13, 17:21,
 23:3, 24:8, 25:5,       24:20                   20:18, 20:22, 20:23,      58:24                     17:22, 40:9, 40:12,
 46:4                   CONTROLS [1] - 5:6       20:25, 21:7, 21:10,      DATED [2] - 10:4,          49:8
COMPLYING [2] -         CONVERSATION [1] -       21:15, 21:19, 21:23,      41:10                    DENIES [1] - 36:7
 22:24, 23:11            21:6                    22:1, 22:7, 22:10,       DAY [13] - 6:11, 6:15,    DENY [3] - 17:21,
COMPUTER [2] - 1:24,    COPY [4] - 25:12,        22:20, 22:22, 22:24,      7:21, 9:2, 16:4, 25:4,    36:4, 37:2
 1:25                    25:19, 28:23, 28:25     22:25, 23:3, 23:11,       25:10, 34:21, 40:13,     DEPENDING [1] -
COMPUTER-AIDED          CORPORATE [4] -          24:9, 25:15, 26:16,       41:22, 41:23, 45:3,       50:15
 [1] - 1:25              8:8, 8:11, 20:12,       26:23, 27:22, 29:7,       49:17                    DESCRIBED [1] - 10:4
CONCERNED [2] -          20:19                   29:10, 30:15, 32:1,      DAYS [6] - 8:11, 8:17,    DESCRIBING [1] -
 34:14, 37:14           CORPORATION [1] -        32:10, 35:15, 36:8,       23:24, 24:17, 28:21,      30:22
CONCERNS [1] -           11:5                    36:22, 37:17, 37:23,      47:16                    DESPITE [1] - 8:8
 55:18                                           38:12, 38:20, 39:11,     DEADLINE [5] - 5:10,
                        CORPORATIONS [1] -                                                          DETAILED [1] - 28:6
CONCLUDED [3] -                                  39:23, 40:5, 40:11,       8:23, 42:12, 47:13,
                         20:13                                                                      DETERMINATIVE [2] -
 5:12, 9:6, 14:1                                 40:16, 40:23, 41:4,       48:11
                        CORRECT [21] - 16:2,                                                         51:16, 51:17
CONCLUSION [3] -                                 41:6, 41:10, 41:13,      DEADLINES [6] -
                         19:2, 19:4, 19:7,                                                          DETERRENCE [1] -
 22:14, 31:3, 31:4                               41:20, 41:22, 42:8,       22:15, 22:25, 24:9,
                         20:10, 20:14, 21:18,                                                        27:25
CONDUCT [10] -                                   42:16, 42:22, 43:7,       24:10, 44:4, 49:2
                         21:22, 21:25, 30:13,                                                       DEVOLVES [1] -
 13:16, 13:17, 14:4,                             43:11, 43:14, 43:21,     DEAL [1] - 48:16
                         37:20, 37:21, 41:8,                                                         23:10
 14:11, 24:5, 26:5,                              43:25, 44:4, 44:17,      DECEMBER [1] - 7:14
                         41:11, 41:12, 43:10,                                                       DID [40] - 5:19, 6:4,
 26:19, 29:9, 37:3,                              44:24, 45:5, 45:8,       DECISION [13] - 5:15,
                         43:13, 46:10, 56:10,                                                        6:6, 7:7, 7:22, 8:8,
 47:23                                           45:12, 46:1, 46:8,        7:18, 10:5, 10:11,
                         58:19                                                                       9:8, 10:17, 12:9,
CONFER [1] - 16:23                               46:11, 47:23, 49:19,      11:14, 13:3, 14:10,
                        COSTS [1] - 38:24                                                            12:10, 13:5, 18:22,
CONFIRM [5] - 16:21,                             52:11, 53:14, 54:3,       42:11, 46:14, 47:10,
                        COULD [11] - 4:8,                                                            18:24, 20:25, 21:7,
 21:13, 22:3, 22:5,                              54:9, 54:24, 55:9,        48:1, 48:2, 48:23
                         17:12, 18:13, 21:3,                                                         21:10, 21:12, 24:20,
 42:3                                            56:2, 56:6, 56:10,       DECISIONS [1] -
                         27:15, 30:21, 44:16,                                                        28:14, 30:10, 30:14,
                                                 56:11, 57:2, 57:12,       52:16
CONFIRMATION [1] -       45:11, 45:15, 47:17,                                                        31:4, 31:12, 34:22,
                                                 58:8, 58:12, 58:25       DEEMING [1] - 7:15
 19:11                   48:8                                                                        35:18, 40:11, 40:25,
                                                COURT'S [13] - 5:25,      DEEMS [1] - 14:19
CONFIRMED [1] -         COULDN'T [2] - 17:9,                                                         42:14, 42:15, 42:16,
                                                 8:15, 9:1, 9:11, 9:18,
 21:14                   21:5                                             DEFAMATION [4] -           44:9, 44:19, 45:5,
                                                 10:11, 12:6, 13:3,
CONFUSION [2] -         COUNSEL [11] - 1:18,                               27:13, 57:6, 57:9,        45:8, 45:10, 46:8,
                                                 18:3, 22:15, 44:19,
 26:17, 33:9             2:5, 4:8, 5:2, 26:2,                              57:24                     51:13, 54:15, 57:17,
                                                 44:25, 46:4
CONSCIOUS [1] -          34:14, 34:22, 39:12,                             DEFAMED [2] - 27:15,       57:18
                                                COURTHOUSE [1] -
 10:22                   49:13, 52:13, 55:19                               28:12                    DIDN'T [5] - 18:14,
                                                 1:21
CONSIDER [5] -          COUNSEL'S [2] -                                   DEFAULT [2] - 5:11,        20:18, 22:1, 47:20
                                                COURTROOM [1] -
 14:15, 26:10, 30:16,    31:19, 33:19                                      5:12                     DIFFERENT [1] - 7:3
                                                 1:8
 56:12, 56:18           COUNSELED [1] -                                   DEFEND [1] - 25:1         DIFFICULT [1] - 18:10
                                                COURTS [8] - 12:22,
CONSIDERING [4] -        51:7                                             DEFENDANTS [18] -         DIFFICULTIES [1] -
                                                 23:16, 24:7, 32:25,
 23:22, 24:11, 25:2,    COUNTERCLAIM [1] -                                 2:5, 4:13, 5:3, 5:9,      45:14
                                                 33:2, 39:6, 47:24,
 50:14                   28:14                                             5:18, 5:19, 6:3, 6:18,   DILIGENCE [2] -
                                                 48:17
CONSISTENT [1] -        COUNTERPART [1] -                                  7:7, 7:11, 7:19, 7:22,    18:25, 36:2
                                                COVER [1] - 57:3
 29:2                    14:3                                              9:22, 20:3, 27:8,        DISCIPLINARY [1] -
                                                COVERED [1] - 33:1         35:10, 50:23, 51:15
CONSTITUTES [2] -       COUPLE [5] - 16:10,                                                          25:14
                                                CREATED [1] - 41:9        DEFENSE [1] - 14:11
 48:21, 48:24            29:11, 40:24, 44:1,                                                        DISCIPLINE [1] -
                                                CREDIBLE [3] - 22:9,      DEFICIENCIES [1] -
CONSULTING [1] -         46:16                                                                       13:19
                                                 22:12, 38:24              11:15
 16:1                   COURSE [2] - 14:6,                                                          DISCLOSURE [26] -
        Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 98 of 111
                                                                                                                          63


 8:8, 8:11, 10:16,      DOING [3] - 24:11,        EFFECT [3] - 6:18,        50:4, 50:18, 52:12,       24:19, 32:9, 34:10,
 15:25, 16:16, 16:19,    39:5, 47:2                26:17, 31:23             53:19                     34:21, 34:23, 35:4,
 16:24, 17:3, 17:7,     DON'T [57] - 8:25,        EFFECTED [1] - 55:1      EVIDENCE [13] - 38:1,      35:21, 39:15, 44:3,
 17:15, 17:24, 18:4,     17:19, 18:16, 18:17,     EFFICIENCY [2] -          38:3, 38:13, 38:15,       46:16, 51:13, 52:13
 18:13, 18:14, 19:6,     18:18, 20:12, 22:8,       37:12, 51:3              38:19, 42:10, 42:12,     FACTOR [1] - 52:16
 20:12, 20:19, 21:21,    22:16, 23:3, 23:8,       EFFORT [3] - 7:4,         42:23, 50:20, 51:19,     FACTS [4] - 6:13,
 22:19, 25:6, 32:8,      23:10, 24:18, 24:19,      51:11                    52:23, 53:7               6:15, 7:16, 7:17
 32:11, 32:15, 32:16,    30:10, 30:15, 30:24,     EFFORTS [1] - 28:24      EXACTLY [2] - 39:5,       FACTUAL [2] - 15:8,
 36:13                   32:14, 32:15, 32:17,     EITHER [4] - 5:13,        41:25                     27:18
DISCOVERED [11] -        32:18, 32:19, 32:20,      16:25, 22:14, 34:9      EXCEPTION [1] - 7:3       FAIL [1] - 25:5
 38:1, 38:2, 38:13,      33:18, 35:16, 35:24,     ELECTED [1] - 7:12       EXCHANGING [1] -          FAILED [3] - 8:12,
 38:15, 38:19, 42:9,     36:3, 36:22, 37:1,       ELSE [5] - 53:24,         21:5                      11:16, 12:7
 42:10, 50:20, 51:18,    39:11, 41:15, 41:17,      56:16, 57:3, 57:21,     EXCUSABLE [5] -           FAILING [2] - 14:4,
 52:22, 53:7             41:24, 42:1, 45:2,        58:8                     8:22, 8:23, 9:7,          28:17
DISCOVERY [4] -          45:14, 45:16, 47:2,      EMERGENCY [1] -           45:16, 45:24             FAILINGS [1] - 14:8
 5:17, 5:19, 29:6,       47:10, 47:25, 48:8,       11:12                   EXECUTE [1] - 28:20       FAILS [1] - 57:5
 29:18                   48:22, 48:23, 49:23,     EMIL [2] - 5:2, 20:9     EXECUTION [1] - 31:5      FAILURE [10] - 8:15,
DISCUSS [1] - 25:21      49:24, 51:19, 51:21,     ENABLED [1] - 29:20      EXERCISE [1] - 56:17       9:10, 10:15, 12:4,
DISCUSSED [2] -          52:21, 53:11, 53:23,     END [2] - 50:10, 55:19   EXERCISING [1] -           12:5, 36:10, 36:13,
 26:1, 56:1              53:24, 54:17, 56:7,      ENDLESSLY [1] -           27:3                      46:3, 46:14, 49:1
DISCUSSING [1] -         56:14, 57:20, 57:23       28:7                    EXHIBIT [1] - 40:18       FAILURES [2] - 11:13,
 4:21                   DONE [5] - 25:22,         ENFORCE [1] - 28:20      EXIST [1] - 48:18          24:8
DISINGENUOUS [1] -       46:17, 47:16, 56:7,      ENFORCING [1] -          EXPECT [1] - 22:23        FAIR [1] - 23:7
 43:23                   56:19                     27:20                   EXPERIENCE [1] -          FAITH [3] - 22:17,
DISMISS [3] - 11:9,     DOUBLE [2] - 41:2,        ENGAGING [1] -            41:21                     27:2, 27:19
 13:4, 55:2              42:1                      28:15                   EXPLAIN [5] - 7:7,        FAMILIAR [1] - 16:25
DISMISSED [1] -         DOUBLE-CHECK [2] -        ENOUGH [2] - 7:7,         9:10, 15:18, 18:2,       FASTER [1] - 42:17
 12:20                   41:2, 42:1                53:10                    46:3                     FCRR [1] - 1:20
DISPOSING [1] -         DOWN [2] - 45:20,         ENTER [1] - 26:12        EXPLAINS [2] - 16:11,     FCS [7] - 5:1, 5:4,
 28:21                   56:6                     ENTERED [3] - 5:11,       53:5                      20:1, 20:2, 20:8,
DISPOSITIVE [3] -       DRAG [2] - 28:6, 52:6      13:7, 54:16             EXPLANATION [2] -          20:16, 21:21
 29:7, 51:16, 51:17     DRAGONETTI [1] -          ENTIRE [3] - 23:4,        9:17, 10:15              FEBRUARY [14] -
DISQUALIFIED [1] -       57:21                     26:25, 36:14            EXPLICITLY [1] -           8:13, 8:18, 8:19,
 55:19                  DRIVE [3] - 53:22         ENTITIES [3] - 17:1,      11:15                     9:14, 9:21, 9:24,
DISREGARD [2] -         DRIVEN [1] - 36:14         19:20, 22:20            EXPOSURE [3] - 52:3,       10:1, 10:4, 13:21,
 12:23, 24:10           DRIVING [2] - 50:9        ENTITLED [1] - 58:21      52:4, 52:7                15:2, 15:16, 39:19,
DISTRICT [16] - 1:1,    DUBIOUS [1] - 35:3        ENTITY [2] - 19:25,      EXTEND [1] - 43:17         41:10, 44:6
 1:2, 10:25, 11:6,      DUE [11] - 5:25, 6:3,      51:5                    EXTENSION [23] -          FEDERAL [6] - 10:24,
 11:22, 11:25, 12:16,    6:17, 6:20, 7:8, 7:20,   ESQUIRE [2] - 1:15,       1:12, 6:4, 6:25, 7:9,     11:19, 12:17, 14:3,
 12:19, 13:2, 13:8,      9:24, 11:13, 24:13,       2:2                      8:20, 8:22, 9:8, 9:15,    24:7, 25:15
 13:11, 13:25, 14:14,    25:7, 54:10              ESSENTIALLY [9] -         9:25, 10:3, 14:25,       FEEL [2] - 49:23, 54:5
 14:16, 14:19           DULY [1] - 27:12           10:18, 13:3, 25:2,       15:3, 17:4, 17:18,       FEES [2] - 50:8, 50:11
DO [29] - 4:18, 6:6,    DURING [1] - 14:6          25:7, 27:10, 28:8,       17:20, 28:7, 28:8,       FEW [5] - 13:20, 19:7,
 11:10, 14:25, 15:21,   DUTIES [1] - 36:20         39:8, 48:17, 52:2        43:19, 44:5, 46:6,        23:24, 24:23, 47:15
 20:20, 22:1, 23:20,                              ET [3] - 1:3, 1:6, 4:5    47:18                    FILE [29] - 6:8, 7:9,
 26:14, 26:21, 31:9,               E              ETHICAL [1] - 13:16      EXTENSIONS [6] -           7:12, 7:22, 7:25, 8:8,
 34:17, 34:20, 37:11,                                                       6:9, 6:23, 9:12,          8:10, 10:15, 10:17,
                                                  EVALUATE [1] - 53:8
 39:8, 46:23, 47:20,    E-MAIL [1] - 21:7                                   24:18, 32:5, 32:6         18:4, 18:14, 18:21,
                                                  EVEN [5] - 11:16,
 51:8, 51:9, 52:11,     E-MAILED [4] - 41:4,                               EXTENT [6] - 30:1,         18:22, 20:12, 20:18,
                                                   19:9, 29:8, 40:5,
 52:19, 53:3, 53:17,     41:6, 41:14, 41:16                                 30:6, 33:5, 36:9,         25:16, 27:9, 28:17,
                                                   54:17
 54:13, 54:14, 54:19,   E-MAILS [3] - 41:17,                                36:14, 49:6               35:18, 36:11, 39:4,
                                                  EVENT [2] - 17:20,
 57:25                   42:1, 42:3                                        EXTRAORDINARY [3]          45:5, 45:8, 45:10,
                                                   45:17
DOCKET [1] - 18:20      EARLY [2] - 54:25,                                  - 48:17, 48:25, 52:23     46:19, 47:13, 49:23,
                                                  EVENTUALLY [1] -
DOCUMENT [2] -           55:1                                                                         53:23, 54:16
                                                   21:12
 15:23, 16:6            EASTERN [4] - 1:2,
                                                  EVERETT [3] - 1:6,                  F              FILED [43] - 4:24,
DOES [12] - 26:23,       12:19, 13:25, 14:14                                                          5:23, 6:3, 6:16, 6:25,
                                                   2:6, 4:13
 29:4, 45:17, 46:5,     ECF [7] - 5:14, 6:10,                              FACE [1] - 33:10           7:2, 7:11, 7:25, 8:4,
                                                  EVERY [3] - 7:1,
 46:22, 51:1, 51:14,     15:2, 15:16, 16:10,                               FACIALLY [2] - 27:1,       8:7, 8:20, 9:23, 10:7,
                                                   25:14, 25:15
 53:7, 55:24, 56:2,      26:10, 44:12                                       57:11                     10:9, 11:9, 11:11,
                                                  EVERYTHING [7] -
 56:3, 58:5             ECONOMY [1] - 51:3                                 FACT [14] - 15:25,         12:17, 12:18, 13:2,
                                                   4:19, 17:13, 33:12,
         Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 99 of 111
                                                                                                                             64


 15:2, 16:6, 16:10,        17:14, 17:15, 18:11,      19:11, 19:22, 20:3,      56:23                     34:4, 34:16, 34:18,
 17:25, 18:18, 19:6,       18:17, 18:19, 20:17,      21:16, 25:7, 27:3,      GIVEN [6] - 23:12,         34:19, 35:21, 36:19,
 19:9, 21:21, 22:20,       20:23, 21:6, 21:21,       27:4, 27:20, 28:11,      24:1, 42:17, 45:23,       37:7, 37:18, 40:5,
 25:8, 26:9, 34:8,         22:20, 23:6, 23:22,       29:17, 31:15, 31:25,     45:25, 53:19              42:11, 42:25, 43:17,
 35:6, 39:3, 39:25,        24:10, 24:18, 25:4,       32:23, 34:2, 36:1,      GO [12] - 21:19, 27:11,    44:12, 44:18, 45:18,
 40:1, 40:3, 40:5,         26:5, 27:7, 27:10,        36:16, 37:14, 38:17,     28:2, 30:20, 31:19,       46:18, 47:12, 47:13,
 40:13, 43:8, 45:21,       27:13, 28:7, 28:17,       38:23, 39:18, 39:21,     33:20, 37:17, 46:24,      47:16, 54:21
 54:25                     28:18, 28:22, 29:11,      40:10, 42:24, 44:25,     50:11, 50:15, 52:25,     HADN'T [1] - 45:17
FILES [1] - 35:4           30:20, 31:2, 31:14,       48:19, 54:12, 55:25,     58:13                    HANDLE [3] - 14:23,
FILING [12] - 8:25,        33:14, 33:20, 34:5,       57:2, 58:9, 58:13,      GOES [2] - 31:17,          23:13, 56:25
 13:1, 13:7, 14:5,         35:8, 35:12, 36:11,       58:20                    33:16                    HARBOR [2] - 30:11,
 27:6, 35:5, 35:8,         36:17, 37:18, 37:25,     FRONT [8] - 23:25,       GOING [42] - 9:21,         39:19
 35:19, 44:18, 45:14,      38:2, 38:7, 40:5,         24:4, 24:20, 47:11,      13:23, 15:5, 15:6,       HARDER [1] - 33:13
 48:4                      41:21, 43:16, 43:19,      49:2, 51:19, 56:12,      15:7, 15:8, 15:11,       HARM [3] - 36:2,
FILINGS [2] - 31:1,        43:20, 44:1, 44:5,        57:24                    16:16, 17:20, 23:6,       36:18
 58:13                     44:21, 45:18, 46:3,      FULFILL [1] - 23:13       24:13, 24:16, 24:17,     HARMED [1] - 29:15
FINAL [7] - 2:6, 4:13,     47:9, 47:21, 48:5,       FULL [1] - 24:3           24:22, 25:13, 25:16,     HARRY [1] - 14:9
 5:5, 8:6, 9:22, 10:6,     48:7, 49:14, 50:13,      FULLY [3] - 12:10,        28:25, 29:11, 36:3,      HARSHER [1] - 13:18
 55:15                     51:4, 51:23, 51:25,       49:16, 57:7              36:4, 37:2, 37:8,        HAS [31] - 8:23, 11:19,
FINALLY [4] - 10:17,       52:9, 53:8, 53:16,       FULSOME [1] - 14:4        37:17, 43:25, 44:25,      12:18, 15:8, 18:8,
 16:1, 18:12, 56:18        54:9, 55:3, 55:6,        FUNCTION [4] - 22:9,      46:20, 47:18, 47:22,      25:25, 27:23, 27:24,
FIND [4] - 22:8, 22:9,     57:6, 57:9, 57:23,        32:13, 36:23, 47:4       48:10, 49:8, 50:1,        28:6, 28:24, 29:14,
 27:24, 35:3               57:24, 58:13             FURTHER [8] - 6:9,        50:6, 50:11, 52:3,        29:17, 30:17, 32:24,
FINDING [2] - 35:8,       FORD [1] - 1:17            6:22, 9:12, 25:23,       52:23, 53:3, 53:19,       34:3, 35:6, 36:5,
 45:23                    FORECLOSURE [1] -          49:11, 49:14, 52:6,      53:25, 55:4, 55:11,       36:12, 36:17, 36:18,
FINE [1] - 49:19           13:1                      54:22                    57:6, 57:13               46:12, 46:22, 47:22,
FIRM [6] - 38:11,         FOREGOING [1] -           FUTILE [2] - 53:7,       GOOD [11] - 4:2, 4:9,      50:7, 50:18, 51:6,
 39:17, 39:21, 42:5,       58:19                     58:3                     4:11, 4:15, 6:5, 7:4,     51:20, 51:24, 55:16,
 43:5, 43:12              FORMAL [2] - 13:14,       FUTILITY [1] - 53:1       9:3, 9:7, 17:19,          56:4
FIRST [8] - 14:25,         26:4                     FUTURE [4] - 13:17,       45:18, 45:24             HAVE [106] - 5:3, 5:5,
 16:13, 17:11, 23:2,      FORTH [1] - 30:8           50:7, 50:15, 56:5       GOT [9] - 9:2, 9:3,        7:20, 9:5, 9:15,
 25:4, 41:7, 44:2,        FORTHCOMING [1] -                                   9:14, 9:24, 9:25,         10:18, 11:3, 12:20,
 44:17                     18:8                               G               30:4, 47:14, 48:15,       12:22, 14:20, 14:22,
FLAG [1] - 58:1           FORWARD [5] -                                       54:25                     15:20, 17:9, 17:12,
FLESHING [1] - 56:24       12:12, 35:11, 43:4,      GATHER [2] - 5:6,        GOTTEN [3] - 36:1,         17:19, 17:20, 20:7,
FLESHING-OUT [1] -         50:11, 52:3               18:3                     45:15, 57:8               21:5, 22:4, 22:7,
 56:24                    FORWARDED [2] -           GATHERING [2] - 6:5,     GRANT [2] - 10:5,          22:14, 22:15, 22:23,
FOCUS [2] - 16:12,         42:2, 42:6                24:19                    24:18                     22:24, 23:1, 23:23,
 27:24                    FOUND [2] - 12:16,        GAVE [2] - 8:16, 48:2    GRANTED [5] - 7:15,        23:24, 24:1, 25:9,
FOCUSED [3] - 32:11,       38:23                    GENERALLY [2] -           9:12, 10:2, 35:21,        25:22, 27:15, 28:10,
 35:1, 35:22              FOUR [2] - 25:2, 25:3      24:6, 24:7               51:24                     28:13, 28:19, 29:20,
FOCUSING [1] - 54:7       FOURTH [1] - 26:4         GET [30] - 4:7, 10:13,   GRANULARITY [1] -          30:2, 30:9, 30:10,
FOLLOW [1] - 30:9         FRAME [1] - 51:9           15:10, 16:16, 18:11,     45:21                     30:21, 31:12, 31:13,
FOLLOWED [1] -            FRANK [5] - 14:1,          18:21, 20:16, 21:10,    GREAT [1] - 46:23          31:14, 31:23, 32:4,
 30:12                     14:7, 14:10, 14:13        21:12, 21:16, 23:7,     GROUNDS [1] - 35:8         32:6, 32:9, 33:11,
FOLLOWING [2] -           FRANKLY [1] - 40:15        24:22, 27:11, 28:25,    GUESS [3] - 17:18,         33:17, 33:24, 35:25,
 8:19, 28:4               FREELY [1] - 51:24         36:15, 37:11, 37:13,     35:14, 55:1               36:14, 37:7, 37:9,
FOOTNOTE [4] - 8:24,      FREQUENTLY [2] -           38:24, 45:3, 45:20,     GUIDANCE [1] - 32:23       37:12, 39:16, 41:1,
 44:13, 44:18, 45:13       19:16, 19:17              47:8, 47:22, 51:11,                                41:16, 41:21, 41:25,
FOR [109] - 1:2, 1:12,    FRIDAY [5] - 7:8, 48:4,    53:20, 54:5, 55:1,                 H               42:2, 42:17, 43:18,
 1:12, 1:18, 2:5, 5:20,    53:24, 54:5, 54:10        55:12, 55:13, 55:14,                               43:22, 44:3, 45:12,
 5:22, 6:3, 6:12, 6:25,   FRIVOLOUS [7] -            56:20                   HAD [49] - 5:12, 5:14,     45:15, 45:23, 46:17,
 7:19, 7:23, 8:1, 8:15,    14:12, 27:1, 28:2,       GETS [1] - 35:16          6:12, 6:18, 6:21, 7:5,    46:21, 47:11, 47:17,
 8:21, 8:22, 9:10,         29:9, 30:2, 30:7,        GETTING [2] - 23:15,      7:20, 9:17, 11:14,        47:19, 47:25, 48:9,
 9:15, 9:23, 9:25,         57:11                     52:9                     12:4, 12:7, 12:17,        48:10, 48:15, 48:17,
 10:7, 10:12, 11:12,      FRIVOLOUSNESS [3]         GILD [1] - 53:23          15:18, 16:13, 18:20,      48:22, 49:13, 49:20,
 12:20, 12:23, 14:8,       - 30:20, 35:23, 35:24    GIVE [12] - 7:22, 9:8,    19:9, 21:8, 22:2,         49:22, 50:10, 51:7,
 14:14, 14:18, 15:3,      FROM [39] - 9:25,          24:13, 24:17, 32:21,     22:12, 22:20, 23:2,       51:8, 51:15, 51:19,
 15:9, 16:8, 16:24,        11:7, 11:21, 11:24,       37:10, 39:12, 41:3,      23:22, 27:17, 28:20,      52:7, 52:20, 53:6,
 17:3, 17:4, 17:6,         13:1, 13:7, 13:12,        44:7, 46:1, 49:4,        30:2, 30:5, 31:8,         53:12, 53:21, 53:22,
        Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 100 of 111
                                                                                                                             65


 53:24, 54:6, 54:14,       24:6, 32:5, 33:12,      IGNORING [3] - 22:25,      38:6, 39:1, 39:2,        INTENT [2] - 31:7,
 54:16, 54:21, 56:15,      44:4                     23:12, 44:4               39:6, 39:14, 39:17,        48:10
 56:18, 57:8, 57:17,      HIT [1] - 44:15          IMMEDIATELY [3] -          41:7, 41:20, 42:3,       INTENTIONAL [2] -
 57:22, 57:24             HOLDING [1] - 36:23       17:8, 21:14, 40:20        43:1, 44:13, 45:13,        27:25, 39:4
HAVING [3] - 27:7,        HOME [2] - 36:15,        IMPACT [2] - 45:23,        45:16, 45:20, 46:2,      INTENTIONALLY [4] -
 54:7, 57:9                50:9                     45:25                     46:9, 46:19, 47:6,         22:15, 23:12, 33:23,
HE [32] - 5:6, 6:21,      HONEST [1] - 43:24       IMPACTED [2] - 32:9,       47:11, 47:16, 47:23,       34:9
 11:14, 12:6, 12:9,       HONOR [29] - 4:9,         46:14                     48:4, 49:2, 50:1,        INTERPLAY [1] - 33:9
 12:10, 12:17, 12:21,      26:14, 26:22, 28:6,     IMPORTANT [2] -            50:6, 50:8, 50:14,       INTERVENING [1] -
 13:9, 21:10, 21:12,       30:13, 34:8, 34:12,      11:2, 22:21               50:15, 50:21, 51:6,        9:20
 21:13, 27:4, 28:20,       36:7, 37:16, 37:22,     IMPOSED [1] - 13:13        51:19, 51:21, 52:8,      INTIMATED [2] -
 28:24, 29:16, 30:17,      41:12, 42:14, 44:11,    IMPROPER [1] - 43:18       52:13, 52:22, 52:25,       55:16, 56:4
 34:15, 35:4, 38:23,       44:12, 45:7, 46:7,      IN [214] - 1:1, 4:4,       53:2, 53:18, 54:5,       INTO [9] - 23:10, 24:3,
 38:24, 39:5, 42:17,       46:10, 46:19, 49:9,      4:19, 4:23, 5:3, 5:9,     54:10, 54:15, 54:25,       27:11, 29:25, 30:2,
 50:10, 50:25, 51:1,       49:14, 49:17, 50:4,      5:11, 5:14, 5:17,         56:5, 56:11, 56:16,        31:9, 47:15, 52:16,
 51:14, 54:15, 58:4        50:18, 51:24, 54:20,     5:19, 6:7, 6:18, 6:22,    56:24, 57:7, 57:9,         57:8
HE'S [1] - 36:17           56:10, 57:1, 58:7,       7:1, 7:16, 8:4, 8:16,     57:15, 57:19, 57:24,     INVESTIGATION [1] -
HEADACHE [1] - 54:6        58:10                    9:12, 9:20, 9:23,         58:1, 58:3, 58:20          14:4
HEAR [4] - 24:23,         HONOR'S [1] - 54:22       10:3, 10:17, 10:24,      INC [1] - 1:6             INVITATION [1] -
 37:8, 52:24, 53:9        HONORABLE [1] -           10:25, 11:3, 11:4,       INCLUDE [3] - 6:4,          24:21
HEARD [2] - 37:14,         1:10                     11:14, 11:20, 11:23,      55:17, 55:24             INVOLVING [2] -
 49:22                    HOOD [1] - 12:14          11:25, 12:2, 12:4,       INCLUDED [2] - 6:12,        55:21, 55:22
HEARING [10] - 13:6,      HOURS [2] - 36:15         12:12, 12:13, 12:15,      15:23                    IS [183] - 4:5, 4:19,
 25:12, 25:20, 33:22,     HOW [10] - 5:13,          12:18, 12:19, 12:24,     INCLUDES [2] - 24:4,        4:24, 5:6, 5:14, 6:2,
 36:14, 36:17, 36:21,      14:23, 16:22, 16:25,     13:1, 13:8, 13:9,         40:18                      6:9, 9:9, 10:20,
 36:23, 50:9, 58:16        19:13, 48:8, 50:15,      13:13, 13:21, 13:24,     INCLUDING [3] - 5:20,       10:21, 10:23, 11:2,
HEARINGS [1] - 55:21       53:17, 56:17, 56:25      13:25, 14:10, 14:11,      29:6, 50:9                 11:5, 11:18, 11:21,
HELP [5] - 44:19,                                   14:16, 14:17, 14:20,     INCORPORATING [1]           11:24, 12:2, 13:10,
 44:22, 45:1, 52:20,                 I              14:22, 14:24, 15:1,       - 47:15                    13:23, 14:2, 14:25,
 56:24                                              15:10, 16:6, 16:8,       INCORRECT [1] -             15:1, 15:2, 15:7,
HELPFUL [1] - 56:20       I'LL [2] - 18:19, 31:6    16:11, 16:17, 16:19,      18:17                      15:17, 16:9, 16:11,
HENCE [1] - 17:3          I'M [40] - 15:5, 15:6,    16:20, 17:3, 17:10,      INCUR [1] - 50:11           17:7, 17:19, 17:22,
HERE [24] - 4:4, 4:16,      15:10, 16:15, 16:25,    17:20, 18:3, 18:15,      INCURRED [2] -              18:1, 20:1, 20:2,
 5:8, 14:10, 23:17,         19:8, 21:4, 24:11,      18:18, 18:21, 19:6,       36:18, 50:8                22:14, 23:2, 23:11,
 24:11, 24:13, 24:19,       24:13, 24:16, 24:17,    19:9, 19:11, 19:21,      INDICATED [2] -             23:12, 23:17, 23:21,
 26:20, 27:10, 29:11,       25:2, 25:13, 29:11,     20:5, 20:6, 21:17,        30:19, 37:1                24:4, 24:11, 24:18,
 30:21, 36:9, 36:11,        29:22, 30:9, 35:24,     21:20, 23:16, 23:19,     INFORMATION [17] -          25:4, 25:9, 25:11,
 36:16, 36:21, 40:24,       36:3, 36:4, 36:24,      23:25, 24:4, 24:5,        6:6, 16:2, 16:5, 18:3,     26:12, 26:17, 26:20,
 43:7, 48:24, 48:25,        37:7, 37:14, 37:17,     24:6, 24:7, 24:14,        18:9, 18:11, 18:12,        27:14, 27:23, 28:2,
 49:20, 50:9, 52:11,        38:15, 43:25, 44:25,    24:20, 24:22, 24:23,      22:2, 22:6, 25:18,         28:4, 28:25, 29:2,
 58:5                       46:20, 47:2, 48:10,     25:3, 25:15, 25:20,       31:13, 31:14, 33:25,       29:8, 29:13, 29:22,
HIM [11] - 12:22, 21:6,     52:18, 52:23, 53:9,     25:23, 25:25, 26:3,       34:1, 39:2, 47:13,         30:6, 30:7, 30:12,
 21:7, 21:16, 27:11,        53:20, 54:7, 54:17,     27:1, 27:2, 27:4,         47:14                      30:18, 31:2, 31:3,
 49:2, 51:4, 54:17,         54:24, 55:4, 56:19,     27:7, 27:8, 27:10,       INHERENT [3] - 32:13,       31:4, 31:11, 31:20,
 54:18, 54:21, 55:23        57:6                    27:18, 27:19, 27:21,      33:2, 33:4                 32:1, 32:11, 32:13,
HINDER [2] - 27:3,        I'VE [1] - 37:14          27:25, 28:1, 28:4,       INITIAL [1] - 23:17         32:14, 32:15, 32:18,
 27:20                    IDENTICAL [1] - 7:1       28:5, 28:13, 28:14,      INITIALLY [2] - 5:9,        32:19, 32:20, 32:24,
HIRE [2] - 55:22,         IF [28] - 4:8, 17:17,     28:15, 28:18, 29:4,       32:12                      33:1, 33:2, 33:3,
 55:23                      18:18, 21:1, 23:8,      29:5, 29:12, 29:16,      INITIATE [1] - 14:15        33:13, 34:1, 34:8,
HIS [18] - 5:13, 11:14,     28:12, 34:10, 34:25,    29:23, 30:3, 30:15,      INJURED [1] - 35:3          34:11, 34:14, 34:15,
 11:19, 12:23, 14:8,        35:12, 37:9, 41:2,      30:22, 30:25, 31:6,      INSIST [1] - 50:7           35:5, 35:7, 35:10,
 14:10, 14:11, 27:3,        44:24, 46:18, 47:13,    31:15, 31:21, 31:22,     INSTANCE [3] - 28:18,       36:11, 36:23, 36:25,
 27:21, 29:21, 34:16,       47:16, 49:9, 49:23,     32:9, 32:16, 32:24,       28:22, 41:7                37:9, 37:19, 37:20,
 35:2, 35:6, 39:21,         49:24, 50:5, 50:7,      33:6, 33:7, 33:12,       INSTANCES [1] -             37:23, 38:9, 38:12,
 42:5, 43:11, 51:16         50:10, 51:1, 51:13,     33:17, 33:19, 33:21,      29:13                      38:15, 38:18, 38:20,
HISTORY [17] - 4:17,        52:21, 55:2, 55:19,     33:22, 34:1, 34:2,       INSTANT [1] - 27:18         38:25, 39:2, 39:8,
 5:8, 10:20, 10:21,         56:21                   34:7, 34:10, 34:18,      INSUFFICIENT [1] -          39:12, 39:16, 41:13,
 10:23, 11:2, 14:20,      IGNORE [1] - 48:11        34:19, 35:8, 35:11,       57:10                      42:3, 42:6, 42:9,
 22:11, 22:24, 22:25,     IGNORED [2] - 11:19,      35:13, 35:18, 35:19,                                 42:19, 42:22, 43:1,
                                                                             INSURANCE [1] - 11:5
 23:12, 24:1, 24:5,         22:15                   35:20, 36:20, 37:20,                                 43:2, 43:3, 43:5,
                                                                             INTEND [1] - 55:16
        Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 101 of 111
                                                                                                                               66


  43:7, 43:21, 43:22,        42:17, 42:20, 43:3,       11:7, 11:14, 11:17,       42:1, 42:3, 45:3,       LIABILITY [1] - 52:15
  44:3, 44:18, 45:13,        43:17, 43:18, 44:6,       11:25, 12:3, 12:15,       49:19, 49:20, 49:23,    LIFE [1] - 11:5
  46:4, 46:15, 46:24,        44:10, 44:11, 44:14,      13:13, 14:1, 14:7,        53:17, 53:21, 53:24,    LIGHT [1] - 33:12
  47:3, 47:4, 47:9,          44:15, 44:21, 45:3,       14:10, 14:13, 24:20,      54:14, 54:24, 56:14,    LIKE [7] - 13:23, 31:8,
  47:11, 47:24, 48:1,        45:5, 45:8, 45:11,        33:8, 49:25               57:15, 57:19, 57:20      44:11, 46:25, 49:10,
  48:6, 48:8, 48:24,         45:17, 46:22, 46:23,     JUDGES' [1] - 23:7        KNOWING [2] - 22:11       57:13, 57:19
  48:25, 49:2, 49:5,         47:15, 47:22, 48:8,      JUDGMENT [31] -           KNOWS [1] - 39:5         LIKELY [3] - 36:20,
  49:6, 49:7, 49:19,         48:9, 48:11, 48:12,       5:22, 5:23, 6:12, 7:1,   KUGLER [2] - 12:15,       38:6, 55:19
  51:2, 51:4, 51:5,          48:13, 49:11, 49:12,      7:12, 7:15, 9:23,         24:20                   LILY [1] - 53:23
  51:11, 51:16, 51:17,       49:15, 49:24, 51:10,      27:4, 27:12, 28:20,                               LIMIT [2] - 52:3, 52:6
  51:21, 51:22, 51:24,       51:19, 51:20, 51:21,      28:23, 29:1, 29:19,                L              LIMITED [1] - 15:17
  51:25, 52:2, 52:4,         51:25, 52:20, 53:4,       31:5, 33:16, 33:20,                               LINE [3] - 44:20,
  52:5, 52:11, 52:14,        53:10, 53:15, 54:5,       35:10, 35:14, 37:25,     LACK [3] - 12:20,         44:22, 45:1
  52:24, 53:6, 53:18,        54:11, 54:12, 54:22,      38:10, 40:2, 42:25,       36:1, 55:3              LITIGANTS [1] - 23:6
  53:19, 54:21, 55:2,        55:2, 55:24, 56:2,        43:20, 48:5, 48:7,       LAID [1] - 4:19          LITIGATE [3] - 49:10,
  56:9, 56:11, 56:12,        56:3, 56:17, 56:19,       48:19, 51:5, 51:10,      LANGUAGE [2] - 46:5,      50:5, 51:8
  56:13, 56:16, 56:17,       56:20, 57:14, 57:15,      52:8                      48:8                    LITIGATION [18] -
  56:19, 56:23, 57:13,       57:18, 57:19, 57:20,     JUDGMENTS [1] -           LARGELY [1] - 35:22       10:24, 27:8, 27:13,
  57:20, 57:24, 58:19        57:22, 58:1, 58:3         50:23                    LAST [8] - 12:13,         27:24, 29:5, 29:17,
ISSUANCE [1] - 26:4        IT'S [35] - 10:18, 11:6,   JUDICIAL [4] - 13:15,      13:12, 18:15, 19:6,      29:21, 29:23, 35:17,
ISSUE [13] - 13:18,          13:11, 13:21, 15:3,       23:9, 26:5, 51:2          23:24, 33:7, 35:18,      36:20, 50:13, 50:25,
  24:25, 25:14, 26:16,       15:7, 15:9, 17:20,       JUDICIARY [1] - 23:9       48:4                     52:16, 55:17, 55:20,
  26:20, 28:11, 32:21,       17:25, 22:18, 22:19,     JULY [2] - 12:13          LATER [1] - 19:7          57:5, 57:25, 58:4
  33:5, 34:7, 45:22,         22:21, 23:4, 24:16,      JUMPING [1] - 53:16       LAW [16] - 1:3, 2:3,     LITTLE [1] - 34:25
  49:10, 55:11, 57:5         27:14, 29:5, 29:23,      JUMPING-OFF [1] -          4:4, 5:1, 5:4, 16:25,   LLC [1] - 2:3
ISSUED [11] - 8:13,          30:8, 32:5, 32:10,        53:16                     19:24, 20:8, 20:19,     LOCAL [1] - 7:18
  9:6, 12:24, 13:14,         36:24, 37:1, 42:10,      JURISDICTION [1] -         31:22, 32:21, 32:24,    LOGICAL [1] - 31:4
  15:15, 17:11, 18:5,        42:18, 43:24, 43:25,      12:21                     35:11, 46:13, 50:24,    LOGISTICAL [1] -
  18:21, 22:22, 25:8,        44:1, 46:25, 47:4,       JUST [40] - 4:7, 4:16,     51:15                    55:18
  27:12                      47:5, 50:20, 53:14,       4:18, 6:5, 8:24,         LAWSUIT [2] - 27:16,     LOOK [6] - 30:21,
ISSUES [9] - 8:25, 9:1,      57:10, 57:11              13:20, 15:14, 16:9,       52:14                    32:25, 44:4, 48:3,
  17:5, 23:5, 24:22,       ITSELF [1] - 17:24          16:23, 17:13, 17:22,     LAWSUITS [1] - 13:8       53:15, 58:13
  28:9, 32:16, 54:21,                                  21:10, 21:19, 22:3,      LAWYER'S [1] - 49:1      LOOKED [2] - 18:20,
  55:6                                 J               22:5, 22:10, 22:16,      LAWYERS [1] - 23:15       51:20
ISSUING [1] - 55:10                                    23:19, 28:25, 29:10,     LEARNED [3] - 17:6,      LOOKING [5] - 19:22,
IT [143] - 5:12, 6:12,     JACOVETTI [28] - 1:3,       31:4, 34:2, 36:24,        34:17, 34:20             20:23, 38:8, 39:8,
  6:16, 7:3, 7:4, 7:7,      4:4, 5:1, 5:4, 16:25,      39:12, 45:13, 46:15,     LEAST [1] - 11:12         49:7
  7:11, 8:1, 8:3, 8:4,      18:8, 19:15, 19:23,        46:18, 47:5, 47:21,      LEAVE [5] - 11:10,       LOOKS [1] - 13:23
  8:14, 9:8, 11:2, 11:3,    20:7, 20:8, 20:11,         49:25, 50:17, 51:2,       13:4, 13:9, 51:23,      LOT [6] - 15:6, 29:16,
  13:22, 13:23, 13:24,      20:19, 31:21, 31:22,       51:9, 51:22, 52:5,        54:18                    36:1, 51:11, 55:5,
  15:1, 15:2, 17:11,        35:11, 38:10, 38:11,       53:4, 53:9, 55:4,        LEAVING [2] - 31:21,      57:25
  17:21, 17:22, 17:25,      38:22, 39:17, 39:20,       55:9, 56:20               38:10
  18:18, 18:20, 18:22,      42:5, 43:4, 43:5,         JUSTICE [1] - 23:4        LEGAL [4] - 14:8,
  19:1, 19:4, 19:10,        43:11, 46:13              JUSTIFIES [1] - 37:25
                                                                                                                    M
                                                                                 15:7, 27:17, 55:6
  19:12, 20:14, 20:22,     JAMES [3] - 1:6, 2:6,      JUSTIFY [1] - 42:11       LEGALLY [1] - 57:10      MACHINATIONS [1] -
  21:1, 21:15, 22:3,        4:13
                                                                                LESS [2] - 19:16,         30:22
  22:4, 22:12, 22:16,      JANUARY [5] - 7:25,
                            8:4, 8:9, 54:25
                                                                 K               39:16                   MADE [5] - 7:3, 7:4,
  22:17, 23:1, 23:3,                                                            LESSONS [1] - 14:9        30:17, 38:25, 47:1
  23:21, 24:24, 24:25,     JERSEY [8] - 10:25,        KEEP [1] - 53:4           LET [15] - 4:7, 11:22,   MAIL [1] - 21:7
  25:7, 25:21, 25:25,       11:7, 11:22, 11:25,       KIND [4] - 4:20, 28:5,     15:14, 16:12, 17:23,    MAILED [4] - 41:4,
  26:9, 26:11, 26:23,       12:16, 13:2, 13:8,         31:6, 56:19               22:13, 26:18, 30:24,     41:6, 41:14, 41:16
  27:1, 27:2, 27:19,        13:11                     KNEW [4] - 20:22,          37:4, 38:5, 39:23,      MAILS [4] - 21:5,
  29:12, 31:9, 31:11,      JOSHUA [5] - 1:10,          39:25, 40:1, 42:24        40:23, 42:8, 54:1        41:17, 42:1, 42:3
  32:11, 33:22, 33:23,      1:15, 1:15, 4:10,         KNOW [34] - 8:25,         LET'S [3] - 20:6,        MAKE [11] - 16:2,
  34:17, 34:19, 34:20,      15:13                      23:1, 23:6, 23:7,         37:13, 54:9              17:2, 17:13, 19:1,
  35:20, 36:15, 36:24,     JOSHUALTHOMAS               23:14, 29:24, 30:3,      LETTER [5] - 30:11,       19:3, 19:9, 19:10,
  36:25, 37:8, 37:11,       @GMAIL.COM [1] -           31:3, 33:8, 33:12,        39:19, 50:6, 50:12,      19:11, 44:11, 49:12,
  37:14, 37:24, 38:4,       1:17                       33:14, 33:19, 36:24,      57:14                    58:3
  38:6, 38:15, 39:4,       JP [1] - 13:10              37:6, 41:2, 41:15,       LEVEL [3] - 22:18,       MAKING [1] - 39:7
  40:4, 40:13, 41:20,      JUDGE [17] - 5:15,          41:17, 41:18, 41:25,      22:21, 45:21            MALICIOUS [2] -
        Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 102 of 111
                                                                                                                        67


 50:13, 52:9               29:17, 32:4, 34:14,    45:19, 47:15, 48:11,      18:8, 18:16, 18:23,      50:9, 54:1, 54:7,
MANEUVERING [1] -          44:2, 48:3, 53:23,     48:13, 50:11, 55:21,      19:1, 19:8, 19:15,       54:11, 54:18, 55:25,
 7:6                       56:7                   57:7                      19:20, 19:23, 20:2,      57:23
MANEUVERINGS [1] -        MEANINGFUL [3] -       MORGAN [1] - 13:10         20:3, 20:10, 20:11,     MYSELF [1] - 55:22
 6:20                      27:8, 29:4, 51:22     MORNING [4] - 4:2,         20:12, 20:14, 20:15,
MANNER [1] - 12:5         MEANINGFULLY [1] -      4:9, 4:11, 4:15           20:20, 20:24, 21:4,               N
MANY [1] - 28:1            36:19                 MORTGAGE [1] - 12:1        21:8, 21:12, 21:17,
MARCH [16] - 1:8,         MEANT [1] - 5:24       MOTION [93] - 1:12,        21:22, 21:25, 22:3,     NA [1] - 13:11
 9:16, 10:6, 10:9,        MECHANISMS [1] -        1:12, 5:21, 5:22,         22:8, 24:6, 26:13,      NAMED [1] - 20:7
 10:14, 10:16, 15:23,      30:9                   5:23, 6:3, 6:7, 6:12,     26:14, 26:19, 26:21,    NATIONSTAR [1] -
 16:4, 16:7, 16:10,       MEMORANDUM [1] -        6:15, 6:25, 7:1, 7:9,     26:25, 27:3, 27:11,      12:1
 17:8, 17:25, 21:14,       15:17                  7:10, 7:13, 7:15, 8:1,    27:15, 27:20, 27:23,    NEAR [2] - 50:7, 50:15
 21:15, 25:8, 26:8        MENTIONED [1] - 16:7    8:20, 9:15, 9:23,         28:3, 28:13, 28:19,     NECESSARILY [2] -
MARKET [1] - 1:21         MENTOR [1] - 2:4        9:25, 10:1, 10:2,         28:24, 29:11, 29:12,     33:18, 37:1
MATERIAL [3] - 6:13,      MERELY [1] - 27:15      10:3, 10:5, 10:7,         29:14, 29:21, 30:13,    NECESSARY [1] - 9:4
 6:14, 7:17               MERIT [1] - 27:18       10:10, 10:12, 11:9,       30:24, 31:6, 31:22,     NEED [14] - 10:22,
MATERIALS [1] -           MERITLESS [1] -         13:4, 15:1, 15:3,         32:9, 32:16, 33:13,      15:21, 17:3, 20:12,
 23:25                     12:17                  16:8, 17:17, 17:19,       33:18, 34:3, 35:11,      23:7, 24:18, 37:10,
MATTER [17] - 12:20,      MERITS [1] - 10:13      24:22, 26:19, 27:6,       35:17, 36:1, 36:6,       39:11, 47:15, 49:23,
 14:13, 19:21, 19:23,     MET [1] - 13:18         28:17, 28:22, 29:20,      36:9, 37:6, 37:16,       52:21, 53:17, 54:17,
 21:17, 22:16, 22:17,     METER [1] - 52:19       30:4, 30:5, 30:10,        37:17, 37:21, 38:5,      57:3
 22:18, 22:22, 24:13,                             30:16, 31:2, 31:10,       38:14, 38:22, 39:10,    NEEDED [8] - 6:7, 6:9,
                          METHOD [1] - 21:9
 26:24, 36:7, 45:17,                              33:14, 33:19, 33:20,      39:13, 39:14, 39:17,     6:18, 6:23, 16:12,
                          MIDDLE [1] - 51:6
 54:19, 55:15, 56:1,                              33:21, 34:1, 34:16,       39:20, 40:3, 40:7,       16:13, 16:15, 16:17
                          MIGHT [1] - 55:23
 58:21                                            35:20, 35:22, 36:4,       40:14, 40:17, 41:1,     NEEDING [1] - 45:18
                          MIND [1] - 14:22
MATTERS [4] - 4:6,                                37:2, 37:4, 37:7,         41:5, 41:8, 41:11,      NEGLECT [5] - 8:22,
                          MINDFUL [1] - 55:7
 14:24, 28:10, 39:7                               37:18, 37:20, 42:13,      41:15, 41:24, 42:5,      8:24, 9:7, 45:16,
                          MINIMUM [2] - 48:12,
MAY [11] - 11:24, 36:6,                           43:8, 43:15, 43:17,       42:9, 42:14, 42:18,      45:24
                           48:13
 37:11, 37:12, 48:9,                              43:19, 43:20, 44:5,       43:1, 43:4, 43:10,      NEGLIGENCE [1] -
                          MINUTE [1] - 16:17
 48:10, 49:9, 50:21,                              44:6, 45:21, 46:6,        43:11, 43:13, 43:16,     22:16
                          MISCALCULATED [1]
 51:19, 55:1, 56:20                               46:9, 46:15, 46:21,       43:21, 43:24, 44:9,     NEGLIGENT [2] -
                           - 5:13
MAYBE [3] - 33:1,                                 46:22, 46:24, 47:5,       44:21, 45:2, 45:7,       48:12
                          MISCONDUCT [3] -
 33:11, 45:15                                     47:7, 47:10, 48:2,        45:10, 46:7, 46:10,     NEVER [3] - 30:4,
                           24:6, 33:1, 36:25
ME [78] - 4:7, 5:16,                              48:5, 48:7, 49:7,         46:13, 49:9, 49:22,      30:5, 57:18
                          MISERABLE [1] - 54:6                              50:3, 50:21, 50:25,
 11:22, 14:21, 14:24,                             49:24, 53:15, 54:16,                              NEW [15] - 10:25,
                          MISSED [1] - 5:10                                 51:13, 52:12, 53:11,
 15:9, 15:14, 15:19,                              55:13, 56:11, 56:18,                               11:4, 11:7, 11:22,
                          MISSTATEMENTS [1]                                 54:1, 54:4, 54:10,
 16:12, 16:14, 17:23,                             57:16, 57:17, 58:2                                 11:25, 12:16, 13:2,
                           - 17:2                                           54:13, 54:14, 54:15,
 18:2, 19:5, 19:13,                              MOTIONS [6] - 4:21,                                 13:8, 13:11, 39:2,
                          MISUNDERSTOOD                                     54:20, 55:4, 55:8,
 21:2, 21:13, 22:12,                              11:12, 29:6, 29:7,                                 42:23, 47:1, 47:14,
                           [1] - 5:13                                       55:11, 55:12, 55:15,
 22:13, 23:20, 23:25,                             35:18, 35:21                                       56:16, 56:22
                          MITIGATE [1] - 52:2                               55:22, 56:3, 56:8,
 24:4, 24:15, 25:17,                             MOTIVATED [1] -                                    NEWLY [11] - 38:1,
                          MODIFY [1] - 26:10                                56:21, 56:23, 57:1,
 25:22, 25:24, 26:13,                             50:21                                              38:2, 38:12, 38:14,
                          MOMENT [3] - 29:12,                               57:2, 57:4, 57:9,
 26:18, 26:19, 26:21,                            MOVE [2] - 12:12,                                   38:19, 42:9, 42:10,
                           41:3, 49:16                                      58:4, 58:7, 58:8,
 28:1, 28:24, 29:12,                              40:11                                              50:20, 51:18, 52:22,
                          MOMENTS [1] - 24:23                               58:10
 29:14, 30:24, 32:6,                             MOVED [2] - 40:14,                                  53:7
                          MONDAY [2] - 8:20,      40:20                    MS [1] - 15:11
 32:21, 33:16, 36:23,                                                                               NEWS [1] - 34:24
                           45:11                 MOVING [1] - 35:11        MUCH [4] - 5:13,
 37:4, 37:24, 38:5,                                                                                 NEXT [4] - 50:15,
                          MONETARY [2] -                                    19:16, 53:17, 58:11
 39:23, 40:23, 41:3,                             MR [179] - 4:9, 4:11,                               53:24, 54:5, 54:9
                           13:14, 25:4                                     MY [48] - 4:18, 10:23,
 41:18, 42:2, 42:6,                               4:12, 4:15, 4:24, 5:2,                            NO [40] - 5:25, 6:9,
                          MONEY [2] - 39:7,       5:4, 5:5, 5:12, 6:14,     16:1, 16:23, 19:11,
 42:8, 44:7, 45:17,                                                                                  6:22, 7:3, 7:4, 8:17,
                           51:7                   6:20, 6:24, 7:16, 8:6,    22:10, 22:14, 22:23,
 45:18, 46:18, 47:9,                                                                                 8:23, 9:2, 9:3, 9:7,
                          MONEY-MAKING [1] -      9:22, 10:6, 10:23,        23:17, 23:19, 25:5,
 47:11, 47:12, 47:14,                                                                                9:12, 9:24, 9:25,
                           39:7                   11:8, 11:15, 11:16,       25:19, 26:7, 28:24,
 47:25, 48:4, 49:25,                                                                                 10:15, 16:3, 17:2,
                          MONTH [1] - 7:24        11:18, 12:2, 12:5,        32:7, 32:12, 32:13,
 51:4, 51:9, 51:20,                                                                                  25:23, 26:17, 27:16,
 52:20, 53:2, 53:5,       MONTHS [1] - 19:7       12:7, 12:16, 12:17,       33:4, 36:5, 36:12,       29:18, 29:19, 31:23,
 53:8, 54:1, 55:17,       MOOT [4] - 17:19,       12:25, 13:2, 13:7,        36:17, 41:16, 41:17,     34:19, 35:7, 36:5,
 55:23, 55:25, 56:5,       17:21, 46:21, 46:22    13:14, 13:15, 13:17,      41:20, 42:1, 42:8,       38:14, 43:25, 44:22,
 56:12, 56:20, 56:24,     MORE [17] - 11:21,      14:2, 14:7, 14:17,        42:11, 44:8, 45:22,      45:7, 46:7, 46:12,
 57:24, 58:4               16:12, 16:17, 22:9,    15:5, 15:14, 15:22,       45:24, 46:5, 46:14,      46:21, 51:4, 51:7,
MEAN [9] - 23:8,           24:5, 36:6, 37:10,     16:19, 17:12, 18:7,       47:10, 47:24, 48:23,     51:25, 52:1, 58:10
                           38:6, 44:7, 45:15,                               49:6, 49:22, 50:7,
        Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 103 of 111
                                                                                                                             68


NOLLE [1] - 55:3           28:15, 28:25, 31:13,        13:25, 14:3, 14:6,      20:7, 35:15, 42:17,       35:2
NONE [3] - 33:15,          32:2, 33:12, 34:11,         14:8, 14:9, 14:11,      44:5, 47:6, 48:14,       OPPORTUNITY [4] -
 43:14                     36:21, 40:8, 40:10,         14:14, 14:17, 14:20,    49:2, 53:4, 53:10,        24:14, 25:1, 37:11,
NONETHELESS [2] -          47:3, 47:8, 47:13,          15:3, 15:6, 16:4,       53:16, 54:3, 55:3,        57:22
 9:14, 26:2                49:4, 49:6, 49:10,          16:10, 17:10, 21:6,     55:9, 56:25, 58:6        OPPOSE [1] - 49:24
NOR [1] - 7:7              49:25, 51:20, 54:8          21:20, 22:9, 22:11,    ON [113] - 4:10, 4:12,    OPPOSED [2] - 49:15,
NOT [121] - 5:19, 6:4,    NUMBER [17] - 1:3,           22:16, 22:17, 22:24,    5:18, 5:21, 5:23, 6:2,    57:18
 6:12, 7:6, 7:12, 7:22,    4:5, 4:25, 5:14, 6:10,      22:25, 23:25, 24:3,     6:20, 6:21, 6:24, 7:2,   OPPOSING [7] -
 8:8, 8:14, 9:10, 9:17,    15:2, 15:16, 16:10,         24:4, 24:5, 24:6,       7:8, 7:14, 7:21, 8:4,     31:19, 33:19, 34:10,
 12:10, 12:25, 13:5,       16:21, 16:23, 28:5,         24:10, 24:13, 24:20,    8:9, 8:13, 8:18, 8:19,    34:13, 34:21, 36:10,
 15:7, 15:19, 15:20,       31:7, 31:9, 31:18,          25:3, 25:4, 25:12,      9:14, 9:21, 9:23,         49:13
 16:2, 16:15, 18:18,       34:5, 34:6, 39:8            25:13, 25:14, 25:17,    10:1, 10:6, 10:9,        OPPOSITE [3] - 29:22,
 20:13, 20:25, 21:3,      NUMEROUS [1] - 35:4          25:18, 25:19, 25:20,    10:14, 10:16, 11:3,       34:12, 35:13
 21:10, 22:10, 22:12,                                  26:4, 26:8, 27:6,       11:11, 12:5, 13:3,       OPPOSITION [3] -
 22:24, 23:2, 23:11,                 O                 27:17, 27:25, 28:5,     13:14, 13:16, 13:20,      10:12, 16:8, 49:24
 23:15, 23:20, 24:1,                                   28:11, 28:15, 28:21,    14:12, 14:18, 14:23,     OPTED [1] - 27:9
 24:17, 24:21, 24:24,     O'CLOCK [1] - 7:8            28:23, 28:25, 29:3,     15:2, 15:8, 15:16,       OR [40] - 5:13, 7:21,
 25:9, 26:10, 26:23,      OATH [3] - 15:10,            29:9, 29:11, 29:17,     15:23, 16:3, 16:12,       8:18, 9:7, 10:10,
 27:14, 28:14, 29:4,       15:12, 19:5                 29:20, 29:22, 29:23,    17:8, 17:25, 21:14,       14:18, 17:22, 18:18,
 29:22, 30:2, 30:7,       OBJECTION [1] -              30:3, 30:5, 30:17,      21:20, 22:13, 24:24,      25:3, 26:10, 26:11,
 30:10, 30:12, 30:14,      39:10                       30:19, 30:20, 30:21,    26:7, 26:8, 26:10,        27:7, 27:17, 28:10,
 31:7, 31:11, 31:12,      OBJECTIONS [1] -             31:1, 31:2, 31:5,       27:12, 27:24, 28:19,      29:8, 30:17, 32:8,
 32:1, 32:2, 32:5,         39:11                       31:7, 31:16, 32:5,      28:20, 31:8, 31:10,       32:17, 32:24, 33:16,
 33:1, 33:16, 33:22,      OBLIGATION [1] -             32:6, 32:8, 32:13,      31:11, 31:24, 32:10,      33:24, 34:9, 34:21,
 34:9, 35:18, 36:3,        48:16                       32:21, 33:1, 33:9,      32:11, 33:23, 34:16,      35:2, 35:23, 42:5,
 36:21, 36:24, 37:7,      OBLIGATIONS [2] -            33:10, 33:12, 33:15,    34:23, 34:24, 35:1,       44:15, 45:24, 46:13,
 38:3, 38:12, 39:22,       11:19, 23:14                34:5, 34:12, 34:20,     35:2, 35:22, 36:5,        47:17, 50:22, 51:6,
 40:5, 40:11, 41:21,      OBSERVATION [1] -            34:25, 35:1, 35:5,      36:6, 36:7, 41:22,        51:9, 51:16, 51:17,
 42:5, 42:9, 42:10,        22:11                       35:8, 35:13, 35:17,     41:23, 42:8, 42:20,       56:16, 57:21
 42:14, 42:15, 42:19,     OBTAIN [2] - 28:22,          35:19, 35:23, 35:24,    44:6, 44:10, 45:3,       ORDER [63] - 1:12,
 42:22, 43:18, 43:25,      51:5                        36:1, 36:10, 36:11,     45:21, 45:22, 46:11,      8:14, 8:15, 8:16, 9:4,
 44:1, 44:10, 44:16,      OBTAINED [3] - 13:9,         36:23, 36:25, 37:16,    46:13, 47:10, 48:5,       9:6, 9:11, 9:16, 9:18,
 45:10, 45:17, 45:18,      27:4, 52:7                  37:24, 38:18, 38:20,    49:1, 49:3, 49:5,         11:23, 12:8, 12:9,
 45:24, 46:3, 46:8,       OBTAINING [1] -              38:25, 39:12, 40:19,    49:20, 49:25, 50:15,      12:10, 12:24, 13:6,
 46:13, 46:22, 46:25,      50:22                       40:24, 42:4, 43:14,     51:9, 51:10, 51:14,       13:7, 15:4, 15:10,
 47:4, 47:5, 47:17,       OCCASION [1] - 30:2          44:1, 44:2, 44:4,       52:4, 52:13, 52:20,       15:15, 15:19, 15:20,
 48:9, 48:10, 50:1,       OCCASIONS [1] -              44:17, 45:21, 45:25,    53:18, 53:19, 53:25,      16:14, 16:18, 16:20,
 50:21, 51:16, 51:17,      11:12                       46:5, 46:6, 46:12,      54:4, 54:21, 55:11,       17:10, 17:14, 17:18,
 51:22, 52:19, 52:23,     OCTOBER [10] - 5:25,         46:16, 46:20, 47:4,     55:13, 56:8, 56:20,       17:23, 18:4, 18:5,
 53:7, 53:10, 54:7,        6:2, 6:7, 6:16, 6:17,       47:9, 47:11, 47:17,     56:22, 57:13              18:21, 19:11, 22:22,
 54:15, 54:16, 54:17,      6:24, 7:2, 8:18,            49:2, 50:10, 50:14,    ONCE [6] - 17:6,           23:18, 23:19, 24:16,
 54:21, 54:24, 55:2,       13:12, 21:20                50:19, 50:22, 51:6,     18:11, 21:13, 40:14,      25:5, 25:8, 25:11,
 55:24, 56:2, 56:3,       OF [231] - 1:2, 4:6, 4:8,    51:10, 51:11, 51:15,    42:5, 54:19               25:13, 25:19, 25:25,
 56:15, 56:19, 57:8,       4:10, 4:12, 4:17,           51:16, 51:17, 51:20,   ONE [24] - 6:2, 7:2,       26:12, 26:16, 31:20,
 57:17, 57:25, 58:5        4:18, 4:20, 4:22,           52:1, 52:5, 52:10,      8:21, 10:18, 11:3,        32:12, 33:3, 36:13,
NOTE [3] - 10:13,          4:25, 5:8, 5:24, 6:4,       52:20, 52:21, 52:25,    16:21, 17:25, 18:22,      39:6, 44:7, 44:8,
 38:1, 54:13               6:13, 6:14, 6:19, 7:3,      53:2, 53:20, 54:7,      20:5, 25:9, 29:13,        45:19, 45:22, 45:24,
NOTED [7] - 11:14,         7:6, 7:14, 7:16, 7:21,      54:19, 55:3, 55:6,      31:3, 31:4, 31:7,         46:1, 46:2, 46:4,
 12:3, 12:7, 12:17,        8:4, 8:5, 8:9, 8:20,        55:7, 56:6, 56:9,       31:18, 34:5, 36:6,        46:5, 46:19, 49:18,
 12:21, 23:1, 35:25        8:21, 8:23, 9:3, 9:7,       56:12, 56:19, 56:24,    36:11, 37:20, 38:8,       55:10
NOTES [1] - 26:15          9:15, 9:17, 9:21,           56:25, 57:5, 57:9,      39:8, 41:3, 44:22,       ORDERED [1] - 8:10
NOTHING [12] - 10:19,      10:13, 10:15, 10:23,        57:14, 57:15, 57:24,    55:15                    ORDERS [14] - 12:6,
 16:11, 18:1, 21:24,       10:24, 10:25, 11:1,         58:2, 58:3, 58:20      ONLY [13] - 19:23,         12:23, 22:10, 22:23,
 31:9, 34:8, 34:16,        11:2, 11:6, 11:7,          OFF [1] - 53:16          19:25, 31:21, 31:22,      22:24, 23:3, 23:8,
 34:18, 34:20, 34:25,      11:13, 11:20, 11:22,       OFFICIAL [2] - 1:20,     34:2, 34:20, 34:21,       23:11, 24:9, 29:7,
 46:15, 46:23              11:23, 11:24, 11:25,        58:25                   35:10, 38:10, 39:17,      32:7, 54:16
NOTICE [2] - 23:22,        12:13, 12:16, 12:19,       OFTEN [2] - 19:13,       52:14, 56:8, 57:4        ORGANIZATIONS [1]
 27:6                      12:20, 12:22, 13:2,         51:7                   OPEN [1] - 55:5            - 16:3
NOTING [1] - 54:5          13:6, 13:8, 13:9,          OH [1] - 2:4            OPENS [1] - 4:1           ORIGINALLY [1] -
NOW [19] - 23:19,          13:11, 13:12, 13:18,       OKAY [16] - 18:23,      OPPONENT [2] - 29:3,       20:4
        Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 104 of 111
                                                                                                                          69


OTHER [28] - 10:21,         52:5, 52:7               PLEADINGS [2] -          57:10                   25:17
 10:24, 14:18, 14:21,      PARTLY [1] - 36:23         9:23, 48:6             PRIMARILY [2] -         PROVISION [1] -
 17:1, 18:9, 19:16,        PARTS [2] - 25:3,         PLEASE [1] - 4:3         34:15, 35:2             37:24
 19:18, 19:20, 19:25,       52:14                    PO [1] - 2:3            PRIOR [14] - 9:11,      PUBLIC [1] - 34:24
 20:3, 20:5, 28:5,         PARTY [9] - 27:21,        POINT [12] - 13:6,       15:19, 17:14, 20:3,    PUBLISHED [2] -
 31:25, 35:9, 35:14,        29:3, 35:9, 38:23,        13:23, 31:2, 36:6,      21:20, 27:5, 27:16,     34:17, 34:19
 36:18, 37:25, 39:3,        48:18, 55:17, 55:20,      44:9, 51:4, 53:16,      28:11, 28:18, 33:17,   PURPOSES [1] -
 39:15, 40:1, 46:25,        55:25                     55:21, 56:5, 57:21,     33:21, 39:18, 46:4,     57:23
 47:9, 47:24, 50:5,        PARTY'S [1] - 48:19        57:23, 58:2             51:1                   PURSUANT [1] -
 50:12, 52:5, 55:15        PASSED [1] - 8:23         POINTING [2] - 29:14,   PRIVATE [1] - 52:13      19:21
OTHERWISE [1] -            PATENTLY [1] - 31:1        33:16                  PRIVILEGE [4] -         PURSUE [3] - 30:14,
 26:11                     PATH [3] - 30:12,         POLICIES [1] - 54:11     27:13, 57:6, 58:1,      31:24, 39:7
OUR [6] - 10:4, 23:4,       30:14, 30:18             POSIT [1] - 15:22        58:5                   PURSUED [1] - 54:22
 23:8, 31:16, 34:5,        PATTERN [3] - 28:5,       POSITION [2] - 29:21,   PROBABLY [6] - 7:20,    PUT [6] - 15:9, 15:11,
 39:20                      29:3, 29:9                54:23                   7:21, 47:18, 54:19,     38:24, 44:13, 51:10,
OUT [15] - 4:19, 24:10,    PAY [1] - 51:4            POSSIBILITY [1] -        55:2, 55:20             52:22
 28:6, 31:2, 31:18,        PAYING [1] - 22:10         50:22                  PROBLEM [5] - 21:1,
 31:20, 32:13, 38:24,      PENDING [2] - 4:21,       POSSIBLE [3] - 27:14,    23:4, 43:22, 47:24               Q
 44:10, 46:21, 46:22,       15:1                      33:25, 51:14           PROBLEMS [2] - 23:2,
 52:6, 53:22, 56:24,       PENNSYLVANIA [4] -        POSSIBLY [1] - 42:23     44:18                  QUESTION [7] -
 58:2                       1:2, 12:19, 13:25,       POSTURE [1] - 50:19     PROCEDURAL [8] -         10:17, 16:12, 23:13,
OUT-OF-TIME [1] -           14:15                    POSTURING [1] - 6:19     6:19, 7:6, 10:20,       33:13, 39:23, 47:9,
 31:2                      PEOPLE [2] - 22:23,       POTENTIAL [4] - 31:3,    11:13, 23:5, 24:4,      47:17
OUTLINE [1] - 57:7          23:3                      45:25, 50:23, 55:6      30:9, 30:22            QUESTIONS [3] -
OUTLINED [1] - 32:5        PERCEIVED [1] -           POTENTIALLY [1] -       PROCEDURALLY [2]         15:6, 15:8, 30:25
OVER [3] - 9:2, 23:24,      35:23                     26:11                   - 50:4, 50:18          QUICK [1] - 54:2
 35:5                      PERIOD [3] - 7:19,        POWER [2] - 32:13,      PROCEDURE [2] -         QUICKLY [1] - 40:11
                            7:22, 21:6                32:21                   11:20, 14:3            QUINONES [2] - 5:15,
           P               PERSISTENT [1] -          POWERS [2] - 33:3,      PROCEDURES [1] -         33:8
                            36:10                     33:4                    54:11                  QUITE [1] - 35:25
P.C [2] - 1:3, 20:8        PERSISTENTLY [1] -        PRACTICE [2] - 14:17,   PROCEED [2] - 19:23,    QUOTE [10] - 6:9, 9:9,
P.M [1] - 6:24              29:4                      52:13                   43:4                    10:5, 11:18, 12:18,
PA [3] - 1:9, 1:17, 1:22   PERSONALLY [1] -          PRECLUSION [2] -        PROCEEDING [5] -         12:21, 14:11, 37:20,
PAGE [3] - 10:18,           35:3                      28:11                   10:22, 14:16, 37:19,    48:6, 56:4
 17:25, 44:15              PERSPECTIVE [2] -         PREDECESSOR [2] -        38:3, 56:8
PAGES [1] - 15:17           57:3, 58:9                4:23, 4:24             PROCEEDINGS [7] -                 R
PAPER [2] - 51:10,         PHILADELPHIA [2] -        PREDICTABLE [1] -        1:24, 5:21, 14:7,
 51:12                      1:9, 1:22                 28:4                    28:1, 28:7, 29:15,     RAISE [1] - 57:22
PAPERWORK [1] -            PHONE [6] - 31:15,        PREFERENCE [1] -         58:20                  RAISED [1] - 30:3
 38:6                       34:3, 38:17, 38:25,       30:20                  PROCESS [4] - 24:13,    RARELY [1] - 48:18
PARENT [1] - 16:3           39:6, 40:19              PRELIMINARY [1] -        28:15, 50:14, 52:10    RATHER [3] - 27:5,
PARSED [1] - 56:15         PICTURE [1] - 24:3         26:7                   PRODUCED [2] -           49:9, 54:5
PART [4] - 12:5,           PIECE [2] - 51:10,        PREMATURE [1] -          1:25, 41:2             RE [1] - 13:21
 31:16, 49:1, 50:21         51:11                     10:5                   PRODUCT [1] - 36:25     REACH [1] - 21:3
PARTICIPATE [1] -          PIKE [1] - 1:16           PREP [1] - 36:16        PROHIBITING [1] -       REACTION [1] - 23:17
 29:4                      PLACE [2] - 4:20, 11:3    PREPARE [1] - 6:8        13:7                   READ [5] - 16:10,
PARTICIPATED [2] -         PLAINTIFF [7] - 4:10,     PREPARING [1] -         PROOF [1] - 25:17        35:22, 44:8, 57:16,
 27:7, 36:19                11:8, 11:9, 11:11,        50:13                  PROPERLY [1] - 38:6      57:18
PARTICULAR [1] -            12:3, 28:4, 56:3         PRESCRIBED [1] -        PROPOSED [7] - 26:9,    READING [2] - 23:24,
 56:21                     PLAINTIFFS [19] -          7:23                    53:6, 53:12, 55:24,     23:25
PARTIES [31] - 17:7,        1:18, 5:18, 8:7, 8:10,   PRESENTLY [1] -          56:9, 56:15, 57:4      READY [1] - 52:9
 20:4, 27:5, 31:20,         8:12, 8:15, 8:17, 9:9,    56:10                  PROPOSING [1] - 7:3     REAL [2] - 43:22, 54:1
 31:21, 34:11, 38:9,        9:17, 9:25, 10:4,        PRESUMABLY [1] -        PROSECUTE [1] -         REALLY [10] - 6:4,
 39:14, 39:15, 39:22,       10:9, 10:17, 18:10,       18:24                   12:4                    15:7, 22:21, 32:10,
 40:2, 40:9, 42:5,          19:21, 20:7, 27:19,      PRESUME [1] - 41:7      PROSECUTION [3] -        32:13, 35:20, 43:22,
 42:21, 42:22, 42:24,       31:22, 46:1              PREVAILED [1] - 57:9     50:13, 52:9, 55:3       51:25, 56:7, 57:8
 43:4, 43:8, 46:12,        PLAY [1] - 29:24                                  PROVIDE [3] - 25:12,    REASON [6] - 15:9,
                                                     PREVAILING [1] -
 46:16, 46:20, 46:24,      PLEAD [1] - 28:14                                  25:19, 25:22            34:5, 37:25, 42:19,
                                                      27:21
 46:25, 47:1, 47:3,        PLEADING [2] - 11:15,                             PROVIDES [1] - 38:2      43:16, 44:10
                                                     PREVIOUS [4] -
 47:4, 47:6, 52:2,          49:18                                            PROVIDING [1] -         REASONING [2] -
                                                      27:21, 28:13, 52:8,
        Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 105 of 111
                                                                                                                            70


 16:4, 16:21                10:21, 14:23, 47:12,   REPRESENTED [4] -         RESPONSES [3] -           SAME [4] - 6:11, 6:15,
REASONS [4] - 29:11,        50:21, 51:21            6:22, 11:8, 12:3,         15:10, 22:8, 42:7         16:4, 20:21
 36:11, 38:8, 44:1         RELIED [2] - 34:16,      54:15                    RESULT [3] - 6:19,        SANCTION [7] - 8:14,
REASSIGNED [1] -            34:25                  REPRIMAND [2] -            6:22, 7:11                13:14, 23:20, 23:21,
 5:16                      RELIEF [4] - 11:12,      13:15, 26:5              RESULTED [2] - 5:11,       25:4, 32:14, 32:25
RECEIVE [1] - 40:25         14:18, 37:25, 48:18    REQUEST [5] - 5:19,        48:19                    SANCTIONED [3] -
RECEIVED [8] - 18:12,      RELITIGATE [2] -         5:20, 17:4, 43:18,       REVISIT [2] - 24:25,       9:10, 23:15, 46:3
 25:25, 34:2, 38:17,        24:21, 28:9             51:23                     48:23                    SANCTIONS [23] -
 38:23, 40:15, 40:19,      RELYING [3] - 34:23,    REQUESTED [3] -           REVISITED [1] - 47:17      1:12, 10:7, 10:12,
 41:25                      42:19, 42:20            6:21, 16:5, 46:2         RIGHT [25] - 17:16,        10:24, 13:19, 16:8,
RECENTLY [3] -             REMEDY [1] - 30:7       REQUIRE [1] - 24:19        18:25, 20:1, 20:9,        23:18, 23:22, 24:2,
 11:21, 34:2, 38:18        REMEMBER [2] -          REQUIRED [4] - 9:5,        20:23, 21:1, 26:18,       24:3, 24:12, 24:15,
RECKLESS [1] -              18:16, 18:18            12:8, 13:15, 18:4         30:12, 32:2, 33:18,       25:3, 26:6, 26:9,
 48:14                     REMOVAL [3] - 42:4,     REQUIREMENT [1] -          36:21, 37:19, 42:24,      32:22, 36:4, 46:1,
RECKLESSNESS [1] -          46:12, 52:1             8:9                       43:9, 43:12, 43:15,       52:3, 52:4, 52:6,
 48:20                     REMOVE [7] - 19:22,     REQUIRES [1] - 8:21        46:8, 47:3, 49:6,         55:11
RECOGNIZE [1] -             34:11, 39:9, 42:24,    RESEARCH [2] - 51:1,       51:20, 54:8, 54:19,      SAT [1] - 48:10
 23:23                      43:3, 46:16, 46:20      51:14                     56:4, 57:2, 58:12        SATISFIED [1] - 47:25
RECOLLECTION [1] -         REMOVED [4] - 39:16,    RESERVATIONS [1] -        RIGHTS [3] - 27:3,        SATURDAY [1] - 45:6
 55:25                      39:18, 39:21, 40:10     56:6                      27:21, 56:6              SAW [1] - 57:15
RECONSIDER [1] -           REMOVING [6] - 35:9,    RESERVE [1] - 56:4        RISE [2] - 15:11, 58:15   SAY [11] - 6:6, 6:8,
 33:21                      38:9, 42:21, 42:22,    RESOLVE [1] - 58:5        ROBERT [1] - 20:8          19:18, 25:4, 31:8,
RECONSIDERATION             47:3                   RESOLVED [4] -            ROUND [1] - 36:16          34:19, 37:9, 46:5,
 [16] - 7:20, 7:23, 8:1,   REO [35] - 2:2, 2:3,     28:10, 37:12, 53:21,     ROUTINELY [1] -            49:25, 50:17
 27:7, 28:18, 28:22,        4:12, 4:15, 26:19,      55:14                     23:15                    SAYING [11] - 19:8,
 31:2, 31:10, 33:15,        26:21, 26:25, 27:23,   RESPECT [7] - 5:8,        RPR [1] - 1:20             21:4, 32:4, 38:15,
 34:5, 35:19, 40:4,         28:3, 29:11, 30:13,     5:22, 7:2, 23:18,        RULE [35] - 7:18, 7:23,    44:13, 44:15, 52:12,
 40:6, 40:9, 40:12,         32:16, 35:17, 36:6,     32:7, 54:13, 57:25        8:9, 8:21, 9:5, 10:15,    52:17, 52:24, 53:9,
 40:13                      36:9, 37:6, 37:16,     RESPECTFULLY [1] -         14:2, 14:3, 15:24,        56:20
RECONSIDERED [1] -          39:10, 39:13, 49:22,    53:11                     16:5, 16:6, 25:6,        SAYS [5] - 10:18,
 33:17                      50:3, 52:12, 53:11,    RESPECTS [3] - 28:2,       30:8, 30:10, 30:14,       17:25, 44:18, 45:22,
RECORD [11] - 11:3,         54:1, 54:4, 54:15,      29:24, 52:25              30:18, 31:12, 32:14,      45:25
 18:17, 29:16, 31:8,        55:15, 56:3, 56:8,     RESPOND [31] - 5:19,       32:18, 32:19, 32:20,     SCHEDULE [1] - 54:1
 34:24, 47:12, 49:14,       56:21, 57:1, 57:2,      6:25, 8:17, 9:4, 9:9,     32:24, 33:9, 37:19,      SCHEME [1] - 39:7
 49:16, 49:25, 53:3,        57:4, 58:7              9:16, 9:18, 12:6,         37:23, 47:25, 48:21,     SEATED [1] - 4:3
 58:20                     REO'S [1] - 55:12        12:7, 12:9, 12:10,        48:23, 49:20, 50:6,      SECOND [4] - 10:3,
RECORDED [1] - 1:24        REO@REOLAW.              15:4, 15:20, 16:13,       50:12, 51:22, 52:22,      11:10, 15:3, 37:18
RECORDS [1] - 44:25         ORG [1] - 2:5           16:17, 24:17, 30:25,      53:1, 57:14              SECONDLY [1] -
RECOVERING [1] -           REOPEN [11] - 10:10,     31:6, 37:7, 39:13,       RULES [6] - 5:25,          44:19
 50:22                      16:7, 24:23, 37:5,      42:12, 44:7, 45:19,       11:11, 11:20, 12:23,     SECTION [2] - 10:8,
REFERRED [1] -              37:24, 38:8, 47:10,     46:2, 46:6, 46:9,         30:19, 49:1               36:5
 14:13                      48:1, 49:7, 52:1        46:14, 47:2, 49:4,       RULING [2] - 28:21,       SECURED [1] - 7:6
REFERRING [1] -            REOPENING [1] -          49:17, 56:13              36:5                     SEE [12] - 36:22,
 19:19                      42:11                  RESPONDED [4] -           RUN [3] - 11:1, 25:7,      36:24, 37:13, 44:25,
REFILED [1] - 6:14         REPEATED [2] -           17:17, 43:14, 44:10,      52:19                     47:10, 48:8, 48:23,
REGARD [2] - 17:4,          12:23, 24:8             49:13                    RUNNING [1] - 53:18        48:25, 51:1, 56:15,
 39:1                      REPEATEDLY [1] -        RESPONDING [4] -                                     56:21, 57:14
REGARDING [3] -             12:18                   29:5, 29:6, 29:7,                   S              SEEING [1] - 53:2
 12:22, 20:16, 25:5        REPLY [4] - 49:14,       32:7                                               SEEK [1] - 7:19
REGARDS [11] -              54:10, 55:13, 56:24    RESPONSE [33] -           SAFE [2] - 30:11,         SEEKING [5] - 8:20,
 16:19, 20:5, 21:17,       REPORT [3] - 10:19,      5:24, 6:1, 6:8, 6:17,     39:19                     8:22, 11:10, 14:16,
 31:15, 34:3, 34:7,         18:1, 21:24             6:20, 7:8, 7:12, 8:17,   SAID [26] - 6:5, 6:18,     32:5
 34:18, 35:13, 39:2,       REPORTED [2] -           9:24, 10:1, 10:14,        8:3, 9:12, 14:10,        SEEKS [1] - 48:18
 39:14, 43:2                13:22, 13:23            13:2, 15:18, 15:24,       21:13, 21:23, 23:20,     SEEM [1] - 22:25
RELATED [2] - 4:22,        REPORTER [3] - 1:20,     16:20, 16:24, 17:10,      27:23, 34:12, 43:3,      SEEMS [1] - 29:12
 13:1                       13:24, 58:25            20:17, 21:16, 22:5,       44:12, 45:13, 46:18,     SEND [2] - 21:7, 41:23
RELATIVE [1] - 30:16       REPORTERS [1] -          26:9, 29:18, 29:19,       46:21, 47:14, 48:3,      SENT [4] - 39:19,
RELATIVELY [3] -            41:23                   30:4, 35:19, 35:20,       48:6, 48:10, 48:17,       41:17, 41:18, 41:21
 19:16, 22:4, 38:17        REPRESENT [2] -          39:20, 49:17, 55:11,      50:1, 50:4, 50:18,       SEPARATE [2] - 6:13,
RELEVANT [5] -              55:23                   55:12, 56:12, 58:1        51:24, 57:13, 57:17       49:18
        Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 106 of 111
                                                                                                                             71


SEPTEMBER [2] -            53:12                    SOME [34] - 4:17, 5:8,    STATED [5] - 33:22,        17:14
 5:23, 11:7               SHOWS [2] - 34:25,         11:1, 13:23, 14:8,        34:4, 34:8, 35:4,        SUBSTANCE [1] -
SERVE [2] - 50:6,          47:12                     15:6, 22:18, 27:7,        44:11                     57:8
 50:11                    SIDE [4] - 34:10, 50:5,    29:13, 29:23, 30:3,      STATEMENT [27] -          SUBSTANTIVE [1] -
SERVED [1] - 5:17          50:12, 55:16              30:8, 30:21, 31:1,        6:13, 6:14, 7:16, 8:8,    23:5
SERVICE [4] - 33:10,      SIDE'S [2] - 36:10,        31:14, 33:6, 33:9,        8:11, 8:24, 10:16,       SUBSTANTIVELY [1]
 54:21, 55:1, 55:3         36:19                     37:12, 45:13, 45:15,      10:17, 16:16, 16:20,      - 50:20
SET [2] - 28:5, 49:15     SIGNED [1] - 25:24         45:21, 47:9, 52:20,       16:24, 17:3, 17:8,       SUCH [2] - 14:18, 31:1
SETS [1] - 30:8           SIGNIFICANT [5] -          52:25, 53:2, 53:19,       17:15, 17:24, 17:25,     SUE [1] - 52:9
SEVEN [4] - 8:11,          23:4, 45:23, 45:25,       54:21, 55:21, 56:5,       18:4, 18:13, 18:15,      SUFFICIENCY [1] -
 8:17, 24:17, 49:17        52:4, 56:23               57:15, 57:21, 58:3        19:6, 20:19, 21:21,       27:17
SEVERAL [3] - 44:13,      SIMANDLE [3] - 11:8,      SOMEONE [1] - 23:11        22:19, 25:6, 25:17,      SUGGEST [1] - 29:16
 50:16, 55:21              11:14, 11:17             SOMETHING [7] -            25:24, 32:11             SUGGESTED [1] -
SHAKE [1] - 23:7          SINCE [2] - 24:19,         20:23, 23:8, 24:14,      STATEMENTS [1] -           55:16
SHARGEL [7] - 5:1,         51:20                     33:3, 37:9, 53:4,         20:13                    SUITE [1] - 1:16
 5:4, 20:3, 20:8,         SINGLE [2] - 4:19,         57:21                    STATES [2] - 1:1,         SUITS [1] - 12:18
 20:11, 20:15              4:20                     SOON [3] - 18:13,          11:18                    SUMMARY [10] - 5:22,
SHE [4] - 13:14, 13:15,   SIT [1] - 26:23            41:18, 45:11             STATUS [1] - 17:6          5:23, 6:12, 7:1, 7:12,
 13:17, 33:10             SMALL [1] - 22:18         SORE [1] - 54:6           STAYING [1] - 39:17        7:15, 29:19, 33:16,
SHELTON [25] - 1:6,       SO [101] - 4:4, 4:16,     SORT [12] - 4:22, 6:19,   STENOTYPE [1] -            33:20, 43:20
 2:6, 4:5, 4:13, 4:24,     4:19, 5:8, 6:16, 7:18,    11:22, 29:22, 30:5,       1:24                     SUNDAY [1] - 45:9
 5:5, 6:14, 8:6, 9:22,     7:21, 8:9, 10:1, 11:1,    30:19, 37:23, 52:21,     STENOTYPE-                SUPPOSED [1] -
 10:6, 27:3, 27:11,        11:10, 11:24, 14:20,      52:25, 53:20, 56:24,      COMPUTER [1] -            15:18
 27:15, 27:20, 28:13,      14:24, 15:5, 15:8,        58:2                      1:24                     SURE [12] - 16:2, 17:2,
 28:24, 29:14, 29:21,      15:10, 15:14, 15:19,     SORTS [1] - 32:8          STEP [2] - 25:9, 25:11     17:13, 19:1, 19:3,
 32:9, 34:3, 50:21,        16:9, 16:12, 16:14,      SOUGHT [2] - 13:4,        STILL [13] - 6:5, 9:16,    19:9, 19:10, 19:12,
 50:25, 51:13, 55:22,      17:1, 17:16, 17:20,       32:6                      10:14, 15:20, 15:21,      29:22, 36:24, 54:17,
 57:9                      18:7, 18:24, 19:4,       SOUND [1] - 51:2           19:2, 19:4, 19:7,         54:24
SHELTON'S [2] - 7:16,      19:13, 20:11, 20:18,     SOUNDS [2] - 57:12,        19:10, 19:12, 40:4,      SUSPENSION [1] -
 28:19                     21:15, 21:19, 21:20,      57:19                     46:25, 54:14              14:17
SHIPP [2] - 11:25,         22:13, 23:10, 23:17,     SOURCE [1] - 38:20        STIPULATE [1] -           SUZANNE [2] - 1:20,
 12:3                      24:11, 25:2, 25:6,       SOURCES [1] - 32:21        46:23                     58:24
SHORT [2] - 52:20,         26:6, 26:10, 26:17,      SPEAK [3] - 18:9,         STOPS [1] - 14:10         SWORN [2] - 15:13,
 53:4                      27:22, 28:24, 29:8,       19:15, 36:6              STRAIGHTFORWAR             25:17
SHORTLY [1] - 7:10         29:10, 29:24, 30:15,     SPEAKING [3] - 20:5,       D [1] - 22:4             SYSTEM [3] - 9:1,
SHOULD [18] - 8:14,        30:21, 32:4, 33:3,        20:15, 50:19             STREET [1] - 1:21          23:4, 23:9
 9:10, 12:25, 22:4,        34:23, 35:7, 35:24,      SPECIFIC [4] - 24:1,      STRENGTH [1] -
                           36:3, 36:17, 37:2,        30:8, 38:2, 48:9
 23:20, 24:3, 24:21,                                                           30:17                               T
 24:24, 25:3, 28:13,       37:4, 37:6, 37:11,       SPECIFICALLY [17] -       STRENGTHEN [1] -
 32:25, 33:17, 42:17,      37:13, 37:23, 38:20,      11:17, 12:7, 17:17,       29:21                    TACKLE [1] - 54:12
 46:3, 46:13, 49:12,       38:22, 39:1, 39:8,        30:6, 31:18, 32:3,       STRIKES [1] - 22:12       TACKLING [1] - 4:16
 54:4, 55:6                39:16, 39:21, 40:8,       33:21, 34:4, 35:1,       STRUCK [1] - 6:11         TAKE [11] - 4:6, 11:22,
SHOW [39] - 1:12, 7:4,     41:8, 41:13, 42:8,        35:9, 38:8, 40:10,       STRUCTURED [1] -           24:3, 24:21, 24:24,
 8:14, 8:16, 9:4, 9:16,    44:24, 45:12, 46:11,      42:15, 43:3, 43:6,        17:1                      24:25, 31:18, 37:8,
 9:18, 12:8, 12:9,         48:15, 48:22, 49:2,       43:19, 44:15             STUDY [1] - 57:17          38:3, 56:20, 56:22
 12:10, 12:25, 13:6,       49:14, 49:16, 49:23,     SPECIFICITY [1] -         STUFF [1] - 52:22         TAKING [2] - 31:20,
 15:4, 15:15, 15:20,       50:10, 50:20, 50:24,      45:15                    SUBJECT [2] - 12:20,       37:14
 15:24, 16:5, 16:14,       51:13, 51:18, 52:11,     SPELL [1] - 32:13          40:2                     TALK [1] - 48:4
 16:18, 16:20, 17:10,      53:3, 53:15, 54:11,      STAND [3] - 26:21,                                  TALKING [6] - 16:15,
                                                                              SUBMISSION [1] -
 17:14, 17:18, 17:23,      54:17, 54:19, 54:25,      27:23, 58:14                                        19:14, 32:2, 32:3,
                                                                               27:11
 18:5, 23:18, 23:19,       55:9, 56:19, 57:23,      STANDARD [1] -                                       47:2
                                                                              SUBMIT [4] - 15:18,
 24:16, 32:7, 32:12,       58:12                     35:17                                              TALKS [1] - 38:1
                                                                               24:14, 33:24, 37:10
 33:3, 36:12, 36:13,      SO-CALLED [2] -           STANDARDS [2] -                                     TCPA [2] - 5:1, 5:9
                                                                              SUBMITS [1] - 25:24
 39:3, 44:8, 45:19,        50:20, 51:18              13:16, 38:2                                        TELEMARKETERS [1]
                                                                              SUBMITTED [15] -
 47:25, 49:18             SOLE [1] - 42:19          STANDING [1] - 51:17                                 - 50:24
                                                                               10:14, 15:23, 16:1,
SHOWING [7] - 6:4,        SOLELY [2] - 24:25,       STANDS [1] - 55:24                                  TELL [15] - 15:19,
                                                                               16:3, 16:6, 17:7,
 8:21, 8:23, 9:2, 9:3,     27:20                    START [4] - 4:7, 4:16,                               16:14, 18:19, 19:13,
                                                                               18:12, 21:14, 31:11,
 9:7, 30:11               SOLUTIONS [6] - 2:6,       15:15, 42:25                                        20:25, 22:7, 22:13,
                                                                               34:1, 39:20, 42:4,
SHOWN [5] - 17:19,         4:14, 5:6, 8:7, 9:22,    STATE [3] - 18:17,         42:6, 43:17, 44:5         23:20, 26:19, 42:8,
 45:17, 45:18, 45:24,      10:7                      25:14, 35:7                                         44:1, 45:12, 52:24,
                                                                              SUBMITTING [1] -
        Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 107 of 111
                                                                                                                     72


 55:4, 58:4               28:21, 28:24, 29:1,    THAT'S [8] - 15:16,       18:24, 19:3, 19:6,     37:5, 37:17, 37:20,
TELLING [4] - 19:5,       29:3, 29:7, 29:13,      19:2, 19:10, 21:18,      19:13, 19:16, 19:18,   37:23, 38:6, 38:9,
 21:2, 24:15, 28:1        30:1, 30:3, 30:7,       30:13, 37:21, 41:11,     19:20, 19:21, 19:25,   38:12, 38:14, 38:17,
TEMPORARY [1] -           30:9, 30:12, 30:15,     51:3                     20:3, 20:4, 20:5,      38:18, 38:19, 38:20,
 14:16                    30:17, 30:18, 30:20,   THE [646] - 1:1, 1:2,     20:6, 20:11, 20:16,    38:24, 38:25, 39:3,
TENDS [1] - 56:24         30:22, 31:3, 31:4,      1:10, 4:1, 4:2, 4:11,    20:18, 20:21, 20:22,   39:9, 39:11, 39:14,
TERMS [3] - 14:18,        31:7, 31:8, 31:9,       4:15, 4:17, 4:21,        20:23, 20:25, 21:7,    39:15, 39:17, 39:18,
 31:1, 56:25              31:14, 31:16, 31:23,    4:24, 4:25, 5:2, 5:8,    21:10, 21:15, 21:19,   39:23, 40:5, 40:11,
TERRIBLY [1] - 22:8       32:1, 32:6, 32:21,      5:9, 5:10, 5:11, 5:12,   21:20, 21:23, 22:1,    40:13, 40:15, 40:16,
THAN [6] - 27:6, 39:3,    32:25, 33:1, 33:2,      5:15, 5:18, 5:19,        22:2, 22:7, 22:8,      40:17, 40:18, 40:20,
 48:11, 48:13, 49:10,     33:3, 33:8, 33:10,      5:22, 5:24, 5:25, 6:3,   22:11, 22:15, 22:20,   40:21, 40:23, 40:25,
 52:18                    33:15, 33:19, 33:22,    6:11, 6:14, 6:15,        22:22, 23:2, 23:9,     41:4, 41:6, 41:7,
THANK [3] - 58:7,         33:25, 34:1, 34:3,      6:16, 6:17, 6:18,        23:12, 23:15, 23:18,   41:10, 41:13, 41:16,
 58:10, 58:14             34:4, 34:8, 34:9,       6:19, 6:20, 6:22, 7:1,   23:24, 23:25, 24:3,    41:20, 41:22, 41:23,
THAT [360] - 4:17,        34:10, 34:15, 34:18,    7:2, 7:5, 7:6, 7:7,      24:4, 24:7, 24:12,     42:1, 42:3, 42:4,
 4:19, 4:21, 4:23,        34:23, 34:24, 35:4,     7:8, 7:10, 7:11, 7:12,   24:15, 24:22, 25:4,    42:6, 42:8, 42:12,
 4:24, 5:3, 5:6, 5:9,     35:6, 35:7, 35:13,      7:14, 7:15, 7:16,        25:5, 25:6, 25:7,      42:16, 42:19, 42:21,
 5:12, 5:14, 5:15,        35:16, 35:21, 36:5,     7:19, 7:22, 7:23, 8:1,   25:10, 25:11, 25:12,   42:22, 42:24, 43:5,
 5:18, 5:20, 5:24, 6:7,   36:7, 36:9, 36:14,      8:7, 8:9, 8:10, 8:11,    25:13, 25:14, 25:20,   43:7, 43:8, 43:11,
 6:10, 6:11, 6:15,        36:22, 36:23, 37:2,     8:13, 8:14, 8:15,        25:21, 25:25, 26:1,    43:14, 43:16, 43:17,
 6:17, 6:20, 7:5, 7:10,   37:7, 37:10, 37:12,     8:16, 8:19, 9:1, 9:2,    26:3, 26:4, 26:6,      43:19, 43:21, 43:25,
 7:18, 7:20, 7:24,        37:14, 37:19, 37:20,    9:4, 9:6, 9:8, 9:11,     26:8, 26:12, 26:15,    44:3, 44:7, 44:10,
 8:24, 9:1, 9:6, 9:7,     37:25, 38:1, 38:9,      9:16, 9:17, 9:18,        26:16, 26:18, 26:19,   44:17, 44:19, 44:21,
 10:13, 10:14, 10:18,     38:12, 38:25, 39:2,     9:20, 9:21, 9:23,        26:23, 26:25, 27:4,    44:22, 44:24, 44:25,
 10:20, 10:21, 11:2,      39:3, 39:4, 39:5,       9:24, 9:25, 10:1,        27:5, 27:8, 27:13,     45:1, 45:5, 45:8,
 11:14, 11:18, 12:2,      39:15, 39:16, 39:21,    10:2, 10:3, 10:4,        27:19, 27:21, 27:22,   45:12, 45:13, 45:19,
 12:3, 12:7, 12:8,        39:25, 40:1, 40:7,      10:5, 10:9, 10:10,       27:23, 27:24, 27:25,   45:21, 45:22, 45:23,
 12:16, 12:17, 12:20,     40:8, 40:17, 40:18,     10:11, 10:12, 10:13,     28:1, 28:2, 28:3,      45:25, 46:1, 46:4,
 12:21, 12:24, 13:3,      40:19, 41:2, 41:13,     10:15, 10:16, 10:17,     28:7, 28:11, 28:13,    46:6, 46:8, 46:9,
 13:9, 13:17, 14:1,       41:18, 41:19, 42:2,     10:20, 10:25, 11:3,      28:18, 28:20, 28:21,   46:11, 46:12, 46:15,
 14:13, 14:20, 14:21,     42:3, 42:5, 42:6,       11:8, 11:9, 11:11,       28:23, 29:10, 29:16,   46:21, 46:22, 46:24,
 14:22, 14:24, 14:25,     42:19, 42:21, 43:2,     11:17, 11:18, 11:19,     29:17, 29:18, 29:20,   47:3, 47:5, 47:6,
 15:1, 15:2, 15:6,        43:5, 43:16, 43:19,     11:22, 11:25, 12:3,      29:22, 30:1, 30:4,     47:8, 47:10, 47:12,
 15:9, 15:21, 15:22,      43:22, 44:3, 44:8,      12:4, 12:6, 12:8,        30:6, 30:7, 30:12,     47:13, 47:15, 47:17,
 15:23, 15:25, 16:2,      44:10, 44:15, 45:3,     12:9, 12:10, 12:15,      30:14, 30:15, 30:16,   47:21, 48:1, 48:2,
 16:3, 16:6, 16:7,        45:12, 46:4, 46:16,     12:16, 12:19, 12:21,     30:17, 30:19, 30:22,   48:5, 48:7, 48:11,
 16:9, 16:10, 16:11,      46:17, 46:22, 46:23,    12:22, 12:24, 13:1,      30:25, 31:5, 31:7,     48:16, 48:19, 49:1,
 16:16, 17:7, 17:10,      47:8, 47:11, 47:12,     13:3, 13:4, 13:5,        31:8, 31:9, 31:10,     49:6, 49:10, 49:13,
 17:17, 18:3, 18:4,       47:16, 47:20, 47:24,    13:6, 13:8, 13:18,       31:12, 31:13, 31:15,   49:14, 49:16, 49:17,
 18:5, 18:11, 18:12,      48:1, 48:8, 48:13,      13:24, 13:25, 14:6,      31:20, 31:22, 31:25,   49:18, 49:19, 49:23,
 18:18, 18:20, 18:21,     48:15, 48:16, 48:17,    14:8, 14:9, 14:10,       32:1, 32:2, 32:4,      49:24, 49:25, 50:5,
 19:3, 19:5, 19:6,        48:19, 48:20, 48:24,    14:12, 14:14, 14:16,     32:6, 32:8, 32:10,     50:6, 50:9, 50:12,
 19:8, 19:9, 20:17,       49:2, 49:5, 49:6,       14:17, 14:19, 14:21,     32:15, 32:16, 32:20,   50:14, 50:15, 50:18,
 20:22, 21:4, 21:9,       49:7, 49:10, 49:15,     14:24, 14:25, 15:1,      32:21, 32:23, 32:25,   50:19, 50:22, 50:24,
 21:13, 22:1, 22:5,       49:16, 49:19, 50:2,     15:2, 15:3, 15:4,        33:2, 33:3, 33:4,      51:6, 51:10, 51:13,
 22:14, 23:7, 23:22,      50:14, 50:17, 50:21,    15:14, 15:15, 15:16,     33:5, 33:6, 33:7,      51:14, 51:15, 51:18,
 23:23, 23:25, 24:2,      51:1, 51:2, 51:5,       15:19, 15:20, 15:22,     33:9, 33:10, 33:14,    52:1, 52:5, 52:8,
 24:4, 24:9, 24:12,       51:6, 51:11, 51:13,     15:23, 15:24, 15:25,     33:17, 33:20, 33:21,   52:11, 52:13, 52:21,
 24:24, 24:25, 25:5,      51:14, 51:15, 51:16,    16:2, 16:3, 16:4,        34:2, 34:3, 34:7,      52:25, 53:2, 53:5,
 25:6, 25:7, 25:9,        51:17, 52:5, 52:7,      16:5, 16:6, 16:7,        34:10, 34:12, 34:13,   53:6, 53:8, 53:12,
 25:11, 25:13, 25:18,     52:14, 53:2, 53:3,      16:8, 16:9, 16:14,       34:20, 34:23, 35:3,    53:14, 53:15, 53:16,
 25:22, 25:23, 25:25,     53:4, 53:6, 53:15,      16:15, 16:18, 16:19,     35:5, 35:8, 35:9,      53:23, 54:3, 54:9,
 26:1, 26:6, 26:10,       53:17, 53:19, 53:24,    16:20, 16:21, 16:22,     35:12, 35:13, 35:14,   54:12, 54:15, 54:24,
 26:11, 26:12, 26:17,     54:5, 54:13, 54:21,     16:24, 17:1, 17:3,       35:15, 35:16, 35:18,   55:2, 55:9, 55:11,
 26:25, 27:1, 27:2,       55:16, 55:20, 56:4,     17:4, 17:6, 17:7,        35:19, 35:20, 35:21,   55:12, 55:13, 55:14,
 27:5, 27:8, 27:9,        56:9, 56:11, 56:12,     17:9, 17:10, 17:14,      35:22, 35:23, 35:24,   55:15, 55:17, 55:24,
 27:14, 27:17, 27:18,     56:13, 56:16, 56:17,    17:15, 17:16, 17:18,     36:2, 36:4, 36:8,      56:1, 56:2, 56:3,
 27:22, 27:23, 28:3,      56:19, 56:21, 56:22,    17:23, 17:24, 18:3,      36:9, 36:10, 36:11,    56:4, 56:6, 56:7,
 28:6, 28:9, 28:10,       56:24, 57:4, 57:7,      18:4, 18:5, 18:9,        36:12, 36:13, 36:14,   56:8, 56:9, 56:10,
 28:12, 28:13, 28:14,     57:8, 57:12, 57:13,     18:12, 18:14, 18:15,     36:15, 36:16, 36:18,   56:11, 56:12, 56:13,
                          58:2, 58:5, 58:19       18:17, 18:19, 18:20,     36:22, 37:3, 37:4,     56:15, 56:18, 56:19,
        Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 108 of 111
                                                                                                                           73


 57:2, 57:5, 57:6,         55:5, 56:14, 56:25        8:3, 8:7, 8:10, 9:9,      55:4, 55:8, 55:12,       11:3, 11:9, 11:10,
 57:7, 57:8, 57:12,       THEY [67] - 6:4, 6:5,      9:20, 9:23, 10:21,        56:23, 58:4, 58:8,       11:13, 11:15, 11:16,
 57:15, 57:17, 58:1,       6:6, 6:7, 6:8, 6:18,      11:1, 11:18, 11:20,       58:10                    12:4, 12:5, 12:6,
 58:2, 58:4, 58:8,         7:24, 7:25, 8:7, 9:10,    12:18, 14:6, 14:22,      THOMAS' [5] - 11:15,      12:7, 12:8, 12:9,
 58:12, 58:15, 58:19,      10:18, 14:22, 20:4,       14:24, 15:1, 15:15,       12:5, 14:11, 14:17,      12:10, 12:12, 12:24,
 58:20                     20:13, 23:1, 23:6,        16:12, 19:14, 19:21,      36:1                     12:25, 13:4, 13:6,
THEIR [8] - 7:9, 31:2,     23:7, 23:16, 24:19,       19:22, 20:5, 20:7,       THOMAS'S [1] - 10:23      13:15, 13:23, 14:3,
 31:24, 33:2, 36:20,       28:5, 28:6, 28:8,         21:17, 22:9, 22:13,      THOSE [28] - 8:25,        14:4, 14:7, 14:8,
 52:3, 53:14, 57:4         28:12, 28:14, 28:15,      23:2, 23:13, 24:21,       17:5, 17:7, 24:10,       14:13, 14:15, 14:17,
THEM [15] - 11:13,         28:18, 32:4, 32:17,       25:12, 25:20, 25:21,      26:6, 26:9, 29:20,       14:23, 14:25, 15:3,
 11:22, 20:20, 23:12,      34:23, 34:25, 35:1,       25:23, 27:9, 27:18,       29:24, 30:5, 30:11,      15:4, 15:5, 15:6,
 24:19, 26:1, 27:15,       36:19, 39:1, 39:16,       27:19, 28:4, 28:9,        31:15, 31:21, 32:8,      15:7, 15:9, 15:10,
 27:16, 39:5, 41:21,       39:18, 39:21, 41:2,       29:25, 31:17, 33:19,      33:2, 34:11, 38:16,      15:11, 15:15, 15:17,
 41:23, 42:25, 43:14,      41:4, 41:5, 41:6,         34:6, 34:13, 35:5,        38:18, 38:23, 38:25,     15:18, 15:20, 15:21,
 50:6, 55:7                41:8, 41:14, 41:15,       35:9, 35:12, 35:16,       39:2, 40:1, 40:9,        15:24, 16:1, 16:5,
THEN [27] - 4:20, 5:3,     41:17, 41:18, 41:22,      35:18, 36:13, 36:17,      40:19, 40:21, 43:4,      16:7, 16:9, 16:13,
 5:17, 5:21, 8:3, 9:20,    41:23, 41:25, 42:6,       36:20, 36:21, 39:12,      43:7, 46:24, 47:1        16:14, 16:16, 16:17,
 10:3, 11:21, 12:12,       46:2, 46:3, 50:7,         39:25, 40:1, 40:3,       THOUGH [3] - 19:9,        16:18, 16:19, 16:20,
 13:20, 17:18, 18:25,      51:1, 51:8, 52:15,        40:10, 42:9, 42:11,       28:15, 39:24             16:21, 16:22, 16:23,
 21:13, 23:9, 32:25,       53:12, 53:13, 55:5,       43:21, 43:22, 44:2,      THOUGHTS [1] -            17:2, 17:4, 17:10,
 33:11, 37:4, 37:8,        55:16, 56:4, 56:7,        44:5, 44:14, 45:20,       49:22                    17:13, 17:14, 17:16,
 42:16, 47:8, 47:16,       56:14, 56:22, 57:7        46:11, 47:14, 47:23,     THREE [2] - 15:17,        17:18, 17:20, 17:21,
 54:10, 54:12, 55:2,      THEY'RE [1] - 41:10        48:3, 48:6, 49:3,         52:14                    17:23, 17:24, 18:1,
 55:10, 55:13             THING [2] - 43:7,          49:5, 49:16, 49:21,      THROAT [1] - 54:6         18:2, 18:4, 18:5,
THEORY [1] - 53:18         56:19                     50:5, 50:19, 51:8,       THROUGH [4] - 11:1,       18:9, 18:10, 18:17,
THERE [85] - 4:5,         THINGS [13] - 10:23,       51:22, 51:24, 52:5,       18:11, 51:21, 57:16      18:21, 19:1, 19:3,
 4:19, 4:22, 5:17,         29:13, 29:20, 29:24,      52:18, 53:18, 53:20,     THURSDAY [1] - 1:8        19:5, 19:8, 19:10,
 5:21, 5:23, 5:24,         30:11, 32:9, 40:24,       54:25, 55:14, 55:20,     TIME [36] - 5:13, 8:21,   19:11, 19:14, 19:15,
 5:25, 6:9, 7:21, 8:17,    49:7, 50:15, 52:6,        57:16, 57:23              9:9, 9:15, 9:20,         19:19, 19:21, 19:22,
 8:20, 8:23, 8:24, 9:7,    56:17, 56:21, 56:25      THOMAS [103] - 1:15,       11:18, 15:3, 15:21,      20:5, 20:12, 20:16,
 11:8, 11:21, 11:24,      THINK [70] - 4:17,         1:15, 4:9, 4:10, 4:11,    16:12, 16:13, 16:15,     20:19, 20:20, 21:11,
 12:3, 13:6, 13:10,        10:21, 11:2, 14:22,       5:2, 5:12, 6:21, 6:24,    16:17, 18:3, 18:5,       21:13, 21:15, 21:17,
 16:2, 16:11, 17:2,        15:6, 15:9, 17:17,        11:8, 11:16, 11:18,       18:10, 20:21, 21:6,      21:19, 21:24, 22:3,
 18:1, 20:2, 20:25,        17:19, 17:21, 22:9,       12:2, 12:7, 12:16,        23:2, 25:5, 31:2,        22:5, 22:7, 22:10,
 21:1, 21:23, 23:5,        22:16, 22:25, 23:10,      12:18, 12:25, 13:2,       31:14, 34:13, 35:5,      22:23, 22:25, 23:6,
 24:18, 25:23, 26:17,      23:18, 23:21, 24:2,       13:7, 13:14, 13:15,       36:15, 44:7, 44:21,      23:7, 23:13, 23:14,
 27:16, 29:2, 29:8,        24:9, 24:12, 24:15,       13:17, 13:21, 14:2,       45:3, 45:19, 46:2,       23:18, 23:19, 23:21,
 29:13, 29:16, 29:18,      24:18, 26:6, 26:14,       14:7, 15:5, 15:13,        46:6, 47:21, 47:23,      24:8, 24:13, 24:14,
 29:19, 30:3, 31:20,       26:19, 27:22, 30:15,      15:14, 15:22, 16:19,      53:17, 56:5, 56:7        24:16, 24:17, 24:20,
 32:24, 33:1, 33:5,        30:18, 30:21, 32:14,      17:12, 18:7, 18:16,      TIMELY [13] - 6:1,        24:21, 24:22, 24:23,
 33:6, 33:8, 33:25,        32:15, 32:17, 32:18,      18:23, 19:1, 19:8,        12:4, 12:5, 27:6,        24:25, 25:1, 25:5,
 34:1, 34:8, 34:14,        32:19, 32:20, 35:16,      19:15, 19:20, 20:2,       28:17, 29:6, 29:8,       25:13, 25:14, 25:16,
 34:18, 35:5, 35:7,        35:17, 35:20, 35:24,      20:10, 20:14, 20:20,      33:25, 36:11, 46:9,      25:20, 25:24, 26:2,
 35:10, 35:25, 37:9,       35:25, 36:3, 36:25,       20:24, 21:4, 21:8,        47:16, 49:13             26:9, 26:10, 26:12,
 38:9, 44:22, 45:2,        37:1, 37:9, 43:22,        21:12, 21:17, 21:22,     TIMES [3] - 16:11,        26:16, 26:18, 26:21,
 45:16, 46:15, 47:9,       45:14, 45:16, 47:25,      21:25, 22:3, 22:8,        29:16, 44:13             27:2, 27:9, 27:10,
 47:11, 47:18, 48:1,       48:11, 48:12, 48:13,      24:6, 26:13, 26:14,      TO [520] - 1:12, 4:6,     27:11, 27:12, 27:20,
 48:10, 48:24, 51:4,       48:15, 48:16, 48:20,      29:12, 30:24, 31:6,       4:16, 4:18, 4:20, 5:2,   27:23, 27:24, 28:9,
 51:25, 52:4, 52:14,       48:22, 50:3, 52:2,        33:13, 33:18, 37:6,       5:9, 5:10, 5:14, 5:16,   28:17, 28:19, 28:20,
 53:1, 53:18, 54:12,       52:4, 52:20, 52:21,       37:17, 37:21, 38:5,       5:19, 5:20, 5:22, 6:8,   28:22, 28:23, 28:25,
 56:16, 56:21, 57:22,      53:1, 53:8, 54:4,         38:14, 38:22, 39:14,      6:18, 6:22, 6:25, 7:1,   29:5, 29:6, 29:7,
 57:24, 58:13              54:19, 57:10, 57:12       40:3, 40:7, 40:14,        7:2, 7:4, 7:9, 7:12,     29:10, 29:11, 29:12,
THERE'S [2] - 29:15,      THINKING [2] - 23:24,      40:17, 41:1, 41:5,        7:19, 7:25, 8:3, 8:10,   29:14, 29:16, 29:18,
 52:14                     49:6                      41:8, 41:11, 41:15,       8:12, 8:14, 8:15,        29:19, 29:21, 30:1,
THEREFORE [1] -           THINKS [1] - 58:4          41:24, 42:9, 42:14,       8:16, 8:17, 9:3, 9:4,    30:2, 30:4, 30:5,
 46:20                    THIRD [6] - 11:18,         42:18, 43:1, 43:10,       9:9, 9:10, 9:15, 9:16,   30:6, 30:9, 30:20,
THESE [13] - 14:21,        12:22, 24:7, 27:23,       43:13, 43:16, 43:21,      9:18, 10:1, 10:5,        30:24, 30:25, 31:4,
 24:5, 24:12, 27:5,        32:23, 38:23              43:24, 44:9, 44:21,       10:10, 10:11, 10:12,     31:6, 31:8, 31:9,
 31:1, 32:20, 38:21,      THIS [97] - 4:18, 4:22,    45:2, 45:7, 45:10,        10:13, 10:15, 10:19,     31:10, 31:15, 31:17,
 39:6, 39:7, 46:20,        4:23, 5:3, 6:8, 7:25,     46:7, 46:10, 49:9,        10:21, 10:22, 11:1,      31:18, 31:24, 32:6,
                                                     54:10, 54:13, 54:20,                               32:7, 32:12, 32:13,
      Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 109 of 111
                                                                                                                        74


32:15, 32:21, 32:24,    56:20, 56:23, 56:24,     31:10, 34:6, 34:21,     UNTIMELY [1] - 8:2                  W
32:25, 33:2, 33:3,      57:3, 57:5, 57:6,        38:7, 46:20, 46:24,     UNUSUAL [1] - 41:20
33:5, 33:16, 33:20,     57:13, 57:17, 57:22,     46:25, 53:18            UP [7] - 4:6, 33:24,      WAIT [1] - 28:21
33:21, 33:22, 33:24,    57:25, 58:2             TWO-WEEK [1] - 6:25       37:8, 37:13, 37:14,      WAITED [2] - 7:7, 7:24
34:3, 34:6, 34:7,      TODAY [10] - 27:10,      TYPE [2] - 13:18, 35:1    44:12, 55:19             WAITING [1] - 31:14
34:11, 34:17, 34:18,    36:10, 36:21, 37:8,     TYPES [1] - 25:2         UPCOMING [1] - 57:7       WAIVER [1] - 33:10
34:20, 35:13, 35:16,    37:12, 50:10, 54:6,     TYPICALLY [2] -          UPDATE [2] - 40:21        WALL [1] - 51:11
35:19, 35:20, 36:3,     55:10, 57:3, 58:9        41:22, 51:23            UPDATED [1] - 42:7        WANT [20] - 4:16,
36:4, 36:9, 36:11,     TOLD [3] - 17:9,                                  UPLOAD [2] - 44:14,        4:18, 11:1, 14:25,
36:14, 36:16, 36:20,    28:24, 33:8                       U               44:16                     18:17, 21:19, 26:8,
37:2, 37:4, 37:7,      TOO [1] - 33:11                                   UPLOADED [1] - 45:4        26:9, 26:12, 26:21,
37:8, 37:9, 37:10,     TOOK [4] - 21:15,        U.S [1] - 14:14          US [1] - 20:25             29:10, 46:19, 51:9,
37:11, 37:17, 37:18,    26:15, 33:10, 47:21     ULTIMATELY [2] -         USC [1] - 10:7             52:11, 52:22, 53:20,
37:19, 37:24, 38:8,    TORT [1] - 8:5            12:9, 25:13             USE [1] - 53:15            53:21, 53:23, 55:11,
38:24, 39:1, 39:2,     TOTAL [1] - 25:9         UNABLE [1] - 18:2        USED [1] - 52:13           56:13
39:4, 39:6, 39:7,      TOWARDS [1] - 34:9       UNCERTAINTY [1] -        USEFUL [1] - 53:8         WANTED [15] - 16:22,
39:8, 39:13, 39:14,    TOWNHOUSE [1] -           53:19                                              16:23, 17:2, 17:13,
                                                                         USING [1] - 28:9
40:2, 40:18, 40:20,     12:14                   UNDER [22] - 5:25,                                  19:1, 19:3, 19:8,
41:1, 41:6, 41:14,     TRACK [1] - 54:4          7:18, 10:7, 11:19,                                 19:10, 19:11, 20:20,
41:16, 41:17, 41:18,                             15:10, 15:12, 16:5,
                                                                                    V
                       TRANSCRIPT [7] -                                                             22:3, 22:5, 31:17,
41:21, 41:25, 42:2,     1:25, 25:12, 25:13,      19:5, 32:12, 33:4,      VACATE [1] - 26:11         31:18, 46:16
42:6, 42:10, 42:12,     25:20, 26:1, 43:2,       36:12, 37:19, 38:3,     VACATED [1] - 5:11        WANTS [1] - 26:2
42:17, 42:24, 43:2,     58:20                    38:7, 38:16, 40:4,                                WARNED [1] - 13:17
                                                                         VALUE [2] - 33:11,
43:3, 43:4, 43:14,     TRANSCRIPTION [1] -       43:3, 48:21, 48:23,                               WARNING [1] - 24:1
                                                                          53:2
43:17, 43:18, 44:1,     1:25                     51:24, 53:1, 54:11      VARIETY [2] - 4:5, 8:5    WARRANTING [1] -
44:7, 44:8, 44:11,     TRANSCRIPTS [13] -       UNDERLINED [1] -         VARIOUS [3] - 4:21,        9:8
44:14, 44:23, 44:25,    31:15, 34:2, 38:16,      9:13                     10:24, 32:21             WAS [118] - 5:2, 5:15,
45:3, 45:5, 45:8,       38:18, 38:21, 38:25,    UNDERMINES [1] -         VERDICT [6] - 2:6,         5:16, 5:17, 5:21,
45:10, 45:12, 45:18,    40:15, 40:16, 40:17,     23:3                     4:13, 5:5, 8:6, 9:22,     5:23, 5:24, 5:25, 6:7,
45:19, 45:20, 46:2,     40:19, 40:25, 55:5,     UNDERSTAND [11] -         10:6                      6:10, 6:16, 6:17,
46:3, 46:6, 46:9,       56:14                    20:24, 22:5, 26:13,     VERSUS [6] - 1:5, 4:4,     6:20, 7:1, 7:8, 7:11,
46:14, 46:15, 46:16,   TREAD [1] - 55:5          34:13, 40:7, 40:9,       11:4, 12:1, 12:14,        7:21, 8:4, 8:17, 8:19,
46:18, 46:19, 46:20,                             42:18, 52:12, 52:16,
                       TREAT [1] - 50:2                                   13:10                     8:20, 8:23, 9:1, 9:4,
46:23, 46:25, 47:8,                              54:22, 55:8
                       TREMENDOUS [1] -                                  VERY [13] - 18:8,          9:7, 9:21, 9:24,
47:9, 47:13, 47:14,                             UNDERSTOOD [3] -
                        44:3                                              27:14, 30:8, 30:19,       10:14, 11:9, 13:4,
47:18, 47:22, 47:25,                             37:18, 40:8, 40:14
                       TRIED [3] - 14:7,                                  31:4, 34:25, 38:23,       13:7, 13:24, 15:2,
48:1, 48:2, 48:4,                               UNDERTAKE [1] -
                        44:12, 45:10                                      39:4, 49:12, 50:7,        15:23, 15:25, 16:2,
48:11, 48:16, 48:22,                             56:18
                       TRIGGER [1] - 55:21                                50:14, 53:4, 58:11        16:3, 16:6, 16:21,
49:1, 49:4, 49:5,                               UNDISPUTED [3] -
                       TRIGGERED [2] -                                   VEXATIOUS [12] -           16:24, 17:6, 17:11,
49:6, 49:7, 49:8,                                6:13, 6:15, 7:17
                        7:19, 28:19                                       26:20, 27:24, 29:23,      17:13, 17:25, 18:10,
49:10, 49:11, 49:14,                            UNFAMILIAR [1] -
                       TRIP [1] - 36:16                                   33:23, 34:7, 34:9,        18:18, 18:20, 19:1,
49:15, 49:17, 49:18,                             14:9
                       TROUBLE [1] - 54:7                                 34:12, 34:25, 35:8,       19:4, 19:7, 19:10,
49:20, 49:23, 49:24,
                       TRUMAN [1] - 14:9        UNINTENTIONAL [1] -       35:13, 35:17, 37:3        19:12, 20:4, 20:14,
49:25, 50:1, 50:5,
                       TRUSTEE [1] - 14:14       48:9                    VEXATIOUSNESS [6]          20:15, 20:22, 20:23,
50:6, 50:8, 50:10,
                       TRY [11] - 16:22,        UNINTENTIONALLY           - 30:23, 30:25, 32:4,     20:25, 21:1, 21:23,
50:11, 50:19, 51:1,
                        18:10, 19:22, 20:20,     [1] - 48:7               33:5, 36:25, 37:2         22:9, 22:16, 22:17,
51:4, 51:5, 51:9,
                        31:24, 39:7, 45:3,      UNITED [1] - 1:1         VICTORIA [1] - 12:14       23:22, 25:7, 27:1,
51:11, 51:23, 52:1,
                        45:5, 45:8, 49:11,      UNNECESSARILY [1]        VIEW [5] - 10:23, 26:7,    27:2, 27:16, 29:18,
52:2, 52:5, 52:9,
                        49:14                    - 52:19                  30:6, 42:8, 58:3          29:19, 30:3, 31:7,
52:11, 52:13, 52:14,
                       TRYING [9] - 16:21,      UNNECESSARY [1] -        VIEWS [1] - 4:18           31:10, 33:9, 33:22,
52:18, 52:19, 52:20,
                        18:9, 20:16, 34:6,       27:25                   VIOLATE [1] - 50:24        33:23, 33:25, 34:8,
52:22, 52:24, 52:25,
                        34:11, 49:10, 49:15,    UNOPPOSED [4] -          VIOLATED [3] - 11:11,      34:9, 34:14, 34:15,
53:2, 53:3, 53:5,
                        49:20, 52:19             10:2, 35:21, 48:7,       14:2, 51:15               34:17, 34:18, 34:24,
53:8, 53:10, 53:14,
                       TURN [9] - 4:20, 8:3,     50:2                    VIOLATIONS [1] -           38:16, 39:4, 39:5,
53:20, 53:21, 53:22,
                        14:25, 17:23, 26:18,    UNSURE [2] - 19:4,        4:25                      39:19, 39:20, 40:3,
53:23, 54:5, 54:14,
                        29:12, 30:24, 33:2,      19:5                    VIRTUE [1] - 7:6           40:4, 40:7, 40:9,
54:17, 54:18, 55:1,
                        37:4                    UNTIL [9] - 6:7, 7:8,                               43:8, 43:17, 43:18,
55:4, 55:11, 55:16,                                                      VOICE [1] - 21:5
                       TWO [16] - 4:22, 6:25,    7:25, 9:15, 21:15,                                 44:6, 44:10, 44:12,
55:17, 55:20, 55:22,
                        7:5, 9:21, 11:12,        25:8, 25:24, 28:21,                                44:21, 44:22, 45:2,
55:23, 55:25, 56:4,
                        16:23, 29:12, 29:24,     55:1                                               47:18, 48:4, 48:11,
56:12, 56:13, 56:15,
       Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 110 of 111
                                                                                                                            75


 48:12, 48:13, 49:20,     47:6, 47:9, 54:9,         19:5, 26:10, 26:12,       [1] - 1:16               20:24, 21:18, 26:15,
 54:15, 57:18             54:24, 57:12, 57:22,      29:5, 29:8, 33:11,       WIN [1] - 51:8            36:8, 36:22, 37:22,
WAY [7] - 27:8, 30:20,    58:3, 58:12               33:16, 46:13, 47:17,     WIND [1] - 37:13          41:5, 51:7, 51:8,
 32:9, 46:9, 47:16,      WENT [2] - 31:9, 48:7      56:16, 56:22, 57:20      WINNING [1] - 27:15       53:25
 48:11, 49:16            WERE [45] - 4:23, 6:5,    WHICH [42] - 4:25,        WITH [60] - 5:8, 5:22,   YET [7] - 9:18, 16:16,
WE [111] - 4:4, 4:17,     7:6, 8:25, 9:1, 11:13,    5:4, 5:6, 5:10, 5:24,     7:2, 8:15, 9:11,         40:6, 47:2, 53:10,
 4:20, 5:3, 8:3, 9:2,     14:21, 16:3, 16:6,        6:2, 6:17, 6:21, 8:19,    13:18, 14:9, 14:24,      53:12, 56:19
 9:14, 9:24, 9:25,        16:21, 17:1, 17:2,        9:5, 10:22, 10:23,        15:15, 15:19, 16:1,     YORK [1] - 11:5
 10:1, 10:12, 10:22,      18:2, 19:4, 19:5,         11:5, 11:11, 12:2,        16:23, 16:25, 17:4,     YOU [214] - 15:5, 15:7,
 12:12, 15:22, 16:16,     19:13, 19:20, 19:22,      13:3, 13:13, 14:2,        18:8, 18:9, 19:23,       15:10, 15:11, 15:17,
 16:21, 16:22, 18:12,     20:4, 21:4, 28:12,        15:17, 22:20, 23:16,      20:5, 20:15, 21:1,       15:18, 15:19, 15:21,
 18:20, 19:9, 21:4,       33:5, 33:6, 34:4,         25:15, 25:16, 27:9,       21:2, 21:6, 22:20,       16:7, 16:11, 16:13,
 23:10, 24:22, 26:16,     39:3, 39:18, 39:21,       28:5, 30:8, 31:11,        22:23, 22:24, 23:2,      16:14, 16:17, 17:9,
 27:9, 27:22, 30:13,      40:2, 41:2, 41:4,         31:18, 32:11, 32:12,      23:3, 23:11, 23:17,      17:17, 17:19, 18:2,
 31:11, 31:12, 31:13,     41:5, 41:6, 41:8,         33:23, 34:15, 34:16,      24:8, 24:9, 25:5,        18:4, 18:14, 18:19,
 31:14, 31:16, 31:17,     41:14, 41:16, 41:17,      35:3, 38:15, 38:16,       25:17, 25:21, 25:22,     18:21, 18:22, 18:24,
 31:18, 31:19, 31:21,     41:18, 41:22, 41:25,      45:13, 47:22, 51:23,      26:1, 26:2, 27:5,        19:3, 19:4, 19:5,
 32:1, 32:2, 32:3,        42:6, 42:21, 43:8,        52:2, 53:5, 55:17         31:9, 32:7, 34:17,       19:6, 19:13, 19:18,
 33:22, 33:24, 34:2,      43:11, 47:6, 47:22       WHILE [3] - 18:7,          34:20, 35:11, 42:4,      19:19, 20:7, 20:18,
 34:4, 34:6, 34:11,      WEST [1] - 1:16            23:22, 51:20              43:4, 43:22, 45:15,      20:22, 20:25, 21:2,
 34:16, 34:17, 34:18,    WESTLAW [5] - 11:6,       WHITE [2] - 1:20,          46:4, 46:23, 48:16,      21:7, 21:11, 21:20,
 34:19, 35:3, 35:4,       12:1, 12:15, 13:12,       58:24                     49:17, 50:1, 50:4,       21:23, 22:1, 22:7,
 35:7, 35:9, 35:10,       13:22                    WHO [8] - 19:20,           50:6, 50:12, 50:17,      22:11, 22:12, 22:13,
 36:9, 36:11, 36:20,     WHAT [45] - 4:18, 6:6,     19:21, 20:4, 20:15,       54:13, 55:5, 57:25       22:14, 22:15, 22:20,
 37:9, 37:11, 37:13,      8:25, 14:25, 15:6,        23:11, 42:24, 50:23      WITHIN [2] - 7:22,        22:23, 22:24, 22:25,
 38:5, 38:8, 38:9,        15:8, 16:24, 17:6,       WHOEVER [2] -              8:11                     23:1, 23:14, 23:20,
 38:16, 39:8, 39:15,      22:12, 24:2, 24:4,        55:22, 55:23             WITHOUT [4] - 9:17,       23:21, 24:1, 24:14,
 40:8, 40:9, 40:14,       24:11, 24:20, 28:1,      WHOM [1] - 19:19           11:10, 13:9, 27:12       24:15, 24:17, 24:20,
 40:15, 40:20, 42:3,      29:22, 30:3, 30:21,      WHY [40] - 7:5, 7:7,      WOLSON [1] - 1:10         24:24, 25:5, 25:8,
 42:6, 42:19, 42:20,      32:1, 33:14, 33:15,       8:14, 9:3, 9:10, 9:17,   WORD [1] - 29:22          25:11, 25:15, 25:16,
 43:5, 43:17, 44:12,      34:4, 34:15, 38:20,       12:25, 15:18, 15:19,     WORKING [1] - 9:1         25:19, 25:21, 25:22,
 44:18, 45:20, 46:23,     39:5, 39:8, 40:16,        15:21, 16:11, 16:13,     WOULD [41] - 6:22,        26:1, 26:2, 26:13,
 47:8, 47:14, 47:15,      41:15, 41:17, 43:5,       16:14, 16:17, 17:9,       7:20, 9:5, 13:18,        26:19, 26:21, 26:23,
 47:16, 49:12, 49:13,     45:3, 45:13, 47:11,       18:2, 19:10, 20:18,       15:22, 21:13, 25:6,      28:1, 29:13, 29:24,
 49:16, 49:25, 50:5,      48:3, 48:25, 50:1,        22:1, 23:20, 24:15,       31:8, 31:19, 31:23,      30:9, 30:10, 30:12,
 50:10, 50:11, 50:12,     52:11, 52:16, 52:24,      26:19, 30:24, 31:11,      33:11, 35:7, 35:13,      30:22, 30:25, 31:3,
 50:14, 50:17, 52:2,      52:25, 53:9, 53:24,       31:17, 32:11, 33:22,      36:21, 38:7, 38:15,      31:4, 32:5, 32:6,
 52:3, 52:7, 54:4,        56:13, 56:22, 57:13       34:6, 38:15, 39:1,        39:15, 41:1, 41:16,      32:10, 32:17, 33:8,
 54:21, 55:2, 55:9,      WHATEVER [1] -             39:16, 43:2, 44:1,        41:20, 41:25, 42:2,      33:14, 33:15, 35:18,
 55:14, 56:8, 57:3,       51:19                     46:3, 47:24, 49:6,        43:3, 44:9, 44:11,       35:25, 36:24, 37:6,
 58:13, 58:14            WHATSOEVER [1] -           49:12, 53:5, 54:21,       46:17, 46:21, 47:19,     37:9, 37:10, 37:13,
WE'RE [1] - 50:3          31:24                     58:4                      49:10, 49:13, 49:15,     37:15, 37:18, 37:20,
WE'VE [1] - 54:20        WHEN [25] - 8:7, 12:9,    WILL [37] - 4:20, 6:9,     50:17, 51:23, 52:20,     38:3, 39:12, 39:23,
WEAKNESS [1] -            17:7, 17:11, 19:18,       9:12, 10:13, 17:21,       53:1, 55:18, 55:20,      39:25, 40:1, 40:5,
 30:17                    23:3, 25:8, 32:25,        24:23, 25:11, 25:19,      55:22, 58:3              40:11, 40:13, 40:25,
WEB [1] - 44:15           33:2, 35:4, 39:25,        25:21, 25:22, 25:23,     WRIGHT [1] - 13:10        41:2, 42:8, 42:11,
WEBSITE [1] - 44:15       40:1, 40:3, 40:19,        26:16, 32:12, 36:15,     WRITING [2] - 24:14,      42:17, 42:23, 42:24,
WEEK [5] - 6:2, 6:25,     40:25, 41:25, 42:1,       37:8, 37:10, 39:12,       25:25                    44:1, 44:3, 44:5,
 8:21, 9:3, 54:11         42:6, 43:8, 44:4,         46:1, 46:24, 49:4,       WRITTEN [2] - 34:15,      44:6, 44:7, 44:8,
WEEKEND [1] - 9:2         44:12, 48:4, 48:18,       49:18, 50:10, 53:8,       34:24                    44:19, 44:24, 44:25,
WEEKS [4] - 7:5,          55:25, 57:16              54:10, 54:11, 54:12,     WRONG [2] - 13:4,         45:5, 45:8, 45:12,
 13:20, 50:16, 53:18     WHERE [17] - 4:17,         55:2, 55:10, 55:12,       24:15                    45:13, 45:15, 45:16,
WEIGH [2] - 30:2, 30:5    22:13, 27:22, 28:6,       55:13, 55:14, 56:17,                               45:17, 45:18, 45:21,
WELL [27] - 10:11,        29:14, 29:16, 31:20,      57:14, 57:22, 58:12,                               45:23, 46:8, 46:16,
                                                                                       Y               46:18, 46:21, 47:2,
 11:2, 11:22, 17:16,      32:24, 35:10, 37:13,      58:13, 58:14
 18:19, 18:21, 19:25,     43:1, 43:21, 46:11,      WILLFUL [1] - 24:10       YASHAYEV [4] - 5:2,       47:12, 47:13, 47:16,
 20:6, 21:9, 22:7,        49:3, 49:5, 50:3,        WILLING [1] - 53:20        5:4, 20:9, 20:12         47:20, 47:21, 47:22,
 24:7, 26:17, 29:9,       56:19                    WILMINGTON [1] -          YEAR [4] - 8:10,          47:25, 48:3, 48:4,
 36:2, 38:7, 38:18,      WHETHER [15] -             1:16                      12:13, 13:12, 33:24      48:6, 48:10, 48:15,
 39:1, 42:16, 43:19,      14:15, 14:23, 17:21,     WILMINGTON-WEST           YES [11] - 20:17,         48:22, 49:4, 49:7,
                                                                                                       49:19, 49:20, 49:22,
       Case 2:20-cv-00163-JDW Document 43 Filed 05/18/20 Page 111 of 111
                                                                           76


 49:23, 49:24, 49:25,
 50:1, 51:9, 51:10,
 52:12, 52:17, 52:18,
 52:21, 52:24, 53:3,
 53:5, 53:6, 53:9,
 53:15, 53:17, 53:21,
 53:22, 53:23, 53:24,
 54:14, 54:17, 54:19,
 54:24, 54:25, 55:4,
 55:6, 56:13, 57:13,
 57:19, 57:22, 58:1,
 58:7, 58:10, 58:14
YOU'RE [1] - 57:20
YOU'VE [5] - 17:17,
 23:2, 23:21, 47:1,
 54:25
YOUR [78] - 4:9,
 15:10, 18:24, 19:14,
 21:2, 21:3, 23:13,
 23:14, 24:5, 24:6,
 24:8, 24:22, 25:20,
 25:24, 26:5, 26:8,
 26:14, 26:21, 28:6,
 30:4, 30:6, 30:13,
 32:17, 33:12, 34:8,
 34:12, 35:18, 36:7,
 37:16, 37:18, 37:20,
 37:22, 41:6, 41:12,
 41:14, 41:21, 42:14,
 42:16, 44:11, 44:12,
 44:17, 45:7, 46:7,
 46:10, 46:18, 47:22,
 48:4, 48:8, 48:9,
 49:7, 49:9, 49:14,
 49:17, 50:4, 50:18,
 51:10, 51:24, 52:19,
 53:18, 54:10, 54:14,
 54:18, 54:20, 54:22,
 55:11, 56:10, 56:20,
 56:22, 57:1, 57:3,
 57:14, 57:15, 58:3,
 58:7, 58:9, 58:10,
 58:13
YOURSELF [2] - 25:1,
 47:21
